 



EXHIBIT 10.1
 
CREDIT AGREEMENT
dated as of November 21, 2006
among
BALDWIN TECHNOLOGY COMPANY, INC.
MAINSEE 430. VV GMBH (TO BE RENAMED
“BALDWIN GERMANY HOLDING GMBH”)
BALDWIN GERMANY GMBH
and
OXY-DRY MASCHINEN GMBH
as Borrowers
THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,
and
LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent
 
LASALLE BANK NATIONAL ASSOCIATION,
as Arranger

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1 DEFINITIONS
    1  
1.1 Definitions
    1  
1.2 Other Interpretive Provisions
    26  
1.3 Exchange Rate; Currency Equivalents
    26  
 
       
SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES
    27  
2.1 Commitments
    27  
2.2 Loan Procedures
    29  
2.3 Letter of Credit Procedures
    31  
2.4 Commitments Several
    35  
2.5 Certain Conditions
    35  
 
       
SECTION 3 EVIDENCING OF LOANS
    36  
3.1 Notes
    36  
3.2 Recordkeeping
    36  
 
       
SECTION 4 INTEREST
    36  
4.1 Interest Rates
    36  
4.2 Interest Payment Dates
    37  
4.3 Setting and Notice of LIBOR Rates
    37  
4.4 Computation of Interest
    37  
4.5 Maximum Rate
    37  
 
       
SECTION 5 FEES
    38  
5.1 Non-Use Fees
    38  
5.2 Letter of Credit Fees
    38  
5.3 Administrative Agent’s Fees
    39  
 
       
SECTION 6 REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS
    39  
6.1 Reduction or Termination of the Revolving Commitments
    39  
6.2 Prepayments
    40  
6.3 Manner of Prepayments
    42  
6.4 Repayments
    42  
 
       
SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES
    43  
7.1 Making of Payments
    43  
7.2 Application of Certain Payments
    43  
7.3 Due Date Extension
    44  
7.4 Setoff
    45  
7.5 Proration of Payments
    45  
7.6 Taxes
    45  

 



--------------------------------------------------------------------------------



 



         
SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS
    47  
8.1 Increased Costs
    47  
8.2 Basis for Determining Interest Rate Inadequate or Unfair
    48  
8.3 Changes in Law Rendering LIBOR Loans Unlawful
    49  
8.4 Funding Losses
    49  
8.5 Right of Lenders to Fund through Other Offices
    50  
8.6 Discretion of Lenders as to Manner of Funding
    50  
8.7 Mitigation of Circumstances; Replacement of Lenders
    50  
8.8 Conclusiveness of Statements; Survival of Provisions
    51  
 
       
SECTION 9 REPRESENTATIONS AND WARRANTIES
    51  
9.1 Organization
    51  
9.2 Authorization; No Conflict
    51  
9.3 Validity and Binding Nature
    52  
9.4 Financial Condition
    52  
9.5 No Material Adverse Change
    52  
9.6 Litigation and Contingent Liabilities
    53  
9.7 Ownership of Properties; Liens
    53  
9.8 Equity Ownership; Subsidiaries
    53  
9.9 Pension Plans
    53  
9.10 Investment Company Act
    55  
9.11 [Reserved]
    55  
9.12 Regulation U
    55  
9.13 Taxes
    55  
9.14 Solvency, etc.
    55  
9.15 Environmental Matters
    56  
9.16 Insurance
    56  
9.17 Real Property
    56  
9.18 Information
    57  
9.19 Intellectual Property
    57  
9.20 Burdensome Obligations; No Default; Compliance with Laws
    57  
9.21 Labor Matters
    57  
9.22 No Default
    58  
9.23 Related Agreements; Post-Closing Structural Steps; etc
    58  
9.24 Broker’s Fees, etc.
    58  
9.25 Foreign Asset Control Regulations, etc.
    59  
9.26 Certain Rabbi Trust Payments
    59  
9.27 Distributions, etc.
    59  
 
       
SECTION 10 AFFIRMATIVE COVENANTS
    59  
10.1 Reports, Certificates and Other Information
    59  
10.2 Books, Records and Inspections
    62  
10.3 Maintenance of Property; Insurance
    62  
10.4 Compliance with Laws; Payment of Taxes and Liabilities
    63  
10.5 Maintenance of Existence, etc.
    64  
10.6 Use of Proceeds
    64  

ii



--------------------------------------------------------------------------------



 



         
10.7 Employee Benefit Plans
    65  
10.8 Environmental Matters
    65  
10.9 Further Assurances
    66  
10.10 Certain Deposit Accounts
    66  
10.11 Interest Rate Protection
    66  
10.12 Organschaft
    66  
10.13 Delivery of German Pledge Agreements and Netherlands Pledge Agreements
    66  
10.14 Change of Name
    67  
 
       
SECTION 11 NEGATIVE COVENANTS
    67  
11.1 Debt
    67  
11.2 Liens
    69  
11.3 [Reserved]
    70  
11.4 Restricted Payments
    70  
11.5 Mergers, Consolidations, Sales
    70  
11.6 Modification of Organizational Documents
    72  
11.7 Transactions with Affiliates
    72  
11.8 [Intentionally Omitted]
    73  
11.9 Inconsistent Agreements, etc.
    73  
11.10 Business Activities; Issuance of Equity
    73  
11.11 Investments
    74  
11.12 Restriction of Amendments to Certain Documents
    75  
11.13 Fiscal Year
    75  
11.14 Financial Covenants
    75  
11.15 Cancellation of Debt
    76  
11.16 Holding Company Activities
    76  
11.17 Payments on the Rabbi Trust
    76  
 
       
SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC
    76  
12.1 Bridge Loan
    76  
12.2 Conditions
    80  
12.3 Additional Conditions to Term Loans, Initial German Revolving Loan, and the
Initial Parent Revolving Loans
    80  
12.4 Additional Conditions to Issuance of Letters of Credit
    81  
 
       
SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT
    82  
13.1 Events of Default
    82  
13.2 Effect of Event of Default
    84  
 
       
SECTION 14 THE AGENT
    85  
14.1 Appointment and Authorization
    85  
14.2 Issuing Lender
    85  
14.3 Delegation of Duties
    85  
14.4 Exculpation of Administrative Agent
    85  
14.5 Reliance by Administrative Agent
    86  
14.6 Notice of Default
    86  

iii



--------------------------------------------------------------------------------



 



         
14.7 Credit Decision
    87  
14.8 Indemnification
    87  
14.9 Administrative Agent in Individual Capacity
    88  
14.10 Successor Administrative Agent
    88  
14.11 Collateral Matters
    88  
14.12 Administrative Agent as German law security agent (Sicherheitentreuhänder)
    89  
14.13 Administrative Agent May File Proofs of Claim
    89  
14.14 Other Agents; Arrangers and Managers
    90  
 
       
SECTION 15 GENERAL
    90  
15.1 Waiver; Amendments
    90  
15.2 Confirmations
    91  
15.3 Notices
    91  
15.4 Computations
    91  
15.5 Costs, Expenses and Taxes
    92  
15.6 Assignments; Participations
    92  
15.7 Register
    94  
15.8 Governing Law
    94  
15.9 Confidentiality
    94  
15.10 Severability
    95  
15.11 Nature of Remedies
    95  
15.12 Entire Agreement
    95  
15.13 Counterparts
    95  
15.14 Successors and Assigns
    95  
15.15 Captions
    96  
15.16 Customer Identification — USA Patriot Act Notice
    96  
15.17 Indemnification by the Borrowers
    96  
15.18 Nonliability of Lenders
    97  
15.19 Forum Selection and Consent to Jurisdiction
    98  
15.20 Waiver of Jury Trial
    98  
15.21 Certain Liabilities; Oxy-Dry GmbH as a Party
    98  
15.22 Judgment Currency
    99  

iv



--------------------------------------------------------------------------------



 



ANNEXES

     
ANNEX A
  Lenders and Commitments and Pro Rata Shares
ANNEX B
  Addresses for Notices

SCHEDULES

     
SCHEDULE 1.1A
  Non-Material Subsidiaries
SCHEDULE 1.1B
  Post-Closing Structural Steps
SCHEDULE 9.6
  Litigation and Contingent Liabilities
SCHEDULE 9.8
  Equity Ownership; Subsidiaries
SCHEDULE 9.15
  Environmental Matters
SCHEDULE 9.16
  Insurance
SCHEDULE 9.17
  Real Property
SCHEDULE 9.21
  Labor Matters
SCHEDULE 11.1
  Existing Debt
SCHEDULE 11.2
  Existing Liens
SCHEDULE 11.11
  Investments
SCHEDULE 12.1
  Debt to be Repaid

EXHIBITS

     
EXHIBIT A-1
  Form of Bridge Loan Note (Section 3.1)
EXHIBIT A-2
  Form of Permanent Loans Note
EXHIBIT B
  Form of Compliance Certificate (Section 10.1.3)
EXHIBIT C
  [Reserved]
EXHIBIT D
  Form of Assignment Agreement (Section 15.6.1)
EXHIBIT E
  Form of Notice of Borrowing (Section 2.2.2)
EXHIBIT F
  Form of Notice of Conversion/Continuation (Section 2.2.3)

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT dated as of November 21, 2006 (this “Agreement”) is
entered into among BALDWIN TECHNOLOGY COMPANY, INC., a Delaware corporation
(“Parent”), MAINSEE 430. VV GMBH (TO BE RENAMED “BALDWIN GERMANY HOLDING GMBH”),
a German company (“Newco”), BALDWIN GERMANY GMBH, a German company (“BGG”), and
OXY-DRY MASCHINEN GMBH, a German company (“Oxy-Dry GmbH”; each of BGG and
Oxy-Dry GmbH are sometimes individually referred to below as a “German Opco” and
sometimes collectively referred to below as the “German Opcos”; the German Opcos
and Newco are sometimes individually referred to below as a “German Borrower”
and sometimes collectively referred to below as the “German Borrowers”; the
Parent, Newco, BGG and Oxy-Dry GmbH are sometimes individually referred to below
as a “Borrower” and sometimes collectively referred to below as the
“Borrowers”), the Lenders (as defined below), and LASALLE BANK NATIONAL
ASSOCIATION (in its individual capacity, “LaSalle”), as administrative agent for
the Lenders.
The Bridge Lender (as defined below) has agreed to make available a bridge loan
to the Parent in the amount of $35 million, and the Permanent Lenders have
agreed to make available to (i) Newco a $15 million term loan, (ii) the Parent a
$20 million revolving credit facility and (iii) Newco and the German Opcos a
$15 million revolving credit facility, in each case upon the terms and
conditions set forth herein. The Issuing Lender (as defined below) has agreed to
make available letters of credit upon the terms and conditions set forth below.
     In consideration of the mutual agreements herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
     SECTION 1 DEFINITIONS.
     1.1 Definitions. When used herein the following terms shall have the
following meanings:
     Account Debtor is defined in the Guaranty and Collateral Agreement.
     Account or Accounts is defined in the UCC.
     Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

 



--------------------------------------------------------------------------------



 



     Administrative Agent means LaSalle in its capacity as administrative agent
for the Lenders hereunder and any successor thereto in such capacity.
     Affected Loan — see Section 8.3.
     Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity (whether a fund or otherwise) administered or managed by such
Lender or an Affiliate or investment advisor thereof and which is engaged in
making, purchasing, holding or otherwise investing in commercial loans. A Person
shall be deemed to be “controlled by” any other Person if such Person possesses,
directly or indirectly, power to vote 15% or more of the securities (on a fully
diluted basis) having ordinary voting power for the election of directors or
managers or power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise. Unless expressly
stated otherwise herein, neither the Administrative Agent nor any Lender shall
be deemed an Affiliate of any Loan Party.
     Agent Fee Letter means the Fee letter dated as of October 3, 2006 between
the Parent and LaSalle Bank National Association as modified by the Agent Fee
Letter Modification Agreement, dated as of November 21, 2006 and as may be
further modified from time to time.
     Agreement — see the Preamble.
     Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:

                                          Total Debt   LIBOR   Base Rate  
Non-Use   L/C Fee Level   to EBITDA Ratio]   Margin   Margin   Fee Rate   Rate I
 
Greater than 3.00:1
    2.50 %     1.00 %     0.500 %     2.50 % II  
Greater than 2.50:1 but less than or equal to 3.00:1
    2.25 %     0.75 %     0.500 %     2.25 % III  
Greater than 2.00:1 but less than or equal to 2.50:1
    2.00 %     0.50 %     0.375 %     2.00 % IV  
Less than or equal to 2.00:1
    1.75 %     0.25 %     0.375 %     1.75 %

     The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C
Fee Rate shall be adjusted, to the extent applicable, on the fifth (5th)
Business Day after the Parent provides or is required to provide the quarterly
financial statements and other information pursuant to Section 10.1.2 and the
related Compliance Certificate pursuant to Section 10.1.3. Notwithstanding
anything contained in this paragraph to the contrary, (a) if the Parent fails to
deliver the applicable quarterly financial statements and Compliance Certificate
in accordance

2



--------------------------------------------------------------------------------



 



with the provisions of Sections 10.1.2 and 10.1.3, the LIBOR Margin, the Base
Rate Margin, the Non-Use Fee Rate and the L/C Fee Rate shall be based upon Level
I above beginning on the date such financial statements and Compliance
Certificate were required to be delivered until the fifth (5th) Business Day
after such financial statements and Compliance Certificate are actually
delivered, whereupon the Applicable Margin shall be determined by the then
current Level; (b) no reduction to any Applicable Margin shall become effective
at any time when an Event of Default or Unmatured Event of Default has occurred
and is continuing; (c) the initial Applicable Margin on the Closing Date shall
be based on Level II until the date on which the financial statements (pursuant
to Section 10.1.2) and related Compliance Certificate (pursuant to
Section 10.1.3) are required to be delivered for the Fiscal Quarter ending
December 31, 2006; (d) in the event that the annual audited financial statements
delivered pursuant to Section 10.1.1 for an applicable Fiscal Year (and the
related Compliance Certificate delivered pursuant to Section 10.1.3) show that
the Level (as set by the quarterly financial statements delivered pursuant to
Section 10.1.2 (and the related Compliance Certificate delivered pursuant to
Section 10.1.3) for such Fiscal Year) was incorrectly set at too low a Level
(for example, it was set at Level II when the audited financial statements show
that it should have been set at Level III), then, as of the fifth Business Day
after such annual financial statements (and related Compliance Certificate) are
delivered, the correct Level and related correct Applicable Margin shall be used
(until the Level and Applicable Margin is next changed pursuant to the above
provisions) but any interest or fees that have accrued (or been paid) up until
such fifth Business Day shall not be affected; and (e) in the event that the
annual audited financial statements delivered pursuant to Section 10.1.1 for the
applicable Fiscal Year (and the related Compliance Certificate delivered
pursuant to Section 10.1.3) show that the Level (as set by the quarterly
financial statement delivered pursuant to Section 10.1.2 (and the related
Compliance Certificate delivered pursuant to Section 10.1.3) for such Fiscal
Year) was incorrectly set at too high a Level (for example, it was set at Level
III when the audited financial statements show that it should have been set at
Level II), then retroactive to the date the Level (and related Applicable
Margin) was incorrectly set, the correct Level (and related Applicable Margin)
shall be deemed effective and the applicable Borrower shall pay any related
increased interest or fees as a result of such correction.
     Asset Disposition means the sale, lease, assignment or other transfer for
value (each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (and also including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Loan Party) condemnation, confiscation, requisition, seizure or taking
thereof) other than (a) the Disposition of any asset which is to be replaced,
and is in fact replaced, within 180 days with another asset performing the same
or a similar function (provided, that if an Event of Default then exists, the
Administrative Agent may require that an amount equal to the related Net Cash
Proceeds be applied to the payment or prepayment of the Obligations whether or
not the applicable Loan Party intends to so replace), (b) the sale or lease of
inventory in the ordinary course of business, (c) liquidations of any Cash
Equivalent Investments in the ordinary course of business, (d) dispositions by
any Japanese Subsidiary of any note (payable to such Japanese Subsidiary) in the
ordinary course of business, or (e) liquidation of any pension plan or insurance
asset in the ordinary course of business.
     Assignee — see Section 15.6.1.

3



--------------------------------------------------------------------------------



 



     Assignment Agreement — see Section 15.6.1.
     Attorney Costs means, with respect to any Person, all reasonable fees and
disbursements of any counsel to such Person, the reasonable allocable cost of
internal legal services of such Person, all reasonable disbursements of such
internal counsel and all court costs.
     Bank Product Agreements means those certain cash management service
agreements entered into from time to time between any Loan Party and a Lender or
its Affiliates in connection with any of the Bank Products.
     Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by any of the Loan Parties
to any Lender or its Affiliates pursuant to or evidenced by the Bank Product
Agreements and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.
     Bank Products means any service or facility extended to any Loan Party by
any Lender or its Affiliates including: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH transactions,
(f) cash management, including controlled disbursement, accounts or services, or
(g) Hedging Agreements.
     Base Rate means at any time the greater of (a) the Federal Funds Rate plus
0.5% and (b) the Prime Rate.
     Base Rate Loan means any Loan which bears interest at or by reference to
the Base Rate.
     Base Rate Margin — see the definition of Applicable Margin.
     BEC BV means Baldwin Europe Consolidated B.V., a private company with
limited liability incorporated under the laws of The Netherlands.
     BEC Inc. means Baldwin Europe Consolidated Inc., a Delaware corporation.
     BGG — See the Preamble.
     BGG German Revolving Outstandings means the sum of (a) the aggregate
principal amount of all outstanding German Revolving Loans borrowed by BGG and
(b) the German Stated Amounts with respect to Letters of Credit requested by
BGG.
     Borrower and Borrowers — see the Preamble.
     Bridge Lender means LaSalle in its capacity as lender of the Bridge Loan,
and its successors and assigns (if any).

4



--------------------------------------------------------------------------------



 



     Bridge Loan means a $35 million term loan made by the Bridge Lender to the
Parent. The Bridge Loan shall be made in Dollars.
     Bridge Loan Commitment means, with respect to the Bridge Lender, the
commitment of the Bridge Lender to make the Bridge Loan. The amount (in Dollars)
of the Bridge Loan Commitment is set forth in Annex A hereto.
     “Bridge Loan Note” — see Section 3.1.
     BSA — see Section 10.4.
     Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois or New York, New York but excluding, in the case
of a Business Day which relates to a LIBOR Loan, any day on which dealings
deposits for Dollars or Euros, as the case may be, are carried on in the London
interbank market and also excluding, in the case of a LIBOR Loan in Euros, any
day which is not a Target Date.
     Capital Expenditures means for any fiscal period, with respect to any
Person, all expenditures which, in accordance with GAAP, would be required to be
capitalized and shown on the consolidated balance sheet of the Parent, including
expenditures in respect of Capital Leases, but excluding expenditures made in
connection with the replacement, substitution or restoration of assets to the
extent financed (a) from insurance proceeds (or other similar recoveries) paid
on account of the loss of or damage to the assets being replaced or restored or
(b) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced.
     Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
     Capital Securities means, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the Closing Date, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a Trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.
     Cash Collateralize means to deliver (by the Parent (in the case of Parent
Letters of Credit) or by the applicable German Opco (in the case of German
Letters of Credit requested by such applicable German Opco)) cash collateral to
the Administrative Agent, to be held as cash collateral for outstanding Letters
of Credit, pursuant to documentation satisfactory to the Administrative Agent.
Derivatives of such term have corresponding meanings.
     Cash Equivalent Investment means (i) Dollars, Euros, pounds sterling and,
in the case of any of the Foreign Subsidiaries, such local currencies held by
them from time to time in the ordinary course of their businesses,
(ii) securities issued or directly fully guaranteed or insured by the
governments of the United States, the United Kingdom, Sweden, Switzerland,
Japan,

5



--------------------------------------------------------------------------------



 



Canada and members of the European Union or any agency or instrumentality
thereof (provided that the full faith and credit of the respective such
government is pledged in support thereof) having maturities of not more than six
months from the date of acquisition, (iii) securities issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within six months from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s, (iv) certificates of deposit and
eurodollar time deposits with maturities of six months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding six months and
overnight bank deposits, in each case with any domestic commercial bank or
commercial bank of a foreign country recognized by the United States, (x) in the
case of a domestic commercial bank, having capital and surplus in excess of
$500,000,000 and outstanding debt which is rated “A” (or similar equivalent
thereof) or higher by at least one nationally recognized statistical rating
organization (as defined under Rule 436 under the Securities Act) and (y) in the
case of a foreign commercial bank, having capital and surplus in excess of
$250,000,000 (or the foreign currency equivalent thereof), (v) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clauses (ii) and (iv) above entered into with any
financial institution meeting the qualifications specified in clause (iv) above,
(vi) commercial paper having a rating of at least A-1 from S&P or at least P-1
from Moody’s and in each case maturing within six months after the date of
acquisition and (vii) investments in money market funds which invest
substantially all their assets. For purposes of this definition, Moody’s shall
mean Moody’s Investors Service, Inc. and S&P shall mean Standard & Poor’s
Ratings Services, a division of McGraw Hill, Inc.
     Change of Control means the occurrence of any of the following events
subsequent to the Closing Date: (a) any Person or group of Persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act of 1934, but
excluding any Specified Person (as defined below)) shall acquire beneficial
ownership (within the meaning of Rule 13d-3 promulgated under such Act) of
Capital Securities of the Parent representing more than 35% (or, if greater, the
percentage owned by the Specified Persons) of the combined voting power of all
outstanding Capital Securities (on a fully diluted basis and taking into account
any securities or contract rights exercisable, exchangeable or convertible into
equity securities) of the Parent having voting rights in the election of
directors under normal circumstances; (b) the Parent shall cease to, directly or
indirectly, own and control 100% (90% in the case of its ownership of Baldwin
Globaltec Ltd. and 80% in the case of its ownership of Baldwin India Private,
Ltd.) of each class of the outstanding Capital Securities of each Borrower and
each other Subsidiary; (c) a majority of the members of the Board of Directors
of the Parent shall cease to be Continuing Members or (d) any Change of Control
as defined in the Rabbi Trust Agreement. For purposes of the foregoing,
“Continuing Member” means a member of the Board of Directors of the Parent who
either (i) was a member of the Parent’s Board of Directors on the day before the
Closing Date and has been such continuously thereafter or (ii) became a member
of such Board of Directors after the day before the Closing Date and whose
election or nomination for election was approved by a vote of the majority of
the Continuing Members then members of the Parent’s Board of Directors or
members elected by such Continuing Members; and “Specified Person” means each of
Mr. Mark T. Becker, Mr. Rolf Bergstrom, Mr. Samuel B. Fortenbaugh III, Mr. Akira
Hara, Ms.

6



--------------------------------------------------------------------------------



 



Judith A. Mulholland, Mr. Gerald A. Nathe, Mr. Karl S. Puehringer, Mr. Ronald B.
Salvagio, Mr. Vijay C. Tharani, Mr. Frederick Westlake and Mr. Ralph R. Whitney,
Jr..
     Closing Date — see Section 12.1.
     Code means the Internal Revenue Code of 1986, as amended.
     Collateral — means all “Collateral” as defined in the Guaranty and
Collateral Agreement and shall also include any additional collateral granted
pursuant to any other Collateral Document.
     Collateral Access Agreement means an agreement in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which a
mortgagee or lessor of real property on which Collateral is stored or otherwise
located, or a warehouseman, processor or other bailee of Inventory or other
property owned by any Loan Party, acknowledges the Liens of the Administrative
Agent and waives (or subordinates in a manner reasonably acceptable to the
Administrative Agent) any Liens held by such Person on such property, and, in
the case of any such agreement with a mortgagee or lessor, permits the
Administrative Agent reasonable access to and use of such real property
following the occurrence and during the continuance of an Event of Default to
assemble, complete and sell any Collateral stored or otherwise located thereon.
     Collateral Documents means, collectively, the Guaranty and Collateral
Agreement, each Mortgage (if any), each Collateral Access Agreement, the Foreign
Pledge Agreements, each control agreement and any other agreement or instrument
pursuant to which the Parent, any Subsidiary or any other Person grants or
purports to grant collateral to the Administrative Agent for the benefit of the
Lenders or otherwise relates to such collateral.
     Commitment means, as to any Lender, such Lender’s commitment to make Loans,
and to issue or participate in Letters of Credit, under this Agreement. A
Commitment shall be a Bridge Loan Commitment, Parent Revolving Commitment,
German Revolving Commitment, or a Term Loan Commitment, as the case may be. The
initial amount of each Lender’s commitment to make Loans is set forth on Annex
A. The applicable Commitment(s) of the applicable assigning and assignee Lender
shall be adjusted to give effect to any assignments of such Commitment pursuant
to Section 15.6.1. The applicable Revolving Commitments may be reduced pursuant
to Section 6.
     Compliance Certificate means a Compliance Certificate in substantially the
form of Exhibit B.
     Computation Period means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter.
     Consolidated Net Income means, with respect to the Parent and its
Subsidiaries for any period, the net income (or loss) of the Parent and its
Subsidiaries for such period, excluding any extraordinary items.

7



--------------------------------------------------------------------------------



 



     Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received; (d)
agrees to lease property or to purchase securities, property or services from
such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.
     Controlled Group means all members of a controlled group under common
control with the Parent or any of its Subsidiaries as described in Section 4001
of ERISA.
     Debt of any Person means, without duplication, (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP and all
so-called “synthetic leases”, (d) all obligations of such Person to pay the
deferred purchase price of property or services (excluding trade accounts
payable in the ordinary course of business and obligations with respect to
customer deposits accepted in the ordinary course of business, and also
excluding notes payable issued by any Japanese Subsidiary in the ordinary course
of business provided, that, the obligations evidenced by such notes represent
(in essence) trade payables incurred in the ordinary course of business),
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person; provided that
if such Person has not assumed or otherwise become liable for such indebtedness,
such indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) the outstanding
principal amount of all obligations, contingent or otherwise, with respect to
all letters of credit (whether or not drawn), bankers’ acceptances, and bankers’
guarantees, and similar obligations issued for the account of such Person
(including the Letters of Credit), (g) all Hedging Obligations of such Person,
(h) all Contingent Liabilities of such Person, (i) all Off-Balance Sheet
Liabilities, (j) all

8



--------------------------------------------------------------------------------



 



Debt of any partnership of which such Person is a general partner and other Debt
of other entities to the extent that such Person is liable therefore as a result
of such Person’s ownership interest in or other relationship with such entity
(except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefore and such terms are enforceable under applicable
law) and (k) any Capital Securities or other equity instrument, whether or not
mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to financial accounting standards board issuance No. 150 or otherwise.
     Debt to be Repaid means Debt listed on Schedule 12.1.
     Designated Proceeds — see Section 6.2.2(a).
     Dollar and the sign “$” mean lawful money of the United States of America.
     Dollar Equivalent means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, (b) with respect to any amount (relating to
any Loan or Letter of Credit) denominated in Euros, the equivalent amount
thereof in Dollars as determined by the Administrative Agent or the Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with Euros, and (c) with respect to any amount denominated in Euros (to
the extent not relating to the Loans or Letters of Credit) or other currency
except Dollars, the equivalent amount thereof in Dollars as determined by the
Administrative Agent at the applicable time on the basis of the Spot Rate as of
such time, for the purchase of Dollars with Euros or such other currency as the
case may be.
     Domestic Operating Subsidiary means any Domestic Subsidiary that is not a
Holding Company.
     Domestic Subsidiary means any Subsidiary of the Parent that is incorporated
or organized under the laws of any State of the United States or the District of
Columbia.
     EBITDA means, for any period, Consolidated Net Income for such period plus
(without duplication), to the extent deducted in determining such Consolidated
Net Income in such period, Interest Expense, income tax expense, franchise tax
expense (to the extent in lieu of income tax expense), depreciation and
amortization, and the Specified Integration and Restructuring Expenses for such
period; provided, that, if any portion of the Computation Period consists of a
Pre-Closing Period, EBITDA for the Pre-Closing Period shall be the EBITDA of the
Parent and its Subsidiaries in the Pre-Closing Period excluding, for the
avoidance of doubt, the EBITDA of MTC and its subsidiaries in the Pre-Closing
Period.
     EMU shall mean Economic and Monetary Union as contemplated in the Treaty on
European Union.
     EMU Legislation shall mean legislative measures of the European Council
(including without limitation European Council regulations) for the introduction
of, changeover to or

9



--------------------------------------------------------------------------------



 



operation of a single or unified European currency (whether known as the Euro or
otherwise), being in part the implementation of the third stage of EMU.
     Environmental Claims means all claims, however asserted, by any
governmental, regulatory or judicial authority or other Person alleging
potential liability or responsibility for violation of any Environmental Law, or
for release or injury to the environment.
     Environmental Laws means all present or future applicable United States of
America federal, state, local and foreign laws, statutes, common law duties,
rules, regulations, ordinances and codes, together with all binding
administrative or judicial orders, consent agreements, licenses, authorizations
and permits of, and binding agreements with, any governmental authority, in each
case relating to any matter arising out of or relating to public health and
safety, or pollution or protection of the environment or workplace, including
any of the foregoing relating to the presence, use, production, generation,
handling, transport, treatment, storage, disposal, distribution, discharge,
emission, release, threatened release, control or cleanup of any Hazardous
Substance or the protection of, and/or prevention of harm or damage to, living
organisms including ecological systems and air, water and land.
     Environmental Licenses — see Section 9.15.
     ERISA means the United States Employee Retirement Income Security Act of
1974, as amended.
     Euro and the sign € means the single currency of Participating Member
States of the European Union.
     Euro Currency Equivalent means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Euros as determined by
the Administrative Agent or the Issuing Lender, as the case may be, at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Euros with Dollars.
     Event of Default means any of the events described in Section 13.1.
     Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes and branch profits or similar
taxes), but only to the extent such taxes are imposed by a taxing authority
(a) in a jurisdiction in which such Lender or Administrative Agent is organized,
(b) in a jurisdiction which the Lender’s or Administrative Agent’s principal
office is located, or (c) in a jurisdiction in which such Lender’s or
Administrative Agent’s lending office (or branch) in respect of which payments
under this Agreement are made is located.
     Federal Funds Rate means, for any day, a fluctuating interest rate equal
for each day during such period to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the

10



--------------------------------------------------------------------------------



 



Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent. The
Administrative Agent’s determination of such rate shall be binding and
conclusive absent manifest error.
     Fiscal Quarter means a fiscal quarter of a Fiscal Year.
     Fiscal Year means the fiscal year of the Parent and its Subsidiaries, which
period shall be the 12-month period ending on June 30th of each year. References
to a Fiscal Year with a number corresponding to any calendar year (e.g., “Fiscal
Year 2006”) refer to the Fiscal Year ending on June 30th of such calendar year.
     Fixed Charge Coverage Ratio means, for any Computation Period, the ratio of
(a) the total for such Computation Period of EBITDA minus the sum of (i) income
taxes (and franchise taxes in lieu of income taxes) paid, or required to be
paid, in cash by the Parent and its Subsidiaries in such Period plus (ii) all
Capital Expenditures of the Parent and its Subsidiaries for such Period to the
extent not financed (it being agreed that Capital Expenditures paid with the
proceeds of Revolving Loans shall not be considered financed for such purposes)
(for the avoidance of doubt, income taxes paid by MTC or its Subsidiaries in the
period prior to the Closing Date and Capital Expenditures paid for by MTC or its
Subsidiaries in the period prior to the Closing Date shall not be included
unless Baldwin and its Subsidiaries are obligated to reimburse the Sellers for
same or are otherwise liable for same) to (b) the sum for such Computation
Period of (i) Interest Expense with respect to such Computation Period plus
(ii) all payments of principal of Debt (including the Term Loans but excluding
payments required under Section 6.2.2 and also excluding required payments of
the Revolving Loans) required to be paid by the Parent or its Subsidiaries in
such Computation Period plus (iii) any Rabbi Trust Permitted Payments made in
such Computation Period. For the avoidance of doubt, it is agreed that that if
any portion of a Computation Period includes a Pre-Closing Period, the sum under
clause (b) of the immediately preceding sentence for the Pre-Closing Period
shall be the sum of the Interest Expense of the Parent and its Subsidiaries in
such Pre-Closing Period plus all payments of principal of Debt required to be
paid by the Parent and its Subsidiaries in such Pre-Closing Period (and
excluding the Interest Expense and payments of principal of Debt required to be
paid by MTC and its Subsidiaries in the Pre-Closing Period and also excluding,
for the avoidance of doubt, any payment of principal of Debt made on the Closing
Date with proceeds of the Bridge Loan).
     Foreign Benefit Plan means any benefit plan maintained outside of the
United States or Germany which under applicable law is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Foreign Benefit Plan Governmental Authority.
     Foreign Benefit Plan Governmental Authority means the government of Japan
or any other nation (other than the United States or Germany) or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central

11



--------------------------------------------------------------------------------



 



bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.
     Foreign Pledge Agreements shall mean (i) the German Share Pledge Agreements
(as defined in the Guaranty and Collateral Agreement), (ii) the Pledge Agreement
between BEC BV and the Administrative Agent, pledging the shares of Baldwin
Jimek AB, (iii) the respective Share Pledge Agreements, pledging the shares of
BEC BV and Baldwin Graphic Equipment B.V. in favor of the Administrative Agent
(collectively, the “Netherlands Pledge Agreements”), and (iv) the Stock Pledge
Agreement pledging the shares of Japan-Baldwin Ltd. in favor of the
Administrative Agent.
     Foreign Subsidiary means any Subsidiary of the Parent that is not a
Domestic Subsidiary.
     FRB means the Board of Governors of the Federal Reserve System or any
successor thereto.
     Full Pledging Guarantor shall mean the (i) Parent and (ii) any Domestic
Operating Subsidiary that is a party to the Guaranty and Collateral Agreement
and has (a) guaranteed all of the Obligations of any Loan Party and (b) pledged
all or substantially all of its assets to secure such guaranty, to the extent
provided in the Guaranty and Collateral Agreement.
     GAAP means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.
     German Borrower and German Borrowers — see the Preamble.
     German Letters of Credit means a Letter of Credit requested by a German
Opco.
     German Opco and German Opcos — see the Preamble.
     German Revolving Commitment or German Revolving Loan Commitment means, with
respect to a Permanent Lender at the applicable time, the commitment of such
Permanent Lender to make German Revolving Loans. The initial amount (in Dollars)
of the respective German Revolving Commitment of each initial Permanent Lender
that has made such a commitment is set forth in Annex A hereto. The German
Revolving Commitment of each Permanent Lender may be reduced pursuant to
Section 6. The German Revolving Commitment(s) of the applicable assigning and
assignee Permanent Lender shall be adjusted to give effect to any assignments of
a German Revolving Commitment(s) pursuant to Section 15.6.1.
     German Revolving Commitments or the German Revolving Loan Commitments
means, collectively, the aggregate amount, at the applicable time, of all German
Revolving Commitments of all Permanent Lenders. The initial aggregate amount of
the German Revolving Commitments shall be $15,000,000.

12



--------------------------------------------------------------------------------



 



     German Revolving Loans — see Section 2.1.3.
     German Revolving Outstandings means (a) the aggregate principal amount of
all outstanding German Revolving Loans and (b) the German Stated Amounts.
     German Stated Amounts means, as of any time, the aggregate of all Stated
Amounts (as of such time) with respect to all German Letters of Credit.
     Group — see Section 2.2.1.
     Guaranty and Collateral Agreement means the Guaranty and Collateral
Agreement dated as of the date hereof executed and delivered by certain of the
Loan Parties, together with any joinders thereto and any other guaranty and
collateral agreement executed by a Loan Party, in each case in form and
substance satisfactory to the Administrative Agent.
     Hazardous Substances means (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls and radon gas; (b) any chemicals, materials, pollutant
or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or pursuant to, any Environmental Law.
     Hedging Agreement means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.
     Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement.
     Holding Company — see the Guaranty and Collateral Agreement.
     Indemnified Liabilities — see Section 15.17.
     Initial German Revolving Loan — see Section 2.1.3.
     Initial Letters of Credit shall mean any and all of the following letters
of credit to the extent actually issued by the Issuing Lender at the request of
the Parent: (i) letter of credit no. S594750 in the original face amount of
$804,173.45 (or an amount approximately similar) naming Maple Bank GmbH as
beneficiary, (ii) letter of credit no. S594748 in the original face amount of
Euros 1,594,201.69 (or an amount approximately similar) naming Maple Bank GmbH
as beneficiary, and (iii) the letter of credit no. S594749 in the original face
amount of Euros 1,135,433.87 (or an amount approximately similar) naming
Dresdner Bank AG as

13



--------------------------------------------------------------------------------



 



beneficiary. To the extent issued, each Initial Letters of Credit will be issued
after the Closing Date and before the Permanent Loan Commencement Date.
     Interest Expense means for any fiscal period the consolidated interest
expense of the Parent and its Subsidiaries for such period (including all
imputed interest on Capital Leases).
     Interest Period means, as to any LIBOR Loan, the period commencing on the
date such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
applicable Borrower pursuant to Section 2.2.2 or 2.2.3, as the case may be;
provided that:
     (a) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;
     (b) any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period;
     (c) no Borrower may select any Interest Period for a Revolving Loan which
would extend beyond the scheduled Termination Date; and
     (d) no Borrower may select any Interest Period for the Term Loans if, after
giving effect to such selection, the aggregate principal amount of the Term
Loans having Interest Periods ending after any date on which an installment of
the Term Loans is scheduled to be repaid would exceed the aggregate principal
amount of the Term Loans scheduled to be outstanding after giving effect to such
repayment.
     Inventory is defined in the Guaranty and Collateral Agreement.
     Investment means, with respect to any Person, any investment in or loan to
another Person, whether by acquisition of any debt or Capital Security, by
making any loan or advance, by becoming obligated with respect to a Contingent
Liability in respect of obligations of such other Person (other than travel and
similar advances to employees in the ordinary course of business) or by making
an Acquisition.
     Issuing Lender means LaSalle, in its capacity as the issuer of Letters of
Credit hereunder, or any Affiliate of LaSalle that may from time to time issue
Letters of Credit, and their successors and assigns in such capacity.
     Japanese Subsidiary means any Foreign Subsidiary incorporated or organized
under the laws of Japan.

14



--------------------------------------------------------------------------------



 



     LaSalle — see the Preamble.
     L/C Application means, with respect to any request for the issuance of a
Letter of Credit, a letter of credit application in the form being used by the
Issuing Lender at the time of such request for the type of Letter of Credit
requested.
     L/C Fee Rate — see the definition of Applicable Margin.
     Lenders means the Bridge Lenders and the Permanent Lenders and Lender means
the Bridge Lender or any Permanent Lender as applicable. References to the
“Permanent Lenders” or “Lenders” shall include the Issuing Lender; for purposes
of clarification only, to the extent that LaSalle (or any successor Issuing
Lender) may have any rights or obligations in addition to those of the other the
Permanent Lenders due to its status as Issuing Lender, its status as such will
be specifically referenced. In addition to the foregoing, for the purpose of
identifying the Persons entitled to share in the benefits of the applicable
guaranties and Collateral and the proceeds thereof under, and in accordance with
the provisions of, this Agreement and the Collateral Documents, the terms
“Permanent Lender” and “Lender” shall include Affiliates of Lender or Permanent
Lender providing a Bank Product.
     Lender Party — see Section 15.17.
     Letters of Credit — see Section 2.1.5.
     LIBOR Loan means any Loan which bears interest at a rate determined by
reference to the LIBOR Rate.
     LIBOR Margin — see the definition of Applicable Margin.
     LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.
     LIBOR Rate means a rate of interest equal to (a) the per annum rate of
interest at which deposits in Dollars (in the case of LIBOR Loans in Dollars) or
deposits in Euros (in the case of LIBOR Loans in Euros) in an amount comparable
to the amount of the relevant LIBOR Loan and for a period equal to the relevant
Interest Period are offered in the London interbank market for deposits in
Dollars (in the case of LIBOR Loans in Dollars) or in Euros (in the case of
LIBOR Loans in Euros) at 11:00 A.M. (London time) two (2) Business Days prior to
the commencement of such Interest Period (or three (3) Business Days prior to
the commencement of such Interest Period if banks in London, England were not
open and dealing in offshore Dollars (or in Euros in the case of LIBOR Loans in
Euros) on such second preceding Business Day), as displayed (i) in the case of
LIBOR Loans in Dollars, in the Bloomberg Financial Markets system (or other
authoritative source selected by the Administrative Agent in its sole discretion
and of which the Administrative Agent gives written notice to the Parent and the
other Borrowers) or, if the Bloomberg Financial Markets system or another
authoritative source is not available, as the LIBOR Rate (for LIBOR Loans in
Dollars) is otherwise determined by the Administrative Agent in its sole and
absolute discretion and (ii) in the case of LIBOR Loans in

15



--------------------------------------------------------------------------------



 



Euros, in the Bloomberg Financial Markets system (or other authoritative source
selected by the Administrative Agent in its sole discretion and of which the
Administrative Agent gives written notice to the Parent and the other Borrowers)
or, if the Bloomberg Financial Markets system or another authoritative source is
not available, as the LIBOR Rate (for LIBOR Loans in Euros) is otherwise
determined by the Administrative Agent in its sole and absolute discretion,
divided by (b) a number determined by subtracting from 1.00 the then stated
maximum reserve percentage (expressed as a decimal carried out to four decimal
places) for determining reserves to be maintained by member banks of the Federal
Reserve System for Eurocurrency funding or liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D), such
rate to remain fixed for such Interest Period. The Administrative Agent’s
determination of the LIBOR Rate shall be conclusive, absent manifest error.
     Lien means, with respect to any Person, any interest granted by such Person
in any real or personal property, asset or other right owned or being purchased
or acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.
     Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Collateral Documents, any applicable subordination agreements (if any), and
all documents, instruments and agreements delivered in connection with the
foregoing.
     Loan Party means the Parent and each Subsidiary.
     Loan or Loans means, as the context may require, the Bridge Loan, the
Revolving Loans, and the Term Loans.
     Mandatory Prepayment Event — see Section 6.2.2(a).
     Margin Stock means any “margin stock” as defined in Regulation U.
     Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.
     Material Adverse Effect means (a) a material adverse change in, or a
material adverse effect upon, the financial condition, operations, assets,
business, properties or prospects of the Loan Parties taken as a whole, (b) a
material impairment of the ability of any Loan Party to perform any of the
Obligations under any Loan Document that such Loan Party is obligated to perform
or (c) a material adverse effect upon any material portion of the Collateral
under the Collateral Documents or upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document.
     Material Subsidiary” means all Subsidiaries of the Parent except those
listed on Schedule 1.1A; provided, however, it is agreed that any Subsidiary
that is so listed shall be deemed to be a

16



--------------------------------------------------------------------------------



 



Material Subsidiary if such Subsidiary (i) for the most recent Fiscal Year
accounted for 5% or more of the consolidated revenues of the Parent and its
Subsidiaries or (ii) as at the end of such Fiscal Year, was the owner of 5% or
more of the consolidated assets of the Parent and its Subsidiaries (for the
avoidance of doubt, (a) any such change of status from not being a Material
Subsidiary to being a Material Subsidiary shall be effective as of last day of
such Fiscal Year and (b) once a Subsidiary so changes its status from not being
a Material Subsidiary to being a Material Subsidiary it shall at all times
thereafter be considered a Material Subsidiary).
     Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Administrative Agent a Lien on real property of any Loan
Party.
     MTC means MTC Trading Company, an Arizona corporation.
     Multiemployer Pension Plan means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Parent or any other member of the
Controlled Group contributes or has an obligation to contribute or has within
any of the preceding five calendar years contributed or had an obligation to
contribute.
     Net Cash Proceeds means:

  (a)   with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Loan Party pursuant to
such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including without limitation sales commissions
and reasonable legal, accounting and investment banking fees and other
reasonable out-of-pocket fees, costs and expenses of advisors who are not
Affiliates of the Parent or its Subsidiaries), (ii) taxes paid or reasonably
estimated by the Parent to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements), (iii) amounts required to be applied to the repayment of any Debt
(to the extent permitted hereunder) secured by a Lien on the asset subject to
such Asset Disposition (other than the Loans) and (iv) any amount required to be
provided by such Loan Party, as a reserve, in accordance with GAAP against any
liabilities associated with such Asset Disposition including, without
limitation, pension and other post-employment benefit liabilities, liabilities
related to environmental matters and liabilities under any indemnification
obligations associated with any such Asset Disposition; provided, however, that
the amount of any such reserve, at the time that such reserve is no longer
required in accordance with GAAP and to the extent that such amount is not
actually applied to the liability for which it was reserved, shall be deemed to
be part of the Net Cash Proceeds of such Asset Disposition;     (b)   with
respect to any issuance of Capital Securities, the aggregate cash proceeds
received by any Loan Party pursuant to such issuance, net of the direct costs
relating to such issuance (including sales and underwriters’ commissions and

17



--------------------------------------------------------------------------------



 



      reasonable attorneys’ fees and other reasonable out-of-pocket fees, costs
and expenses of advisors who are not Affiliates of the Parent or its
Subsidiaries); and     (c)   with respect to any issuance of Debt, the aggregate
cash proceeds received by any Loan Party pursuant to such issuance, net of the
direct costs of such issuance (including up-front, underwriters’ and placement
fees and reasonable attorneys’ fees and other reasonable out-of-pocket fees,
costs and expenses of advisors who are not Affiliates of the Parent or its
Subsidiaries).

     Net Worth means, as of any date, the sum of the capital stock and
additional paid-in capital plus retained earnings (or minus accumulated deficit)
calculated in conformity with GAAP.
     Netherlands Pledge Agreements - see the definition of Foreign Pledge
Agreements.
     Newco — see the Preamble.
     Non-U.S. Participant — see Section 7.6(d).
     Non-Use Fee Rate — see the definition of Applicable Margin.
     Note means the Bridge Note or a Permanent Loans Note, as the case may be,
and Notes means the Bridge Note and the Permanent Loans Notes collectively.
     Notice of Borrowing — see Section 2.2.2.
     Notice of Conversion/Continuation — see Section 2.2.3.
     Obligations means all obligations (monetary (including post-petition
interest, allowed or not) or otherwise) of any Loan Party under this Agreement
and any other Loan Document including Attorney Costs and any reimbursement
obligations of each Loan Party in respect of Letters of Credit (including those
to the Issuing Lender or any other applicable Person) and surety bonds, all
Hedging Obligations of any Loan Party permitted hereunder which are owed to any
Lender or its Affiliate or the Administrative Agent (including any Hedging
Obligations entered into pursuant to Section 10.11 and whether or not such
Lender or the Person acting as Administrative Agent subsequently (after such
Hedging Obligations relating to Section 10.11 are entered into) is no longer a
party to this Agreement), and all Bank Products Obligations, all in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.
     OFAC — see Section 10.4.
     Off Balance Sheet Liabilities of a Person means (a) any repurchase
obligation or liability of such Person or any of its Subsidiaries with respect
to accounts or notes receivable sold by such Person or any of its Subsidiaries,
(b) any liability of such Person or any of its Subsidiaries under any sale and
leaseback transactions which do not create a liability on the consolidated
balance sheet of such Person, (c) any liability of such Person or any of its
Subsidiaries under any

18



--------------------------------------------------------------------------------



 



financing lease or so-called “synthetic” lease transaction, or (d) any
obligations of such Person or any of its Subsidiaries arising with respect to
any other transaction which is the functional equivalent of or takes the place
of borrowing but which does not constitute a liability on the consolidated
balance sheets of such Person and its Subsidiaries.
     Operating Lease means any lease of (or other agreement conveying the right
to use) any real or personal property by any Loan Party, as lessee, other than
any Capital Lease.
     Organschaft means a profit and loss pooling arrangement among Newco and
Oxy-Dry GmbH and also, if so elected by the Parent, BGG.
     Oxy-Dry GmbH — see the Preamble.
     Oxy-Dry GmbH German Revolving Outstandings means the sum of (a) the
aggregate principal amount of all outstanding German Revolving Loans borrowed by
Oxy-Dry GmbH and (b) the German Stated Amounts with respect to Letters of Credit
requested by Oxy-Dry GmbH.
     PBGC means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.
     Parent — see the Preamble.
     Parent Letters of Credit means a Letter of Credit requested by the Parent.
     Parent Revolving Commitment or Parent Revolving Loan Commitment means, with
respect to a Permanent Lender at the applicable time, the commitment of such
Permanent Lender to make Parent Revolving Loans. The initial amount (in Dollars)
of the respective Parent Revolving Commitment of each initial Permanent Lender
that has made such a commitment is set forth in Annex A hereto. The Parent
Revolving Commitment of each Permanent Lender may be reduced pursuant to
Section 6. The Parent Revolving Commitment(s) of the applicable assigning and
assignee Permanent Lender shall be adjusted to give effect to any assignments of
a Parent Revolving Commitment pursuant to Section 15.6.1.
     Parent Revolving Commitments or the Parent Revolving Loan Commitments
means, collectively, the aggregate amount, at the applicable time, of all Parent
Revolving Commitments of all Permanent Lenders. The initial aggregate amount of
the Parent Revolving Commitments shall be $20,000,000.
     Parent Revolving Loans — see Section 2.1.2.
     Parent Revolving Outstandings means the sum of (a) the aggregate principal
amount of all outstanding Parent Revolving Loans plus (without duplication)
(b) the Parent Stated Amounts.
     Parent Stated Amounts means, as of any time, the aggregate of all Stated
Amounts (as of such time) with respect to all Parent Letters of Credit.

19



--------------------------------------------------------------------------------



 



     Participant — see Section 15.6.2.
     Participating Member State shall mean each country so described in any EMU
Legislation.
     Pension Plan means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is (i) subject to Title IV of ERISA (other than a
Multiemployer Pension Plan), and as to which the Parent or any member of the
Controlled Group could reasonably be expected to have any liability, including
any liability by reason of having been a substantial employer within the meaning
of Section 4063 of ERISA at any time during the preceding five years, or by
reason of being deemed to be a contributing sponsor under Section 4069 of ERISA
or (ii) a tax-qualified “pension plan” the trust of which holds stock of the
Parent or any of its Subsidiaries.
     Permanent Lenders means any of the Persons identified as a Permanent Lender
on the signature pages hereto together with its/their successors and permitted
assigns (and any successive successors and permitted assigns). Reference is made
to the definition of Lenders for certain additional provisions with respect to
the definition of Permanent Lenders. A Permitted Lender means a Person
constituting a Permanent Lender.
     Permanent Loan Commencement Date means any Business Day after the Bridge
Loan is made but no later than December 29, 2006, and on which Business Day the
initial Parent Revolving Loan, initial German Revolving Loan and the Term Loans
are made.
     Permanent Loans means, collectively, the Term Loans and the Revolving
Loans.
     Permanent Loans Note — see Section 3.1. Permanent Loans Notes means the
Permanent Loans Notes collectively.
     Perfection Certificate means a perfection certificate executed and
delivered to the Administrative Agent by a Loan Party.
     Permitted Lien means a Lien expressly permitted hereunder pursuant to
Section 11.2.
     Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
     Post-Closing Structural Steps means the steps set forth in Schedule 1.1B.
     Preamble means the opening paragraph of this Agreement.
     Pre-Closing Period means a period of time prior to the Closing Date.
     Prime Rate means, for any day, the rate of interest in effect for such day
as publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in

20



--------------------------------------------------------------------------------



 



the Prime Rate announced by the Administrative Agent shall take effect at the
opening of business on the day specified in the public announcement of such
change; provided that the Administrative Agent shall not be obligated to give
notice of any change in the Prime Rate.
     Pro Rata Share means:

  (a)   with respect to a Permanent Lender’s obligation to make Parent Revolving
Loans, participate in Parent Letters of Credit, reimburse the Issuing Lender
with respect to Parent Letters of Credit, and receive payments of principal,
interest, fees, costs, and expenses with respect thereto, (x) prior to the
Parent Revolving Commitment being terminated or reduced to zero, the percentage
obtained by dividing (i) such Permanent Lender’s Parent Revolving Commitment, by
(ii) the aggregate Parent Revolving Commitments of all Permanent Lenders and
(y) from and after the time the Parent Revolving Commitments have been
terminated or reduced to zero, the percentage obtained by dividing (i) the
aggregate unpaid principal amount of such Permanent Lender’s Parent Revolving
Outstandings by (ii) the aggregate unpaid principal amount of all Parent
Revolving Outstandings;     (b)   with respect to a Permanent Lender’s
obligation to make German Revolving Loans, participate in German Letters of
Credit, reimburse the Issuing Lender with respect to German Letters of Credit,
and receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (x) prior to the German Revolving Commitment being terminated
or reduced to zero, the percentage obtained by dividing (i) such Permanent
Lender’s German Revolving Commitment, by (ii) the aggregate German Revolving
Commitments of all Permanent Lenders and (y) from and after the time the German
Revolving Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (i) the aggregate unpaid principal amount of such Permanent
Lender’s German Revolving Outstandings by (ii) the aggregate unpaid principal
amount of all German Revolving Outstandings;     (c)   with respect to a
Permanent Lender’s obligation to make a Term Loan and receive payments of
interest, fees, costs, and principal with respect thereto, the percentage
obtained by dividing (i) such Lender’s Term Loan Exposure, by (ii) the aggregate
amount of all Permanent Lenders’ Term Loan Exposures; and     (d)   with respect
to all other matters as to a particular Lender, the percentage obtained by
dividing (i) such Lender’s aggregate Revolving Commitments plus such Lender’s
Term Loan Exposure, by (ii) the aggregate amount of Revolving Commitments of all
Lenders plus the Term Loan Exposures of all Lenders; provided that in the event
the Commitments have been terminated or reduced to zero, Pro Rata Share shall be
the percentage obtained by dividing (A) the aggregate principal amount of such
Lender’s Revolving Outstandings plus the unpaid principal amount of such
Lender’s Term Loan Exposure by (B) the aggregate principal amount of all
outstanding Revolving Outstandings plus the aggregate unpaid principal amount of
the Term Loan Exposures of all Lenders.

21



--------------------------------------------------------------------------------



 



     Purchase Agreement means the Amended and Restated Stock Purchase Agreement
by and among the Parent and the Sellers, dated November 17, 2006.
     Rabbi Trust means the trust established pursuant to the Rabbi Trust
Agreement.
     Rabbi Trust Agreement means that certain Grantor Trust Agreement under
Certain Baldwin Technology Company, Inc. Supplemental Retirement Benefit Plans,
dated February 14, 2006 by and between the Parent and Key Bank National
Association.
     Rabbi Trust Existing Contributions means (i) the transfer prior to the
Closing Date of the Insurance Policies (as defined in the Rabbi Trust Agreement)
to the Rabbi Trust and (iii) cash contributions made by the Parent to the Rabbi
Trust prior to the Closing Date and aggregating no more than $1,250,000.
     Rabbi Trust Permitted Payments shall mean the following contributions to
the Rabbi Trust made after the Closing Date: (a) cash contributions not
exceeding $1,000,000 in any consecutive twelve month period and not exceeding
$2,050,000 in the aggregate provided that no such contribution under this clause
(a) shall be made if an Event of Default or Unmatured Event of Default shall
exist at the time of or shall result from such contribution or if the Parent is
not able to meet the required Fixed Charge Covenant Ratio under Section 11.14.2
on a pro-forma basis taking into consideration such contribution(s) and (b) upon
the occurrence of a Potential Change of Control (as defined in the Rabbi Trust
Agreement as constituted on the date hereof) the Parent shall be permitted to
make those contributions required to be made (as a result of the Potential
Change of Control) under the Rabbi Trust Agreement (as constituted on the date
hereof).
     Regulation D means Regulation D of the FRB.
     Regulation U means Regulation U of the FRB.
     Related Agreements means the Purchase Agreement, and any other material
agreement, instrument or other document delivered pursuant to the Purchase
Agreement.
     Related Transactions means the purchase by Parent of the Capital Securities
of MTC and all related transactions contemplated by the Related Agreements.
     Replacement Lender — see Section 8.7(b).
     Reportable Event means a reportable event as defined in Section 4043 of
ERISA and the regulations issued thereunder as to which the PBGC has not waived
the notification requirement of Section 4043(a), or the failure of a Pension
Plan to meet the minimum funding standards of Section 412 of the Code (without
regard to whether the Pension Plan is a plan described in Section 4021(a)(2) of
ERISA) or under Section 302 of ERISA.
     Required Lenders means, (i) until the Bridge Loan is paid in full, the
Bridge Loan Lender and (b) at any time after the Bridge Loan Lender is paid in
full, Permanent Lenders whose Pro

22



--------------------------------------------------------------------------------



 



Rata Shares exceed (in the aggregate) at least 662/3% as determined pursuant to
clause (d) of the definition of “Pro Rata Share”.
     Revaluation Date means (x) with respect to any Permanent Loan, each of the
following: (i) each date a Loan is made (or, at the election of the
Administrative Agent, when the interest rate for such Loan is set), (ii) each
date of a continuation of a LIBOR Loan denominated in Euros, (iii) any date that
any Revolving Commitment is reduced, and (iv) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require and
(y) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in Euros, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the Issuing Lender under any Letter of Credit denominated in
Euros, and (iv) such additional dates as the Administrative Agent or the Issuing
Lender shall determine or the Required Lenders shall require.
     Revolving Commitments or Revolving Loan Commitments means, as of any time,
the sum of (a) the Parent Revolving Commitments and (b) the German Revolving
Commitments.
     Revolving Loans means, collectively, the German Revolving Loans and the
Parent Revolving Loans.
     Revolving Outstandings means, at any time, the sum of (a) the Parent
Revolving Outstandings and (b) the German Revolving Outstandings.
     SEC means the United States Securities and Exchange Commission or any other
governmental authority succeeding to any of the principal functions thereof.
     Sellers means the “Sellers” as defined in the Purchase Agreement.
     Senior Officer means, with respect to any Loan Party, any of the chief
executive officer, the president, the chief financial officer, the chief
operating officer or the treasurer of such Loan Party.
     Specified Integration and Restructuring Expenses means (a) integration
costs and integration expenses (excluding Capital Expenditures) incurred by the
Parent or its Subsidiaries from the Closing Date to December 31, 2007 in
connection with the Related Transactions, including, without limitation, as a
result of systems integration, IT integration, facility relocation,
Sarbanes-Oxley, consultants, signage and professional advisors, and
(b) restructuring expenses (excluding Capital Expenditures), in accordance with
GAAP, incurred by the Parent or its Subsidiaries from the Closing Date to
December 31, 2007 in connection with the Related Transactions; provided, that
for purposes of this definition the Specified Integration and Restructuring
Expenses shall not exceed an aggregate of $6 million.
     Spot Rate means, for a currency, the rate determined by the Administrative
Agent or the Issuing Lender, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of
Euros with Dollars through its principal applicable foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior

23



--------------------------------------------------------------------------------



 



to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the Issuing Lender may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
Issuing Lender if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for Euros with Dollars; and provided
further that the Issuing Lender may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in Euros.
     Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.
     Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of the Parent.
     Target Day means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
     Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.
     Term Loan Commitment means, with respect to a Permanent Lender at the
applicable time, the commitment of such Permanent Lender to make a Term Loan.
The amount (in Dollars) of the respective Term Loan Commitment of each initial
Permanent Lender that has made such a commitment is set forth in Annex A hereto.
The Term Loan Commitment(s) of the applicable assigning and assignee Permanent
Lender shall be adjusted to give effect to any assignments of a Term Loan
Commitment pursuant to Section 15.6.1.
     Term Loan Commitments means, collectively, the aggregate amount of all Term
Loan Commitments. The aggregate amount of all Term Loan Commitments shall be
$15,000,000.
     Term Loan — see Section 2.1.4.
     Term Loan Exposure means, as of the applicable time, with respect to a
Permanent Lender, (i) prior to the making of the Term Loans, such Permanent
Lender’s Term Loan Commitment and (ii) from and after the making of the Term
Loans, the then unpaid principal amount of such Permanent Lender’s Term Loan.

24



--------------------------------------------------------------------------------



 



     Term Loans means, collectively, the Term Loans made by the Permanent
Lenders. The initial aggregate amount of the Term Loans shall be $15,000,000.
     Term Loan Maturity Date means the earlier of (a) November 21, 2011 or
(b) the Termination Date.
     Termination Date means the earlier to occur of (a) November 21, 2011 or
(b) such other date on which the Commitments terminate pursuant to Section 6 or
Section 13.
     Termination Event means, with respect to a Pension Plan that is subject to
Title IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Parent or any
other member of the Controlled Group from such Pension Plan during a plan year
in which Parent or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, (c) the termination of such
Pension Plan, the filing of a notice of intent to terminate the Pension Plan or
the treatment of an amendment of such Pension Plan as a termination under
Section 4041 of ERISA, (d) the institution by the PBGC of proceedings to
terminate such Pension Plan or (e) any event or condition that constitutes
grounds under Section 4042 of ERISA for the termination of, or appointment of a
trustee to administer, such Pension Plan.
     Total Debt means all Debt of the Parent and its Subsidiaries, determined on
a consolidated basis, excluding (a) contingent obligations in respect of
Contingent Liabilities (except to the extent constituting Contingent Liabilities
in respect of Debt of a Person other than the Parent or any of its
Subsidiaries), (b) Hedging Obligations, and (c) Debt of the Parent to its
Subsidiaries and Debt of Subsidiaries of the Parent or to the Parent or other
Subsidiaries of the Parent to the extent such Debt described in this clause
(c) is permitted under this Agreement. For the avoidance of doubt, to the extent
the Initial Letters of Credit secure reimbursement obligations of the Parent or
its Subsidiaries under other letters of credit or bank guaranties, the
obligations of the Parent or its Subsidiaries will not be double-counted in
determining Total Debt.
     Total Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter,
the ratio of (a) Total Debt as of such day to (b) EBITDA for the Computation
Period ending on such day.
     Total Plan Liability means, at any time, the present value of all vested
and unvested accrued benefits under all Pension Plans subject to title IV of
ERISA, determined as of the then most recent valuation date for each such
Pension Plan, using PBGC actuarial assumptions for single employer plan
terminations.
     type — see Section 2.2.1.
     UCC is defined in the Guaranty and Collateral Agreement.
     Unfunded Liability means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Pension Plans subject to
title IV of ERISA exceeds the fair market value of all assets allocable to those
benefits, all determined as of the then most recent valuation date for each such
Pension Plan, using PBGC actuarial assumptions for single employer plan
terminations.

25



--------------------------------------------------------------------------------



 



     Unmatured Event of Default means any event that, if it continues uncured,
will, with lapse of time or notice or both, constitute an Event of Default.
     Withholding Certificate — see Section 7.6(d).
     Wholly-Owned Subsidiary means, as to any Person, another Person all of the
Capital Securities of which (except directors’ qualifying Capital Securities)
are at the time directly or indirectly owned by such Person and/or another
Wholly-Owned Subsidiary of such Person.
     1.2 Other Interpretive Provisions.
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) Section, Annex, Schedule and Exhibit references are to this Agreement
unless otherwise specified.
     (c) The term “including” is not limiting and means “including without
limitation.”
     (d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”
     (e) Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.
     (f) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.
     (g) This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Borrowers, the Lenders and the other parties thereto and are the
products of all parties. Accordingly, they shall not be construed against the
Administrative Agent or the Lenders merely because of the Administrative Agent’s
or Lenders’ involvement in their preparation.
     1.3 Exchange Rate; Currency Equivalents. The Administrative Agent or the
Issuing Lender, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of the
Permanent Loans or Letters of Credit (or Stated Amounts) and other amounts
outstanding hereunder denominated in Euros (and other applicable amounts in
Euros) or in calculating any Euro Currency Equivalent for purposes hereof. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates

26



--------------------------------------------------------------------------------



 



employed in converting any amounts between the Dollar and Euro until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by any Borrower hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of Euros for purposes of the
Loan Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the Issuing Lender, as applicable.
     Wherever in this Credit Agreement in connection with the extension of a
Permanent Loan or a Letter of Credit, or the conversion, continuation or
prepayment of a Permanent Loan or the issuance, amendment or extension of a
Letter of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Permanent Loan or Letter of Credit is denominated
in Euros, such amount shall be the relevant Euro Currency Equivalent of such
Dollar amount, as determined by the Administrative Agent or the Issuing Lender,
as the case may be.
     Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the Dollar Equivalent of the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any applicable issuer
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the Dollar Equivalent of the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.
     SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF
CREDIT PROCEDURES.
     2.1 Commitments. On and subject to the terms and conditions of this
Agreement, the Bridge Lender, in the case of the Bridge Loan, and each of the
applicable Permanent Lenders (severally and for itself alone), in the case of
the Permanent Loans, agrees to make loans to, and to issue or participate in
letters of credit for the account of, the Borrowers as follows:
     2.1.1 Bridge Loan. The Bridge Lender agrees to make the Bridge Loan to the
Parent. The Bridge Loan shall be borrowed in Dollars.
     2.1.2 Parent Revolving Commitments. Each Permanent Lender with a Parent
Revolving Loan Commitment agrees to make loans to the Parent on a revolving
basis (“Parent Revolving Loans”) from time to time from the Permanent Loan
Commencement Date until the Termination Date in such Permanent Lender’s Pro Rata
Share of such aggregate amounts as the Parent may request from all such
Permanent Lenders; provided that (i) the Dollar Equivalent (as of the most
recent Revaluation Date) of the sum of (a) the unpaid principal balance of all
Parent Revolving Loans made by each such Permanent Lender and (b) the Dollar
Equivalent of such Permanent Lender’s Pro-Rata Share of the Parent Stated
Amounts shall not exceed the amount (in Dollars) of such Permanent Lender’s
Parent Revolving Commitment, (ii) the Dollar Equivalent (as of the most recent
Revaluation Date) of all Parent Revolving Outstandings shall not exceed the
Parent Revolving Loan Commitments (in Dollars), and (iii) the Dollar Equivalent
(as of the most recent Revaluation Date) of Revolving Outstandings shall not
exceed the

27



--------------------------------------------------------------------------------



 



Revolving Commitments (in Dollars). The Parent Revolving Loans may be borrowed
in Dollars or Euros.
     2.1.3 German Revolving Commitments. Each Permanent Lender with a German
Revolving Loan Commitment agrees to make loans to the German Borrowers on a
revolving basis (“German Revolving Loans”) from time to time from the Permanent
Loan Commencement Date until the Termination Date in such Permanent Lender’s Pro
Rata Share of such aggregate amounts as the applicable German Borrower may
request from all such Permanent Lenders; provided that (i) only Newco may borrow
the initial German Revolving Loan (the “Initial German Revolving Loan”) which
shall be in an aggregate principal amount up to $7 million and the proceeds of
the Initial German Revolving Loan shall be used as set forth in Section 10.6,
(ii) after the Initial German Revolving Loan, only the German Opcos shall be
permitted to borrow German Revolving Loans, (iii) the Dollar Equivalent (as of
the most recent Revaluation Date) of the sum of (a) the unpaid principal balance
of all German Revolving Loans made by each Permanent Lender with a German
Revolving Loan Commitment and (b) the Dollar Equivalent of such Permanent
Lender’s Pro-Rata Share of the German Stated Amounts shall not exceed the amount
(in Dollars) of such Permanent Lender’s German Revolving Loan Commitment,
(iv) the Dollar Equivalent (as of the most recent Revaluation Date) of all
German Revolving Outstandings shall not exceed the German Revolving Loan
Commitments (in Dollars), and (v) the Dollar Equivalent (as of the most recent
Revaluation Date) of Revolving Outstandings shall not exceed the Revolving
Commitments (in Dollars). The German Revolving Loans may be borrowed in Dollars
or Euros.
     2.1.4 Term Loan Commitments. Each Permanent Lender with a Term Loan
Commitment agrees to make a loan to Newco (each such loan, a “Term Loan”) in the
amount of such Lender’s Term Loan Commitment on the Permanent Loan Commencement
Date. Subject to the other terms and conditions hereof, the Term Loans may be
borrowed in Dollars (entirely) or Euros (entirely); once so borrowed the
Borrower shall not have the right to convert from the currency borrowed into
another currency but nothing contained herein shall, or shall be interpreted to,
limit the provisions of Section 4.1 pursuant to which the Administrative Agent
or the Lenders may require such a conversion or limit any provision of this
Agreement which requires such a conversion. The Term Loan Commitments shall
expire concurrently with the making of the Term Loans on the Permanent Loan
Commencement Date.
     2.1.5 L/C Commitments. Subject to Section 2.3.1, the Issuing Lender agrees
to issue letters of credit, in each case containing such terms and conditions as
are permitted by this Agreement and are reasonably satisfactory to the Issuing
Lender (each, a “Letter of Credit”), at the request of and for the account of
the Parent or a German Opco, as the case may be, from time to time before the
scheduled Termination Date and, as more fully set forth in Section 2.3.2, each
Permanent Lender with a Parent Revolving Commitment agrees to purchase a
participation in each Parent Letter of Credit (and such obligation to such
purchase shall not be impaired by any termination of the Parent Revolving
Commitments) and each Permanent Lender with a German Revolving Commitment agrees
to purchase a participation in each German Letter of Credit (and such obligation
to such purchase shall not be impaired by any termination of the Parent
Revolving Commitments); provided, that, (i) the aggregate Dollar Equivalent (as
of the most recent Revaluation Date) of the Parent Stated Amounts and the German
Stated Amounts shall not

28



--------------------------------------------------------------------------------



 



exceed $6,000,000, (ii) the Dollar Equivalent (as of the most recent Revaluation
Date) of all Parent Revolving Outstandings shall not exceed the Parent Revolving
Loan Commitments (in Dollars), (iii) the Dollar Equivalent (as of the most
recent Revaluation Date) of all German Revolving Outstandings shall not exceed
the German Revolving Loan Commitments (in Dollars), and (iv) the Dollar
Equivalent (as of the most recent Revaluation Date) of Revolving Outstandings
shall not exceed the Revolving Commitments (in Dollars). The Letters of Credit
shall include the Initial Letters of Credit. The Initial Letters of Credit (to
the extent issued) shall be part of the Parent Letters of Credit (and the Master
Letter of Credit Agreement executed by the Parent shall cover, among other
things, the Initial Letters of Credit (to the extent issued) as well as any
other Parent Letters of Credit). Until the Permanent Loan Commencement Date, the
only Letters of Credit issued shall be, to the extent issued, the Initial
Letters of Credit. The Letters of Credit may be issued in Dollars or Euros.
     2.2 Loan Procedures.
     2.2.1 Various Types of Loans. The Bridge Loan shall be a Base Rate Loan.
Each Revolving Loan shall be, and the Term Loans may be divided into tranches
which are, either a Base Rate Loan or a LIBOR Loan (each a “type” of Loan), as
the applicable Borrower shall specify in the related notice of borrowing or
conversion pursuant to Section 2.2.2 or 2.2.3; provided, however, that, anything
contained herein to the contrary notwithstanding, while a Loan is denominated in
Euros it may only be a LIBOR Loan. LIBOR Loans in the same currency and having
the same Interest Period which expire on the same day are sometimes called a
“Group” or collectively “Groups”. Base Rate Loans and LIBOR Loans may be
outstanding at the same time, provided that not more than twelve (12) different
Groups of LIBOR Loans shall be outstanding at any one time. All borrowings,
conversions and repayments of Parent Revolving Loans shall be effected so that
each Lender with a Parent Revolving Commitment will have a ratable share
(according to its Pro Rata Share) of all types and Groups of Parent Revolving
Loans; and all borrowings, conversions and repayments of German Revolving Loans
shall be effected so that each Lender with a German Revolving Commitment will
have a ratable share (according to its Pro Rata Share) of all types and Groups
of German Revolving Loans. Notwithstanding the foregoing or any other provision
of this Agreement, no Borrower may select any Interest Period for a LIBOR Loan
which is longer than one month prior to the earlier of (x) 90 days after the
Closing Date and (y) the date that the Administrative Agent notifies the Parent
that it has completed its initial syndication of the Loans and the Commitments.
     2.2.2 Borrowing Procedures. The applicable Borrower who is borrowing the
applicable Loan shall give written notice (each such written notice, a “Notice
of Borrowing”) substantially in the form of Exhibit E or telephonic notice
(followed immediately by a Notice of Borrowing) to the Administrative Agent of
each proposed borrowing by such Borrower not later than (a) in the case of a
Base Rate borrowing, 11:00 A.M., Chicago time, on the proposed date of such
borrowing, and (b) in the case of a LIBOR borrowing, 11:00 A.M., Chicago time,
at least three Business Days (four Business Days if the LIBOR borrowing is in
Euros) prior to the proposed date of such borrowing. Each such notice shall be
effective upon receipt by the Administrative Agent, shall be irrevocable, and
shall specify the date, amount and type of borrowing, whether (in the case of a
Permanent Loan) such borrowing is to be in Dollars or Euros (if the Notice of
Borrowing does not specify a currency, then the Loan requested shall be

29



--------------------------------------------------------------------------------



 



deemed to be requested in Dollars except that in the case of a borrowing by a
German Borrower, the Loan shall be deemed requested in Euros), and, in the case
of a LIBOR borrowing, the initial Interest Period therefor. With respect to the
making of the Term Loans, the initial German Revolving Loan and the initial
Parent Revolving Loan, any additional notice requirements under Section 12.3
shall also be satisfied. Promptly upon receipt of such notice, the
Administrative Agent shall advise each Lender thereof. Not later than 1:00 P.M.,
Chicago time, on the date of a proposed borrowing, each Lender shall provide the
Administrative Agent at the office specified by the Administrative Agent with
immediately available funds, in the applicable currency, covering such Lender’s
Pro Rata Share of such borrowing and, so long as the Administrative Agent has
not received written notice that the conditions precedent set forth in
Section 11 with respect to such borrowing have not been satisfied, the
Administrative Agent shall pay over the funds received by the Administrative
Agent to the applicable Borrower who is borrowing the applicable Loan on the
requested borrowing date. Each borrowing shall be on a Business Day. Each Base
Rate borrowing shall be in an aggregate amount of at least $1,000,000 and an
integral multiple of $500,000, and each LIBOR borrowing shall be in an aggregate
amount of at least $1,000,000 and an integral multiple of at least $500,000.
     2.2.3 Conversion and Continuation Procedures. (a) Subject to Section 2.2.1,
the applicable Borrower may, upon irrevocable written notice to the
Administrative Agent in accordance with clause (b) below:
          (A) elect, as of any Business Day, to convert any Permanent Loans of
any type (or any part thereof) in an aggregate amount not less than $1,000,000
or a higher integral multiple of $500,000, as the case may be, into Loans of the
other type (except that the Borrower may not elect to convert any LIBOR Loan
denominated in Euros into a Base Rate Loan); or
          (B) elect, as of the last day of the applicable Interest Period, to
continue any LIBOR Loans having Interest Periods expiring on such day (or any
part thereof) in an aggregate amount not less than $1,000,000 or a higher
integral multiple of $500,000, as the case may be, for a new Interest Period;
provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$1,000,000 and an integral multiple of $500,000.
     (b) The applicable Borrower shall give written notice (each such written
notice, a “Notice of Conversion/Continuation”) substantially in the form of
Exhibit F or telephonic notice (followed immediately by a Notice of
Conversion/Continuation) to the Administrative Agent of each proposed conversion
or continuation not later than (i) in the case of conversion into Base Rate
Loans, 11:00 A.M., Chicago time, on the proposed date of such conversion and
(ii) in the case of conversion into or continuation of LIBOR Loans, 11:00 A.M.,
Chicago time, at least three Business Days (four Business Days for LIBOR Loans
in Euros) prior to the proposed date of such conversion or continuation,
specifying in each case:
          (A) the proposed date of conversion or continuation;

30



--------------------------------------------------------------------------------



 



          (B) the aggregate amount of Loans to be converted or continued;
          (C) the type of Loans resulting from the proposed conversion or
continuation; and
          (D) in the case of conversion into, or continuation of, LIBOR Loans,
the duration of the requested Interest Period therefor.
     (c) If upon the expiration of any Interest Period applicable to LIBOR
Loans, the applicable Borrower has failed to select timely a new Interest Period
to be applicable to such LIBOR Loans (and assuming the Borrower has not elected
to convert the LIBOR Loan to a Base Rate Loan pursuant to the provisions
hereof), the applicable Borrower shall be deemed to have selected an Interest
Period of one month.
     (d) The Administrative Agent will promptly notify each Lender of its
receipt of a notice of conversion or continuation pursuant to this Section 2.2.3
or, if no timely notice is provided by the applicable Borrower, of the details
of any automatic conversion.
     (e) Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.
     (f) Once borrowed in one currency, the Term Loans may not be converted or
continued by Newco into another currency. The Borrowers shall not have the right
to convert or continue a Revolving Loan into a Revolving Loan denominated in a
different currency, but instead the applicable Borrower must prepay the
applicable Revolving Loan in the original currency of such Loan and then
reborrow (subject to the terms and conditions hereof) in the other currency.
Nothing contained in this Agreement shall, or shall be interpreted to, impair
any rights of the Administrative Agent or Lenders under the Loan Documents to
require any conversion of a Loan from one currency to another currency pursuant
to Section 4.1 or to impair any provision of this Agreement which requires such
a conversion.
     2.2.4 [Reserved].
     2.3 Letter of Credit Procedures.
     2.3.1 L/C Applications. The Parent and each German Opco shall respectively
execute and deliver to the Issuing Lender a Master Letter of Credit Agreement as
in effect from time to time. The Parent (in the case of Parent Letters of
Credit) or the applicable German Opco (in the case of German Letters of Credit
requested by such applicable German Opco) shall give notice to the
Administrative Agent and the Issuing Lender of the proposed issuance of each
Letter of Credit on a Business Day which is at least three (or, in the case of a
Letter of Credit to be issued in Euros, four) Business Days (or such lesser
number of days as the Administrative Agent and the Issuing Lender shall agree in
any particular instance in their sole discretion) prior to the proposed date of
issuance of such Letter of Credit. Each such notice shall be accompanied by an
L/C Application, duly executed by the Parent (in the case of Parent Letters of
Credit) or the applicable German Opco (in the case of German Letters of Credit
requested by such applicable German Opco) and in all respects satisfactory to
the Administrative Agent and the

31



--------------------------------------------------------------------------------



 



Issuing Lender, together with such other documentation as the Administrative
Agent or the Issuing Lender may reasonably request in support thereof, it being
understood that each L/C Application shall specify, among other things, the date
on which the proposed Letter of Credit is to be issued, the expiration date of
such Letter of Credit (which shall not be later than the scheduled Termination
Date (unless such Letter of Credit is Cash Collateralized)), the currency
(Dollars or Euros) in which the Letter of Credit is to be issued, whether such
Letter of Credit is to be transferable in whole or in part and the nature of the
transaction to be supported thereby. Any Letter of Credit outstanding after the
scheduled Termination Date which is Cash Collateralized for the benefit of the
Issuing Lender shall be the sole responsibility of the Issuing Lender. So long
as the Issuing Lender has not received written notice that the conditions
precedent set forth in Section 12 with respect to the issuance of such Letter of
Credit have not been satisfied, the Issuing Lender shall issue such Letter of
Credit on the requested issuance date. The Issuing Lender shall promptly advise
the Administrative Agent of the issuance of each Letter of Credit and of any
amendment thereto, extension thereof or event or circumstance changing the
amount available for drawing thereunder. In the event of any inconsistency
between the terms of the Master Letter of Credit Agreement, any L/C Application
and the terms of this Agreement, the terms of this Agreement shall control.
Except as may otherwise agreed by the Administrative Agent and the Issuing
Lender, each Letter of Credit shall be in an initial face amount greater than
$10,000.
     2.3.2 Participations in Letters of Credit. Subject to the proviso at the
end of this sentence, concurrently with the issuance of each Parent Letter of
Credit, the Issuing Lender shall be deemed to have sold and transferred to each
Permanent Lender with a Parent Revolving Commitment, and each such Permanent
Lender shall be deemed irrevocably and unconditionally to have purchased and
received from the Issuing Lender, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Pro Rata Share, in
such Parent Letter of Credit and the Parent’s reimbursement obligations with
respect thereto; provided, that, with respect to the Initial Letters of Credit,
(i) no such sale, transfer, purchase or receipt shall be deemed to have occurred
unless and until the Permanent Loan Commencement Date occurs and (ii) effective
as of the Permanent Loan Commencement Date such sale, transfer, purchase and
receipt shall automatically and without further action be deemed to have taken
place with respect to the Initial Letters of Credit. Concurrently with the
issuance of each German Letter of Credit, the Issuing Lender shall be deemed to
have sold and transferred to each Permanent Lender with a German Revolving
Commitment, and each such Permanent Lender shall be deemed irrevocably and
unconditionally to have purchased and received from the Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such Lender’s Pro Rata Share, in such German Letter of Credit and the applicable
German Opco’s reimbursement obligations with respect thereto. Subject to the
proviso at the end of this sentence, if the Parent (in the case of Parent
Letters of Credit) or the applicable German Opco (in the case of German Letters
of Credit requested by such applicable German Opco) does not pay any
reimbursement obligation when due, the Parent (in the case of Parent Letters of
Credit) or the applicable German Opco (in the case of German Letters of Credit
requested by such applicable German Opco) shall be deemed to have immediately
requested that the Lenders make a Parent Revolving Loan (in the case of a
reimbursement obligation of the Parent in connection with a Parent Letter of
Credit) or a German Revolving Loan to the applicable German Opco (in the case of
a reimbursement obligation of such German Opco in

32



--------------------------------------------------------------------------------



 



connection with a German Letter of Credit requested by such German Opco) which
is a Base Rate Loan made in Dollars and in a principal amount in the then Dollar
Equivalent (as of the most recent Revaluation Date if the applicable drawing was
in Euros) equal to such reimbursement obligations; provided, that, (i) the
foregoing provisions of this sentence shall not apply to the Initial Letters of
Credit unless and until the Permanent Loan Commencement Date occurs and
(ii) effective as of the Permanent Loan Commencement Date such provisions shall
automatically and without further action be deemed to apply to the Initial
Letters of Credit. The Administrative Agent shall promptly notify the Lenders of
such deemed request and, without the necessity of compliance with the
requirements of Section 2.2.2, Section 12.2 or otherwise (and without regard to
whether the applicable Revolving Commitment then exists) each Lender shall make
available to the Administrative Agent its Pro Rata Share of such Loan (to the
extent such Loan is not actually made, such reimbursement obligations shall
survive, regardless of the reason such Loan is not actually made). The proceeds
of such Loan shall be paid over by the Administrative Agent to the Issuing
Lender for the account of the applicable Borrower in satisfaction of such
reimbursement obligations. For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
Issuing Lender’s “participation” therein. The Issuing Lender hereby agrees, upon
request of the Administrative Agent or any Permanent Lender, to deliver to the
Administrative Agent or such Lender a list of all outstanding Letters of Credit
issued by the Issuing Lender, together with such information related thereto as
the Administrative Agent or such Lender may reasonably request.
     2.3.3 Reimbursement Obligations. (a) The Parent (in the case of Parent
Letters of Credit) or the applicable German Opco (in the case of German Letters
of Credit requested by such applicable German Opco) hereby unconditionally and
irrevocably agrees to reimburse the Issuing Lender for each payment or
disbursement made by the Issuing Lender under any such Letter of Credit honoring
any demand for payment made by the beneficiary thereunder, in each case on the
date that such payment or disbursement is made (such reimbursement to be made in
the currency in which such payment or disbursement was made unless (in the case
of a payment or disbursement in Euros) the Issuing Lender has notified the
applicable Borrower that it requires such reimbursement to be in Dollars in
which case such reimbursement shall be in Dollars in the Dollar Equivalent of
the amount of such payment or disbursement). Any amount not reimbursed by
11:00 a.m. (Chicago time) on the date of such payment or disbursement shall bear
interest from the date of such payment or disbursement to the date that the
Issuing Lender is reimbursed by the applicable Borrower therefor (if such
reimbursement is made on the date such payment or disbursement is made but after
11:00 a.m. (Chicago time) on such date, the applicable Borrower shall owe one
day’s worth of interest), payable on demand, at a rate per annum equal to the
Base Rate from time to time in effect plus the Base Rate Margin from time to
time in effect plus (if the Required Lenders so elect), beginning on the third
Business Day after receipt of notice from the Issuing Lender of such payment or
disbursement, an additional 2% per annum (and in connection with the provisions
of this sentence the Issuing Lender may require any reimbursement obligations in
Euros to be converted into Dollars at the Dollar Equivalent and the applicable
Borrower shall indemnify and hold the applicable Lenders harmless from any loss
resulting from such conversion). The Issuing Lender shall notify the Parent (in
the case of Parent Letters of Credit) or the applicable German Opco (in the case
of German Letters of Credit requested by such applicable German Opco) and the
Administrative Agent whenever any demand for payment is made under any Letter of
Credit by the beneficiary thereunder; provided that the failure of the

33



--------------------------------------------------------------------------------



 



Issuing Lender to so notify the applicable Borrower or the Administrative Agent
shall not affect the rights of the Issuing Lender or the Lenders in any manner
whatsoever.
          (b) The Parent’s (in the case of Parent Letters of Credit) or the
applicable German Opco’s (in the case of German Letters of Credit requested by
such applicable German Opco) reimbursement obligations hereunder shall be
irrevocable and unconditional under all circumstances, including (a) any lack of
validity or enforceability of any Letter of Credit, this Agreement or any other
Loan Document, (b) the existence of any claim, set-off, defense or other right
which the Parent or any of its Subsidiaries may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, the Issuing Lender, any Lender or any other Person, whether in connection
with any Letter of Credit, this Agreement, any other Loan Document, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between the Parent or any of its Subsidiaries and the
beneficiary named in any Letter of Credit), (c) the validity, sufficiency or
genuineness of any document which the Issuing Lender has determined complies on
its face with the terms of the applicable Letter of Credit, even if such
document should later prove to have been forged, fraudulent, invalid or
insufficient in any respect or any statement therein shall have been untrue or
inaccurate in any respect, (d) the failure of any requested drawing under any
Letter of Credit to comply with the requirements of any Letter of Credit,
(e) the surrender or impairment of any security for the performance or
observance of any of the terms hereof or (f) any other circumstance that the
Master Letter of Credit Agreement provides will not affect such reimbursement.
Without limiting the foregoing, no action or omission whatsoever by the
Administrative Agent or any Lender (excluding any Lender in its capacity as the
Issuing Lender) under or in connection with any Letter of Credit or any related
matters shall result in any liability of the Administrative Agent or any Lender
to the Parent (or any of its Subsidiaries), or relieve the Parent (or any of its
applicable Subsidiaries) of any of its obligations under any Loan Document to
any such Person.
     2.3.4 Funding by Lenders to Issuing Lender. If the Issuing Lender makes any
payment or disbursement under any Letter of Credit and (i) (a) the Parent (in
the case of Parent Letters of Credit) or the applicable German Opco (in the case
of German Letters of Credit requested by such applicable German Opco) has not
reimbursed the Issuing Lender in full for such payment or disbursement by
11:00 A.M., Chicago time, on the date of such payment or disbursement and (b) a
Parent Revolving Loan (in the case of Parent Letters of Credit) or a German
Revolving Loan to the applicable German Opco (in the case of German Letters of
Credit requested by such applicable German Opco) may not be made (or cannot be
made) in accordance with Section 2.3.2 (it being the intent and agreement under
this Agreement that if the event described in clause (a) occurs, either a
Revolving Loan will be made or the provisions of this sentence below with
respect to payments regarding participations shall apply) or (ii) any
reimbursement received by the Issuing Lender from the Parent (in the case of
Parent Letters of Credit) or the applicable German Opco (in the case of German
Letters of Credit requested by such applicable German Opco) is or must be
returned or rescinded upon or during any bankruptcy or reorganization of the
Parent (in the case of Parent Letters of Credit) or the applicable German Opco
(in the case of German Letters of Credit requested by such applicable German
Opco) or otherwise, each other Lender with a Parent Revolving Commitment (in the
case of Parent Letters of Credit) or a German Revolving Commitment (in the case
of German

34



--------------------------------------------------------------------------------



 



Letters of Credit) shall be obligated to pay to the Administrative Agent for the
account of the Issuing Lender, in full or partial payment of the purchase price
of its participation in such Letter of Credit, its Pro Rata Share of such
payment or disbursement (but no such payment shall diminish the obligations of
the Parent (in the case of Parent Letters of Credit) or the applicable German
Opco (in the case of German Letters of Credit requested by such applicable
German Opco) under Section 2.3.3), and, upon notice from the Issuing Lender, the
Administrative Agent shall promptly notify each such other Lender thereof. Each
such other Lender irrevocably and unconditionally agrees to so pay to the
Administrative Agent in immediately available funds for the Issuing Lender’s
account in Dollars the Dollar Equivalent of the amount of such other Lender’s
Pro Rata Share of such payment or disbursement (provided, that if such payment
or disbursement was made by the Issuing Lender in Euros then, if the Issuing
Lender so elects, such payment by the other Lenders shall be in Euros and not in
Dollars). If and to the extent any such Lender shall not have made such amount
available to the Administrative Agent by 2:00 P.M., Chicago time, on the
Business Day on which such Lender receives notice from the Administrative Agent
of such payment or disbursement (it being understood that any such notice
received after noon, Chicago time, on any Business Day shall be deemed to have
been received on the next following Business Day), such Lender agrees to pay
interest on such amount to the Administrative Agent for the Issuing Lender’s
account forthwith on demand, for each day from the date such amount was to have
been delivered to the Administrative Agent to the date such amount is paid, at a
rate per annum equal to (a) for the first three days after demand, the Federal
Funds Rate from time to time in effect and (b) thereafter, the Base Rate from
time to time in effect. Any such Lender’s failure to make available to the
Administrative Agent its Pro Rata Share of any such payment or disbursement
shall not relieve any such other Lender of its obligation hereunder to make
available to the Administrative Agent such other Lender’s Pro Rata Share of such
payment, but no Lender shall be responsible for the failure of any other Lender
to make available to the Administrative Agent such other Lender’s Pro Rata Share
of any such payment or disbursement. Notwithstanding the foregoing, (i) the
foregoing provisions of this Section 2.3.4 shall not apply to the Initial
Letters of Credit unless and until the Permanent Loan Commencement Date occurs
and (ii) effective as of the Permanent Loan Commencement Date such provisions
shall automatically and without further action be deemed to apply to the Initial
Letters of Credit.
     2.3.5 Cash Collateralize. Without limiting any other obligations under the
Loan Documents to Cash Collateralize, the Parent shall Cash Collateralize any
Parent Letters of Credit outstanding on the Termination Date and each German
Opco shall Cash Collateralize any German Letters of Credit requested by such
German Opco outstanding on the Termination Date. If for any reason the Permanent
Loan Commencement Date does not occur by December 29, 2006, the Parent shall
Cash Collateralize all of the Initial Letters of Credit.
     2.4 Commitments Several. The failure of any Lender to make a requested Loan
on any date shall not relieve any other Lender of its obligation (if any) to
make a Loan on such date, but no Lender shall be responsible for the failure of
any other Lender to make any Loan to be made by such other Lender.
     2.5 Certain Conditions. Except as otherwise provided in Section 2.3.4 of
this Agreement, no Lender shall have an obligation to make any Loan, or to
permit the continuation

35



--------------------------------------------------------------------------------



 



of or any conversion into any LIBOR Loan, and the Issuing Lender shall not have
any obligation to issue any Letter of Credit, if an Event of Default or
Unmatured Event of Default exists; provided, however, that in the case of a
LIBOR Loan in Euros such LIBOR Loan shall (subject to the Lenders right of
conversion under Section 4.1 and other applicable provisions of this Agreement
regarding conversion) be permitted to be continued as a LIBOR Loan even if there
is an Event of Default or Unmatured Event of Default (nothing contained in this
proviso shall be interpreted or construed to limit any rights or remedies of the
Lenders or the Administrative Agent relating to such Event of Default or
Unmatured Event of Default).
     SECTION 3 EVIDENCING OF LOANS.
     3.1 Notes. The Bridge Loan shall be evidenced by a Note of the Parent in
the form of Exhibit A-1 hereto (the “Bridge Loan Note”). The Permanent Loans of
each Permanent Lender made to each Borrower shall be evidenced by a Note of such
Borrower in the form of Exhibit A-2 hereto (each, a “Permanent Loans Note”),
with appropriate insertions, payable to such Permanent Lender or its registered
assigns.
     3.2 Recordkeeping. The Administrative Agent, on behalf of each Lender,
shall record in its records, the date and amount of each Loan made by each
Lender, the currency thereof, each repayment or conversion thereof and, in the
case of each LIBOR Loan, the dates on which each Interest Period for such Loan
shall begin and end. The aggregate unpaid principal amount so recorded shall be
rebuttably presumptive evidence of the principal amount of the Loans owing and
unpaid. The failure to so record any such amount or any error in so recording
any such amount shall not, however, limit or otherwise affect the Obligations of
any Borrower hereunder or under any Note to repay the principal amount of the
Loans hereunder, together with all interest accruing thereon.
     SECTION 4 INTEREST.
     4.1 Interest Rates. The Parent (in the case of the Bridge Loan and the
Parent Revolving Loans), Newco in the case of the Term Loans and the Initial
Revolving German Loan, BGG in the case of German Revolving Loans borrowed by it,
and Oxy-Dry GmbH in the case of German Revolving Loans borrowed by it, as the
case may be, promises (severally and not jointly, provided that nothing
contained herein shall be interpreted to limit the provisions of the Guaranty
and Collateral Agreement) to pay interest on the unpaid principal amount of each
Loan borrowed by it for the period commencing on the date of such Loan until
such Loan is paid in full as follows:
     (a) at all times while such Loan is a Base Rate Loan, at a rate per annum
equal to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect; and
     (b) at all times while such Loan is a LIBOR Loan, at a rate per annum equal
to the sum of the LIBOR Rate applicable to each Interest Period for such Loan
plus the LIBOR Margin from time to time in effect;

36



--------------------------------------------------------------------------------



 



provided that at any time an Event of Default exists, if the Required Lenders so
elect, the interest rate applicable to each Loan shall be increased by 2% (and,
in the case of Obligations of a Borrower not bearing interest, such Obligations
shall bear interest (and such Borrower shall pay such interest) at the Base Rate
applicable to Revolving Loans plus 2%), and in connection with same the Required
Lenders can, upon written notice to the applicable Borrower, require that any
Loans in Euros be converted to Dollars (and upon such conversion will become
Base Rate Loans) and the applicable Borrower(s) shall indemnify and hold the
applicable Lenders harmless from any loss resulting from such conversion,
provided further that such increase may thereafter be rescinded by the Required
Lenders (acting in their discretion), notwithstanding Section 15.1.
Notwithstanding the foregoing, upon the occurrence of an Event of Default under
Sections 13.1.1 or 13.1.4, such increase shall occur automatically, provided
further that such increase may thereafter be rescinded by the Required Lenders
(acting in their discretion), notwithstanding Section 15.1.
     4.2 Interest Payment Dates. Accrued interest on each Base Rate Loan shall
be payable in arrears on the last day of each calendar quarter and at maturity.
Accrued interest on each LIBOR Loan shall be payable on the last day of each
Interest Period relating to such Loan (and, in the case of a LIBOR Loan with an
Interest Period in excess of three months, on the three-month anniversary of the
first day of such Interest Period), and at maturity. After maturity, and at any
time that the interest rate(s) have been increased an additional 2% per annum
pursuant to the last paragraph of Section 4.1, accrued interest on all Loans
shall be payable on demand.
     4.3 Setting and Notice of LIBOR Rates. The applicable LIBOR Rate for each
Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the applicable
Borrower and each Lender. Each determination of the applicable LIBOR Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error. The Administrative Agent shall, upon written
request of the applicable Borrower or any Lender, deliver to the applicable
Borrower or such Lender a statement showing the computations used by the
Administrative Agent in determining any applicable LIBOR Rate hereunder.
     4.4 Computation of Interest. Interest on all Loans shall be computed for
the actual number of days elapsed on the basis of a year of 360 days. The
applicable interest rate for each Base Rate Loan shall change simultaneously
with each change in the Base Rate. The applicable interest rate for each LIBOR
Loan shall remain fixed for the duration of the Interest Period applicable
thereto (provided, that nothing contained in this sentence shall, or shall be
interpreted to, limit the provisions of Section 4.1).
     4.5 Maximum Rate.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans owing by the applicable Borrower or, if it exceeds
such unpaid principal, refunded to the applicable Borrower. In determining
whether the interest

37



--------------------------------------------------------------------------------



 



contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
applicable Borrower’s Obligations hereunder.
     SECTION 5 FEES.
     5.1 Non-Use Fees. The Parent agrees to pay to the Administrative Agent for
the account of each Permanent Lender with a Parent Revolving Commitment a
non-use fee, for the period from the Permanent Loan Commencement Date to the
Termination Date, at the Non-Use Fee Rate in effect from time to time of such
Lender’s Pro Rata Share (as adjusted from time to time) of the unused amount of
the Parent Revolving Commitments. The German Borrowers agree, on a joint and
several basis, to pay to the Administrative Agent for the account of each
Permanent Lender with a German Revolving Commitment a non-use fee, for the
period from the Permanent Loan Commencement Date to the Termination Date, at the
Non-Use Fee Rate in effect from time to time of such Lender’s Pro Rata Share (as
adjusted from time to time) of the unused amount of the German Revolving
Commitments. For purposes of calculating usage under this Section, the Parent
Revolving Commitment shall be deemed used to the extent of the Parent Revolving
Outstandings and the German Revolving Commitment shall be deemed used to the
extent of the German Revolving Outstandings. Such non-use fees shall be payable
in arrears on the last day of each calendar quarter and on the Termination Date
for any period then ending for which such non-use fee shall not have previously
been paid. The non-use fee shall be computed for the actual number of days
elapsed on the basis of a year of 360 days.
     5.2 Letter of Credit Fees.
     (a) (i) The Parent agrees to pay to the Administrative Agent for the
account of each Permanent Lender with a Parent Revolving Commitment a letter of
credit fee for each Parent Letter of Credit equal to the L/C Fee Rate in effect
from time to time of such Lender’s Pro Rata Share (as adjusted from time to
time) of the undrawn amount of such Letter of Credit and (ii) for each German
Letter of Credit, the German Opco who requested such German Letter of Credit
agrees to pay to the Administrative Agent for the account of each Permanent
Lender with a German Revolving Commitment a letter of credit fee equal to the
L/C Fee Rate in effect from time to time of such Lender’s Pro Rata Share (as
adjusted from time to time) of the undrawn amount of such German Letter of
Credit; provided, that, with respect to the Initial Letters of Credit, for the
period prior to the Permanent Loan Closing Date, such letter of credit fee shall
accrue for the benefit of and shall be paid for the account of the Issuing
Lender (and not the Permanent Lenders); provided further that, if the Required
Lenders so elect, the rate applicable to each Letter of Credit shall be
increased by 2% at any time that an Event of Default exists. All such letter of
credit fees shall be computed for the actual number of days elapsed on the basis
of a year of 360 days (for the avoidance of doubt, letter of credit fees shall
continue to accrue on the undrawn amounts of Letters of Credit for as long as
such undrawn amounts are outstanding notwithstanding the fact that Parent
Revolving Commitments (in the case of Parent Letters of Credit) or German
Revolving Commitments (in the case of the German Letters of Credit) may

38



--------------------------------------------------------------------------------



 



have been terminated). Such letter of credit fee shall be payable in arrears on
the last day of each calendar quarter and on the Termination Date (or such later
date on which such Letter of Credit expires or is terminated) for the period
from the date of the issuance of each Letter of Credit (or the last day on which
the letter of credit fee was paid with respect thereto) to the date such payment
is due or, if earlier, the date on which such Letter of Credit expired or was
terminated; provided, that, if not sooner paid, the Parent shall pay on
December 29, 2006 to the Issuing Lender any fees accruing on the Initial Letters
of Credit prior to the Permanent Loan Commencement Date (if any).
     (b) In addition, with respect to each Letter of Credit, the applicable
Borrower requesting the applicable Letter of Credit agrees to pay to the Issuing
Lender, for its own account, (i) such fees and expenses as the Issuing Lender
customarily requires in connection with the issuance, negotiation, advising,
payment, confirming (if applicable), processing and/or administration of letters
of credit in similar situations and (ii) a letter of credit fronting fee in the
amount and at the times agreed to by the Parent and the Issuing Lender
(including any set forth in the Agent Fee Letter).
     5.3 Administrative Agent’s Fees. The Parent agrees to pay to the
Administrative Agent such agent’s fees as are set forth in the Agent Fee Letter.
     SECTION 6 REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT;
PREPAYMENTS.
     6.1 Reduction or Termination of the Revolving Commitments.
     6.1.1 Voluntary Reduction or Termination of the Revolving Commitments. The
Parent may from time to time on at least four Business Days’ prior written
notice received by the Administrative Agent (which shall promptly advise each
Permanent Lender thereof) permanently reduce the Parent Revolving Commitments to
an amount not less than the Parent Revolving Outstandings. The German Opcos may
from time to time on at least four Business Days’ prior written notice received
by the Administrative Agent (which shall promptly advise each Permanent Lender
thereof) permanently reduce the German Revolving Commitments to an amount not
less than the German Revolving Outstandings. Any such reduction under this
Section 6.1.1 shall be in an amount not less than $1,000,000 or a higher
integral multiple of $500,000. Concurrently with any reduction of the Parent
Revolving Commitment to zero, the Parent shall pay all interest on the Parent
Revolving Loans, all non-use fees (relating to the Parent Revolving Commitment)
and all letter of credit fees (relating to the Parent Letters of Credit) and
shall Cash Collateralize in full all obligations arising with respect to the
Parent Letters of Credit. Concurrently with any reduction of the German
Revolving Commitment to zero, (i) the German Opcos shall pay all interest on the
German Revolving Loans borrowed by them, all non-use fees (relating to the
German Revolving Commitment) and all letter of credit fees (relating to the
German Letters of Credit) and shall Cash Collateralize in full all obligations
arising with respect to the German Letters of Credit and (ii) Newco shall pay
all interest on the Initial German Revolving Loan.

39



--------------------------------------------------------------------------------



 



     6.1.2 Mandatory Reductions of Revolving Commitment. On the date of any
Mandatory Prepayment Event, the Revolving Commitments shall be permanently
reduced (pro-rata across the Parent Revolving Commitments and the German
Revolving Commitments) by an amount (if any) equal to the Designated Proceeds of
such Mandatory Prepayment Event over the amount (if any) applied to prepay Term
Loans pursuant to Section 6.2.2.
     6.1.3 All Reductions of the Revolving Commitments. All reductions of the
Parent Revolving Commitments shall reduce the Parent Revolving Commitments
ratably among the Permanent Lenders with Parent Revolving Commitments according
to their respective Pro Rata Shares. All reductions of the German Revolving
Commitments shall reduce the German Revolving Commitments ratably among the
Permanent Lenders with German Revolving Commitments according to their
respective Pro Rata Shares.
     6.2 Prepayments.
     6.2.1 Voluntary Prepayments. The applicable Borrower who has borrowed the
applicable Loan may from time to time prepay the Loans borrowed by it in whole
or in part; provided that such Borrower shall give the Administrative Agent
(which shall promptly advise each Lender) notice thereof not later than
11:00 A.M., Chicago time, on the day of such prepayment (which shall be a
Business Day) (except that if the case of a prepayment of a Loan in Euros that
is being made on a day other than the last day of an Interest Period the
applicable Borrower shall give four (4) Business Days prior written notice to
the Administrative Agent of such prepayment), specifying the Loans to be prepaid
and the date and amount of prepayment. Any such partial prepayment shall be in
an amount equal to $500,000 or a higher integral multiple of $500,000.
     6.2.2 Mandatory Prepayments.
     (a) The Parent and Newco shall cause a prepayment of the Term Loans until
paid in full upon the occurrence of any of the following (each a “Mandatory
Prepayment Event”) at the following times and in the following amounts (such
applicable amounts being referred to as “Designated Proceeds”):

  (i)   Concurrently with the receipt by the Parent or any Subsidiary of the
Parent of any Net Cash Proceeds from any Asset Disposition, in an amount equal
to 100% of such Net Cash Proceeds except (subject to clause (v) of Section 11.5)
that the first $500,000 (in the aggregate) of Net Cash Proceeds in any Fiscal
Year do not have to be applied to such prepayment (nor, for the avoidance of
doubt, to any mandatory reduction under Section 6.1.2).

  (ii)   Concurrently with the receipt by the Parent or any Subsidiary of the
Parent of any Net Cash Proceeds from any issuance of Capital Securities of the
Parent or any Subsidiary of the Parent (excluding (x) any issuance of Capital
Securities pursuant to any employee or director option program, benefit plan or
compensation program and (y) any issuance by a

40



--------------------------------------------------------------------------------



 



      Subsidiary of the Parent to the Parent or to another Subsidiary of the
Parent), in an amount equal to 100% of such Net Cash Proceeds.     (iii)  
Concurrently with the receipt by the Parent or any Subsidiary of the Parent of
any Net Cash Proceeds from any issuance of any Debt of the Parent or any
Subsidiary of the Parent (excluding Debt permitted by clauses (a) through (k) of
Section 11.1), in an amount equal to 100% of such Net Cash Proceeds.

Notwithstanding the foregoing, if the Mandatory Prepayment Event occurs while
the Bridge Loan is outstanding, the Designated Proceeds shall immediately be
applied to the payment or prepayment, as the case may be, of the Bridge Loan.
     (b) If at any time the Dollar Equivalent (as of the most recent Revaluation
Date) of the Parent Revolving Outstandings exceeds 105% of the aggregate amount
of the Parent Revolving Commitments, the Parent shall immediately prepay the
Parent Revolving Loans and Cash Collateralize the outstanding Parent Letters of
Credit, or do a combination of the foregoing (provided, that if so instructed by
the Administrative Agent, prepayments shall be made to eliminate the excess
before any such Cash Collateralization), in an amount sufficient to eliminate
such excess. If at any time the Dollar Equivalent (as of the most recent
Revaluation Date) of the German Revolving Outstandings exceeds 105% of the
aggregate amount of the German Revolving Commitments, the German Opcos shall
immediately prepay the German Revolving Loans borrowed by the German Opcos and
Cash Collateralize the outstanding German Letters of Credit, or do a combination
of the foregoing (provided, that if so instructed by the Administrative Agent,
prepayments shall be made to eliminate the excess before any such Cash
Collateralization is so used), in an amount sufficient to eliminate such excess
(provided that Newco can, if it so elects, contribute towards eliminating such
excess by prepaying the Initial German Revolving Loan).
     (c) If on any day on which the Revolving Commitments are reduced pursuant
to Section 6.1.2 the Revolving Outstandings exceeds the Revolving Commitments,
the Parent shall cause the immediate prepayment of the Revolving Loans or Cash
Collateralization of the outstanding Letters of Credit, or do a combination of
the foregoing (provided, that if so instructed by the Administrative Agent,
prepayments shall be made to eliminate the excess before any such Cash
Collateralization), in an amount sufficient to eliminate such excess. Such
prepayments and Cash Collateralization shall be made pro-rata across the Parent
Revolving Outstandings and the German Revolving Outstandings.
     (d) Notwithstanding anything herein to the contrary, if on any day on which
the Term Loans (or, in the case of a prepayments under Sections 6.2.2(b) or
6.2.2(c), the Revolving Loans) would otherwise be required to be prepaid
pursuant to Sections 6.2.2(a), (b) or (c) (for purposes of this
Section 6.2.2(d), each, a “Mandatory Prepayment Date”), the amount of such
required prepayment exceeds the then outstanding aggregate principal amount of
the Term Loans that constitute (or, in the case of prepayments under
Sections 6.2.2(b) or 6.2.2(c), the amount of the Revolving Loans that
constitute) Base Rate Loans, and no Unmatured Event of Default or Event of
Default is then continuing, then on such Prepayment Date the Borrower making the
applicable

41



--------------------------------------------------------------------------------



 



prepayment may, at its option, deposit Dollars or Euros, as applicable, into a
cash collateral account maintained and controlled by the Administrative Agent in
an amount equal to such excess (and such amount shall be part of the Collateral
under the Guaranty and Collateral Agreement). If such Borrower makes such
deposit then (i) only the outstanding Base Rate Loans shall be required to be
prepaid on such Prepayment Date (and the LIBOR Loans shall not be considered
prepaid and shall continue to bear interest) and (ii) on the last day of each
Interest Period (with respect to any LIBOR Loan(s)) that ends on or after such
Prepayment Date, the Administrative Agent is irrevocably authorized and directed
to apply funds from such cash collateral account (and liquidate investments held
in such cash collateral account as necessary with the applicable Borrower being
responsible for any loss resulting from such liquidation) to prepay the LIBOR
Loan(s) for which the Interest Period is then ending until the aggregate of the
prepayment on the Base Rate Loans pursuant to clause (i) above plus the amounts
actually so applied under this clause (ii) equals the prepayment which would
have been required to be made on such Prepayment Date but for the operation of
this Section 6.2.2(d).
     6.3 Manner of Prepayments.
     6.3.1 All Prepayments. Any voluntary partial prepayment of a Group of LIBOR
Loans shall be subject to the proviso to Section 2.2.3(a). Any prepayment of a
LIBOR Loan on a day other than the last day of an Interest Period therefor shall
include interest on the principal amount being repaid and shall be subject to
Section 8.4. All prepayments of Term Loans shall be applied in the inverse order
of maturity. Except as otherwise provided by this Agreement, all principal
payments in respect of the Loans shall be applied first, to repay outstanding
Base Rate Loans and then to repay outstanding LIBOR Rate Loans in direct order
of Interest Period maturities.
     6.4 Repayments.
     6.4.1 Revolving Loans. The Revolving Loans of each Lender shall be paid in
full by the Borrower who borrowed such Revolving Loans, and the Revolving
Commitments shall terminate, on the Termination Date.
     6.4.2 Term Loans. The Term Loan of each Permanent Lender shall be paid in
installments equal to such Lender’s Pro Rata Share of the aggregate principal
amount of the installments of the Term Loans as follows:

          Payment Date   Amount
02/21/07
  $ 375,000  
05/21/07
  $ 375,000  
08/21/07
  $ 375,000  
11/21/07
  $ 375,000  
02/21/08
  $ 625,000  
05/21/08
  $ 625,000  
08/21/08
  $ 625,000  
11/21/08
  $ 625,000  
02/21/09
  $ 750,000  

42



--------------------------------------------------------------------------------



 



          Payment Date   Amount
05/21/09
  $ 750,000  
08/21/09
  $ 750,000  
11/21/09
  $ 750,000  
02/21/10
  $ 875,000  
05/21/10
  $ 875,000  
08/21/10
  $ 875,000  
11/21/10
  $ 875,000  
02/21/11
  $ 1,125,000  
05/21/11
  $ 1,125,000  
08/21/11
  $ 1,125,000  
11/21/11
  $ 1,125,000  

     In the event that the Term Loans are made in Euros, the above installment
payments shall be in the Euro Currency Equivalent of such installment payments
as determined by the Administrative Agent as of the making of the Term Loans. If
required by the Administrative Agent, Newco shall confirm such Euro Currency
Equivalents in writing (which, if requested by the Administrative Agent shall be
in the form of an amendment to this Section 6.4.2) but the failure of the
Administrative Agent to so request or the Borrowers to so confirm shall not
impair any obligation of Newco under this Agreement (including the obligation to
pay such installments in such Euro Currency Equivalents). Unless sooner paid in
full, the outstanding principal balance of the Term Loans shall be paid in full
on the Term Loan Maturity Date.
     6.4.3 Bridge Loan. The Bridge Loan (both principal and all accrued interest
thereon) shall be paid in full on or prior to December 29, 2006.
     SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
     7.1 Making of Payments. All payments of principal or interest on the Loans
and Notes, and of all fees, shall be made by the applicable Borrower to the
Administrative Agent in immediately available funds (in Dollars except that
Loans and reimbursement obligations (subject to the provisions of Section 2.3.3
requiring reimbursement in Dollars) in Euros shall be paid in Euros) at the
office specified by the Administrative Agent not later than noon, Chicago time,
on the date due; and funds received after that hour shall be deemed to have been
received by the Administrative Agent on the following Business Day. The
Administrative Agent shall promptly remit to each Lender its share of all such
payments received in collected funds by the Administrative Agent for the account
of such Lender. All payments under Section 8.1 shall be made by the applicable
Borrower directly to the Lender entitled thereto without setoff, counterclaim or
other defense.
     7.2 Application of Certain Payments. So long as the provisions of the
immediately following sentence shall not apply, (a) payments matching specific
scheduled payments then due shall be applied to those scheduled payments and
(b) voluntary and mandatory prepayments shall be applied as set forth in
Sections 6.2 and 6.3. Notwithstanding the provisions of the immediately
preceding sentence, (i) the provisions of Section 6.6 of the Guaranty and
Collateral Agreement (and applicable provisions of the Foreign Pledge
Agreements) shall apply with

43



--------------------------------------------------------------------------------



 



respect to the application of payments from the proceeds resulting from the
realization by the Administrative Agent on any Collateral and (ii) if an Event
of Default exists and if requested by the Required Lenders or if an acceleration
of the Obligations occurs pursuant to Section 13.2, then payments by or with
respect to any Borrower not covered by clause (i) of this sentence shall be
applied in the following order:
     First, to the payment of all fees, costs, expenses and indemnities of the
Administrative Agent (in its capacity as such) owed by such Borrower, including
Attorney Costs, and any other Obligations of such Borrower owing to the
Administrative Agent in respect of sums advanced by the Administrative Agent;
     Second, to all Obligations of such Borrower consisting of or relating to
the payment of all fees, costs, expenses and indemnities of the Lenders,
pro-rata, until paid in full;
     Third, to the payment of all of the Obligations (other than Bank Product
Obligations and Hedging Obligations) of such Borrower consisting of or relating
to accrued and unpaid interest owing to any Lender, pro-rata, until paid in
full;
     Fourth, to the payment of all Obligations (other than Bank Product
Obligations and Hedging Obligations) of such Borrower consisting of or relating
to principal (including with respect to Loans and reimbursement obligations
relating to drawings under Letters of Credit) owing to any Lender, pro-rata
(i.e., in accordance with the then unpaid principal amount held by each Lender),
until paid in full;
     Fifth, to the payment of an amount equal to all Obligations of such
Borrower in respect of outstanding Letters of Credit to be held as cash
collateral in respect of such obligations;
     Sixth, to the payment of all Obligations of such Borrower consisting of or
relating to Bank Products Obligations and Hedging Obligations owing to any
Lender or its Affiliates, pro-rata, until paid in full;
     Seventh, to the payment of all other Obligations of such Borrower owing to
each Lender, pro-rata, until paid in full.
     Concurrently with each remittance to any Lender of its share of any such
payment, the Administrative Agent shall advise such Lender as to the application
of such payment.
     7.3 Due Date Extension. If any payment of principal or interest with
respect to any of the Loans, or of any fees, falls due on a day which is not a
Business Day, then such due date shall be extended to the immediately following
Business Day (unless, in the case of a LIBOR Loan, such immediately following
Business Day is the first Business Day of a calendar month, in which case such
due date shall be the immediately preceding Business Day) and, in the case of
principal, additional interest shall accrue and be payable for the period of any
such extension.

44



--------------------------------------------------------------------------------



 



     7.4 Setoff. Each Borrower, for itself, agrees that the Administrative Agent
and each Lender and each Lender Affiliate have all rights of set-off and
bankers’ lien provided by applicable law, and in addition thereto, each Borrower
agrees that at any time any Event of Default exists, the Administrative Agent
and each Lender and Lender Affiliate shall have the right to set-off against,
and may (without having to give notice) apply to the payment of, any Obligations
of such Borrower, whether or not then due, any and all balances, credits,
deposits, accounts or moneys of such Borrower (or any other amounts due to such
Borrower from the Administrative Agent, such Lender or such Lender Affiliate)
then or thereafter with (or owed by) the Administrative Agent or such Lender of
such Lender Affiliate.
     7.5 Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
on account of (a) principal of or interest on any Loan, but excluding (i) any
payment pursuant to Section 8.7 or 15.6 and (ii) payments of interest on any
Affected Loan) or (b) its participation in any Letter of Credit) in excess of
its applicable Pro Rata Share of payments and other recoveries obtained by all
Lenders on account of principal of and interest on the Loans (or such
participation) then held by them, then such Lender shall purchase from the other
Lenders such participations in the Loans (or sub-participations in Letters of
Credit) held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery.
     7.6 Taxes.
     (a) All payments made by any Borrower hereunder or under any Loan Documents
shall be made without setoff, counterclaim, or other defense. Subject to
Section 7.6(d)(iii), all payments hereunder or under the Loan Documents
(including any payment of principal, interest, or fees) to, or for the benefit,
of any person shall be made by the applicable Borrower free and clear of and
without deduction or withholding for, or account of, any Taxes now or
hereinafter imposed by any taxing authority.
     (b) If any Borrower makes any payment hereunder or under any Loan Document
in respect of which it is required by applicable law to deduct or withhold any
Taxes, such Borrower shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b), including, but not limited to, any Excluded Taxes), the
amount paid to the Lenders or the Administrative Agent equals the amount that
was payable hereunder or under any such Loan Document without regard to this
Section 7.6(b). To the extent any Borrower withholds any Taxes on payments
hereunder or under any Loan Document, such Borrower shall pay the full amount
deducted to the relevant taxing authority within the time allowed for payment
under applicable law and shall deliver to the Administrative Agent within
30 days after it has made payment to such authority a receipt issued by such
authority (or other evidence satisfactory to the Administrative Agent)
evidencing the payment of all amounts so required to be deducted or withheld
from such payment.

45



--------------------------------------------------------------------------------



 



     (c) If (x) any Lender or the Administrative Agent is required by law to
make any payments of any Taxes on or in relation to any amounts received or
receivable hereunder or under any other Loan Document, (y) any Tax is assessed
against or imposed on a Lender or the Administrative Agent with respect to
amounts received or receivable hereunder or under any other Loan Document, or
(z) any tax (including, but not limited to, any Excluded Tax) is assessed
against or imposed on a Lender in respect of any additional amounts received
pursuant to Section 7.6(b), the applicable Borrower will indemnify (and hold
harmless) such person from and against (i) such Tax (and any reasonable counsel
fees and expenses associated with such Tax), (ii) any taxes (including, but not
limited to, any Excluded Taxes) described in clause (z) above, and (iii) any
taxes (including, but not limited to, any Excluded Taxes) imposed as a result of
the receipt of the payment under this Section 7.6(c). A certificate prepared in
good faith as to the amount of such payment by such Lender or the Administrative
Agent shall, absent manifest error, be final, conclusive, and binding on all
parties.
     (d) (i) To the extent permitted by applicable law, each Lender that is not
a United States person within the meaning of Code Section 7701(a)(30) (a
“Non-U.S. Participant”) shall deliver to the Parent (as representative of all
applicable Borrowers) and the Administrative Agent on or prior to the Closing
Date (or in the case of a Lender that is an Assignee, on the date of such
assignment to such Lender) two accurate and complete original signed copies of
IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable form
prescribed by the IRS) certifying to such Lender’s entitlement to a complete
exemption from, or a reduced rate in, United States withholding tax on interest
payments to be made hereunder or any Loan. If a Lender that is a Non-U.S.
Participant is claiming a complete exemption from withholding on interest
pursuant to Code Sections 871(h) or 881(c), the Lender shall deliver (along with
two accurate and complete original signed copies of IRS Form W-8BEN) a
certificate to Administrative Agent certifying that such Lender is not a “bank”
as such term is used in Code Section 881(c)(3)(A) (any such certificate, a
“Withholding Certificate”). In addition, each Lender that is a Non-U.S.
Participant agrees that from time to time after the Closing Date, (or in the
case of a Lender that is an Assignee, after the date of the assignment to such
Lender), when a lapse in time (or change in circumstances occurs) renders the
prior certificates hereunder obsolete or inaccurate in any material respect,
such Lender shall, to the extent permitted under applicable law, deliver to the
Parent (as representative of the applicable Borrowers) and the Administrative
Agent two new and accurate and complete original signed copies of an IRS Form
W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable forms prescribed
by the IRS), and if applicable, a new Withholding Certificate, to confirm or
establish the entitlement of such Lender or the Administrative Agent to an
exemption from, or reduction in (to the extent applicable), United States
withholding tax on interest payments to be made hereunder or any Loan or it
shall immediately notify the Parent and the Administrative Agent of its
inability under applicable law to deliver any such form or Withholding
Certificate, in which case such Lender shall not be required to deliver any such
form or Withholding Certificate pursuant to this Section 7.6(d).
     (ii) Each Lender that is not a Non-U.S. Participant (other than any such
Lender which is taxed as a corporation for U.S. federal income tax purposes)
shall provide two properly completed and duly executed copies of IRS Form W-9
(or any successor or other applicable form) to the Parent (as representative of
the Borrowers) and the Administrative Agent on or prior

46



--------------------------------------------------------------------------------



 



to the Closing Date certifying, to the extent permitted by applicable law, that
such Lender is exempt from United States backup withholding tax. To the extent
that a form provided pursuant to this Section 7.6(d)(ii) is rendered obsolete or
inaccurate in any material respects as result of change in circumstances with
respect to the status of a Lender, such Lender shall, to the extent permitted by
applicable law, deliver to the Parent and the Administrative Agent revised forms
necessary to confirm or establish the entitlement to such Lender’s or Agent’s
exemption from United States backup withholding tax or it shall immediately
notify the Parent and the Administrative Agent of its inability under applicable
law to deliver any such form, in which case such Lender shall not be required to
deliver any such form pursuant to this Section 7.6(d).
     (iii) Subject to the immediately succeeding sentence, the applicable
Borrower shall (x) to the extent it is required to do so by law, be entitled to
deduct or withhold income or similar taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder or under any Loan Document for the
account of any Lender that is a Non-U.S. Participant and (y) not be required to
pay additional amounts to a Lender, or indemnify any Lender, under this
Section 7.6 to the extent that such obligations would not have arisen but for
the failure of such Lender to comply with Section 7.6(d). Notwithstanding
anything to the contrary contained in this Section 7.6, the applicable Borrower
agrees to pay additional amounts and to indemnify each Lender in the manner set
forth in Section 7.6(a), (b) and (c) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) as a result of any changes
after the Closing Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of income or similar taxes.
     (iv) Each Lender agrees to indemnify the Administrative Agent and hold the
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 7.6) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by a Borrower pursuant to this Section 7.6, whether or
not such Taxes or related liabilities were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor.
     SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.
     8.1 Increased Costs.
     (a) If, after the date hereof, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency: (i) shall impose, modify or deem applicable
any reserve (including any reserve imposed by the FRB, but excluding any reserve
included in the determination of the LIBOR Rate pursuant to Section 4), special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by any Lender; or (ii) shall impose on any

47



--------------------------------------------------------------------------------



 



Lender any other condition affecting its LIBOR Loans, its Notes or its
obligation to make LIBOR Loans (other than in respect of Excluded Taxes); and
the result of anything described in clauses (i) and (ii) above is to increase
the cost to (or to impose a cost on) such Lender (or any LIBOR Office of such
Lender) of making or maintaining any LIBOR Loan, or to reduce the amount of any
sum received or receivable by such Lender (or its LIBOR Office) under this
Agreement or under its Notes with respect thereto, then upon demand by such
Lender (which demand shall be accompanied by a statement setting forth the basis
for such demand and a calculation of the amount thereof in reasonable detail, a
copy of which shall be furnished to the Administrative Agent), the applicable
Borrower(s) in each such case shall pay directly to such Lender such additional
amount as will compensate such Lender for such increased cost or such reduction,
so long as such amounts have accrued on or after the day which is 180 days prior
to the date on which such Lender first made demand therefor (to the extent it is
then customary for such Lender to charge its customers for such amounts).
     (b) If any Lender shall reasonably determine that any change in, or the
adoption or phase-in of, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or the compliance by any Lender or
any Person controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder or under any Letter of Credit
to a level below that which such Lender or such controlling Person could have
achieved but for such change, adoption, phase-in or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) by an amount deemed by such Lender or such controlling
Person to be material, then from time to time, upon demand by such Lender (which
demand shall be accompanied by a statement setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail, a copy of
which shall be furnished to the Administrative Agent), the applicable
Borrower(s) in each such case shall pay to such Lender such additional amount as
will compensate such Lender or such controlling Person for such reduction so
long as such amounts have accrued on or after the day which is 180 days prior to
the date on which such Lender first made demand therefor (to the extent it is
then customary for such Lender to charge its customers for such amounts).
     8.2 Basis for Determining Interest Rate Inadequate or Unfair. If:
     (a) the Administrative Agent reasonably determines (which determination
shall be binding and conclusive on the Borrowers) that by reason of
circumstances affecting the interbank LIBOR market adequate and reasonable means
do not exist for ascertaining the applicable LIBOR Rate (whether in Dollars or
Euros); or
     (b) the Required Lenders advise the Administrative Agent that the LIBOR
Rate as determined by the Administrative Agent will not adequately and fairly
reflect the cost to such Lenders of maintaining or funding the applicable LIBOR
Loans for such Interest Period (taking into account any amount to which such
Lenders may be entitled under Section 8.1) or that the

48



--------------------------------------------------------------------------------



 



making or funding of the applicable LIBOR Loans has become impracticable as a
result of an event occurring after the date of this Agreement which in the
opinion of such Lenders materially affects such Loans;
then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and
(ii) subject to prior written notice having been provided by the Administrative
Agent to the affected Borrower, on the last day of the current Interest Period
for each LIBOR Loan (of such earlier date as may be required by applicable law,
regulation or interpretation), such Loan shall, unless then repaid in full,
automatically convert to a Base Rate Loan (and if the applicable LIBOR Loan is
in Euros, such Base Rate Loan shall be converted (in the Dollar Equivalent
thereof) to Dollars and the applicable Borrower shall indemnify (and hold
harmless) the applicable Lenders for (and from) any loss as a result of such
conversion).
     8.3 Changes in Law Rendering LIBOR Loans Unlawful. If any change in, or the
adoption of any new, law or regulation, or any change in the interpretation of
any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of any Lender cause a substantial question as to whether it is)
unlawful for any Lender to make, maintain or fund LIBOR Loans (whether in
Dollars or Euros), then such Lender shall promptly notify each of the other
parties hereto and, so long as such circumstances shall continue, (a) such
Lender shall have no obligation to make any LIBOR Loan or convert any Base Rate
Loan into a LIBOR Loan (but shall make Base Rate Loans concurrently with the
making of LIBOR Loans or the conversion of Base Rate Loans into LIBOR Loans by
the Lenders which are not so affected, in each case in an amount equal to the
amount of LIBOR Loans which would be made or converted into by such Lender at
such time in the absence of such circumstances) and (b) subject to prior written
notice having been provided by the Administrative Agent to the affected
Borrower, on the last day of the current Interest Period for each LIBOR Loan of
such Lender (or, in any event, on such earlier date as may be required by the
relevant law, regulation or interpretation), such LIBOR Loan shall, unless then
repaid in full, automatically convert to a Base Rate Loan (and if the applicable
LIBOR Loan is in Euros, such Base Rate Loan shall be converted (in the Dollar
Equivalent thereof) to Dollars and the applicable Borrower shall indemnify (and
hold harmless) the applicable Lenders for (and from) any loss as a result of
such conversion). Each Base Rate Loan made by a Lender which, but for the
circumstances described in the foregoing sentence, would be a LIBOR Loan (an
“Affected Loan”) shall remain outstanding for the period corresponding to the
Group of LIBOR Loans of which such Affected Loan would be a part absent such
circumstances.
     8.4 Funding Losses. The Parent in each case, and Newco in the case of
amounts (under this Section 8.4) arising from the Term Loans and the Initial
German Revolving Loan, and the German Opcos in the case of amounts arising
(under this Section 8.4) from the German Revolving Loans other than the Initial
German Revolving Loan, hereby agrees that upon demand by any Lender (which
demand shall be accompanied by a statement setting forth the basis for the
amount being claimed, a copy of which shall be furnished to the Administrative
Agent) it will indemnify such Lender against any net loss or expense (excluding
the loss of Applicable Margin) which such Lender may sustain or incur (including
any net loss or expense incurred by reason of

49



--------------------------------------------------------------------------------



 



the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund or maintain any LIBOR Loan and also including, in the case of any
Loan in (or in the case of clause (b) below proposed to be in) Euros any related
loss suffered as a result of any breakage costs relating to any foreign exchange
contracts relating to such Loans), as reasonably determined by such Lender, as a
result of (a) any payment, prepayment or conversion of any LIBOR Loan of such
Lender on a date other than the last day of an Interest Period for such Loan
(including any conversion pursuant to Section 8.3) or (b) any failure of any
Borrower to borrow, convert or continue any Loan on a date specified therefor in
a notice of borrowing, conversion or continuation pursuant to this Agreement.
For this purpose, all notices to the Administrative Agent pursuant to this
Agreement shall be deemed to be irrevocable.
     8.5 Right of Lenders to Fund through Other Offices. Each Lender may, if it
so elects, fulfill its commitment as to any LIBOR Loan (and/or any Loan to be
made in Euros) by causing a foreign branch or Affiliate of such Lender to make
such Loan; provided that in such event for the purposes of this Agreement such
Loan shall be deemed to have been made by such Lender and the obligation of the
applicable Borrower to repay such Loan shall nevertheless be to such Lender and
shall be deemed held by it, to the extent of such Loan, for the account of such
branch or Affiliate.
     8.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each LIBOR Loan during each Interest Period for such Loan through
the purchase of deposits having a maturity corresponding to such Interest Period
and bearing an interest rate equal to the LIBOR Rate for such Interest Period.
     8.7 Mitigation of Circumstances; Replacement of Lenders.
     (a) Each Lender shall promptly notify the applicable Borrower(s) and the
Administrative Agent of any event of which it has actual knowledge which will
result in, and will use reasonable commercial efforts available to it (and not,
in such Lender’s sole good faith judgment, otherwise disadvantageous to such
Lender) to mitigate or avoid, (i) any obligation by an applicable Borrower to
pay any amount pursuant to Sections 7.6 or 8.1 or (ii) the occurrence of any
circumstances described in Sections 8.2 or 8.3 (and, if any Lender has given
notice of any such event described in clause (i) or (ii) above and thereafter
such event ceases to exist, such Lender shall promptly so notify the applicable
Borrower(s) and the Administrative Agent). Without limiting the foregoing, each
Lender will designate a different funding office if such designation will avoid
(or reduce the cost to the applicable Borrower of) any event described in clause
(i) or (ii) above and such designation will not, in such Lender’s sole good
faith judgment, be otherwise disadvantageous to such Lender.
     (b) If an applicable Borrower becomes obligated to pay additional amounts
to any Lender pursuant to Sections 7.6 or 8.1, or any Lender gives notice of the
occurrence of any circumstances described in Sections 8.2 or 8.3, the applicable
Borrower(s) may designate another bank which is acceptable to the Administrative
Agent and the Issuing Lender in their reasonable

50



--------------------------------------------------------------------------------



 



discretion (such other bank being called a “Replacement Lender”) to purchase the
Loans of such Lender and such Lender’s rights hereunder, without recourse to or
warranty by, or expense to, such Lender, for a purchase price equal to the
outstanding principal amount of the Loans payable to such Lender plus any
accrued but unpaid interest on such Loans and all accrued but unpaid fees owed
to such Lender and any other amounts payable to such Lender under this
Agreement, and to assume all the obligations of such Lender hereunder, and, upon
such purchase and assumption (pursuant to an Assignment Agreement), such Lender
shall no longer be a party hereto or have any rights hereunder (other than
rights with respect to indemnities and similar rights applicable to such Lender
prior to the date of such purchase and assumption) and shall be relieved from
all obligations to the Borrowers hereunder, and the Replacement Lender shall
succeed to the rights and obligations of such Lender hereunder.
     8.8 Conclusiveness of Statements; Survival of Provisions. Determinations
and statements of any Lender pursuant to Sections 8.1, 8.2, 8.3 or 8.4 shall be
set forth in a certificate executed by the applicable Lender(s) and delivered to
the applicable Borrower(s) conclusive absent demonstrable error. Lenders may use
reasonable averaging and attribution methods in determining compensation under
Sections 8.1 and 8.4, and the provisions of such Sections shall survive
repayment of the Obligations, cancellation of any Notes, expiration or
termination of the Letters of Credit and termination of this Agreement.
     SECTION 9 REPRESENTATIONS AND WARRANTIES.
     To induce the Administrative Agent and the Lenders to enter into this
Agreement and to induce the Lenders to make Loans and issue and participate in
Letters of Credit hereunder, each Borrower represents and warrants (provided,
that, each Borrower other than the Parent shall only be deemed to have
represented and warranted as to matters relating to itself and its Material
Subsidiaries) to the Administrative Agent and the Lenders that, both before and
after giving effect to the Related Transactions:
     9.1 Organization. The Parent and each of its Material Subsidiaries is
validly existing and in good standing (provided that this representation and
warranty as to good standing shall only apply to Baldwin U.K. Holding Limited
and Acrotec UK Ltd. from and after the date which is 120 days after the Closing
Date) under the laws of its jurisdiction of organization and has the power and
authority to own all of its material assets and properties and to engage in all
material business in which it is engaged and presently proposes to engage; and
Parent and each of its Material Subsidiaries is duly qualified to do business in
each jurisdiction where, because of the nature of its activities or properties,
such qualification is required, except for such jurisdictions where the failure
to so qualify would not have a Material Adverse Effect.
     9.2 Authorization; No Conflict. Each of the Parent, each Borrower and each
other Subsidiary of the Parent which is party to any of the Loan Documents (for
purposes of this Section 9.2, the Parent, each Borrower and each such Subsidiary
is referred to as a “Loan Document Party”) has the power and authority to, and
is duly authorized to, execute and deliver each Loan Document to which it is a
party, each Borrower is duly authorized to borrow monies hereunder and each Loan
Document Party is duly authorized to perform its Obligations under each Loan
Document to which it is a party. The execution, delivery and performance by each

51



--------------------------------------------------------------------------------



 



Loan Document Party of each Loan Document to which it is a party, and the
borrowings by the Borrowers hereunder, do not and will not (a) require any
consent or approval of any governmental agency or authority (other than any
consent or approval which has been obtained and is in full force and effect),
(b) conflict with or violate (i) any provision of law, rule or regulation
(domestic or foreign), (ii) the charter, by-laws or other organizational
documents of the Parent or any of its Subsidiaries or (iii) any agreement,
indenture, instrument or other document, or any judgment, order or decree, which
is binding upon the Parent or any of its Subsidiaries or any of their respective
properties except, in the case of this clause (iii), where such conflict or
violation could not reasonably be expected to have a Material Adverse Effect or
(c) require, or result in, the creation or imposition of any Lien on any asset
of the Parent or any of its Subsidiaries (other than Liens in favor of the
Administrative Agent created pursuant to the Collateral Documents).
     9.3 Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.
     9.4 Financial Condition. The audited consolidated financial statements of
the Parent and its Subsidiaries as at (and for the fiscal years ended) June 30,
2006, June 30, 2005 and June 30, 2004, and the unaudited consolidated financial
statements of the Parent and its Subsidiaries as at (and for the three months
ended) September 30, 2006, copies of each of which have been delivered to the
Administrative Agent, the Bridge Lender and each initial Permanent Lender, were
prepared in accordance with GAAP (subject, in the case of such unaudited
statements, to the absence of footnotes and to normal year-end adjustments) and
present fairly, in all material respects, the consolidated financial condition
of the Parent and its Subsidiaries as at such dates and the results of their
operations for the periods then ended. The audited consolidated financial
statements of MTC and its Subsidiaries as at (and for the fiscal years ended)
December 31, 2004 and December 31, 2005, copies of each of which have been
delivered to the Administrative Agent, the Bridge Lender and each initial
Permanent Lender, were prepared in accordance with GAAP and present fairly, in
all material respects, the consolidated financial condition of MTC and its
Subsidiaries as at such dates and the results of their operations for the
periods then ended. The (x) audited consolidated financial statements of Oxy-Dry
Corporation and its Subsidiaries as at (and for the fiscal years ended)
December 31, 2004 and December 31, 2005, and (y) unaudited consolidated
financial statements of Oxy-Dry and its Subsidiaries as at (and for the nine
months ended) September 30, 2006, copies of each of which have been delivered to
the Administrative Agent, the Bridge Lender and each initial Permanent Lender,
were (i) in the case of clause (x), prepared in accordance with GAAP and (ii) in
the case of clauses (x) and (y), present fairly, in all material respects, the
consolidated financial condition of Oxy-Dry Corporation and its Subsidiaries as
at such dates and the results of their operations for the periods then ended.
     9.5 No Material Adverse Change. Since September 30, 2006, there has been no
material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Parent and its Subsidiaries taken as a
whole.

52



--------------------------------------------------------------------------------



 



     9.6 Litigation and Contingent Liabilities. No litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to the Borrowers’ knowledge, threatened against the
Parent or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect, except as disclosed in Schedule 9.6. Other than any
liability incident to such litigation or proceedings so disclosed, neither the
Parent nor any of its Subsidiaries has any material contingent liabilities not
listed on Schedule 9.6 or permitted by Section 11.1. Additionally, there is no
judgment, order or injunction prohibiting or imposing material adverse
conditions on any borrowing or other extension of credit contemplated hereby.
     9.7 Ownership of Properties; Liens. Each of the Parent and its Subsidiaries
owns good and, in the case of real property, marketable title to all of its
material properties and assets, real and personal, tangible and intangible, of
any nature whatsoever (including patents, trademarks, trade names, service marks
and copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like) except as permitted by Section 11.2.
     9.8 Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each of the Parent and its Subsidiaries are duly authorized and
validly issued, fully paid, non-assessable, and free and clear of all Liens
other than those in favor of the Administrative Agent, and such securities were
issued in compliance with all applicable state, federal and foreign laws, rules
and regulations concerning the issuance of securities. Schedule 9.8 sets forth
the authorized Capital Securities of the Parent and (i) each of the Domestic
Subsidiaries, (ii) BEC BV, (iii) Newco, (iv) each German Opco, and (v) any
Material Subsidiary whose stock is pledged pursuant to the Guaranty and
Collateral Agreement, in each case as of the Closing Date. All of the issued and
outstanding Capital Securities of each Subsidiary (direct or indirect) of the
Parent are owned as set forth on Schedule 9.8 as of the Closing Date. All of the
issued and outstanding Capital Securities of each Wholly-Owned Subsidiary is,
directly or indirectly, owned by the Parent. As of the Closing Date, except as
set forth on Schedule 9.8, there are no pre-emptive or other outstanding rights,
options, warrants, conversion rights or other similar agreements or
understandings for the purchase or acquisition of any Capital Securities of the
Parent or any of its Subsidiaries.
     9.9 Pension Plans.
     (a) The Unfunded Liability of all Pension Plans subject to Title IV of
ERISA does not in the aggregate exceed twenty percent of the Total Plan
Liability for all such Pension Plans. Each Pension Plan complies in all material
respects with ERISA and the Code. No contribution failure under Section 412 of
the Code, Section 302 of ERISA or the terms of any Pension Plan has occurred
with respect to any Pension Plan, sufficient to give rise to a Lien under
Section 302(f) of ERISA, or otherwise to have a Material Adverse Effect. There
are no pending or, to the knowledge of the Borrowers, threatened, claims,
actions, investigations or lawsuits against any Pension Plan, any fiduciary of
any Pension Plan, or Parent or other any member of the Controlled Group with
respect to a Pension Plan which could reasonably be expected to have a Material
Adverse Effect. There are no pending or, to the knowledge of any Borrower,
threatened, claims, actions, investigations or lawsuits against Parent or any
other member of the

53



--------------------------------------------------------------------------------



 



Controlled Group with respect to a Multiemployer Pension Plan which could
reasonably be expected to have a Material Adverse Effect. Neither the Parent nor
any other member of the Controlled Group has engaged in any non-exempt
prohibited transaction (as defined in Section 4975 of the Code or Section 406 of
ERISA) in connection with any Pension Plan which could reasonably be expected to
have a Material Adverse Effect. Within the past five years, neither the Parent
nor any other member of the Controlled Group has engaged in a transaction which
resulted in a Pension Plan subject to Title IV of ERISA with an Unfunded
Liability being transferred out of the Controlled Group, which could reasonably
be expected to have a Material Adverse Effect. No Termination Event has occurred
or is reasonably expected to occur with respect to any Pension Plan subject to
Title IV of ERISA, which could reasonably be expected to have a Material Adverse
Effect.
     (b) (i) All contributions (if any) have been made to any Multiemployer
Pension Plan that are required to be made by the Parent or any other member of
the Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; (ii) neither the Parent nor any other member of
the Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and, to the knowledge of the Borrowers,
no condition has occurred which, if continued, could result in a withdrawal or
partial withdrawal from any such plan; and (iii) neither the Parent nor any
other member of the Controlled Group has received any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of any
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent, (iv) no event or
condition has occurred or exists with respect to a Foreign Benefit Plan with
respect to which Parent or any member of the Controlled Group has incurred or
could reasonably be expected to incur any liability; and (v) each Foreign
Benefit Plan complies in all respects with applicable foreign law; except to the
extent that the foregoing in clauses (i), (ii), (iii), (iv) or (v) individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
     (c) Except to the extent it and its impact is disclosed to the
Administrative Agent and/or the Lenders prior to the date of this Agreement in
any pension or other report, no member German Opco (and Newco to the extent
applicable) has any material liability in respect of any pension scheme and
there are no circumstances which would give rise to such liability where such
liability would reasonably be expected to have a Material Adverse Effect.
     (d) Each German Opco (and Newco to the extent applicable) is in compliance
in all material respects with all applicable material laws and material
contracts relating to and the governing provisions of the pension schemes
maintained by or for the benefit of any German Opco (and Newco to the extent
applicable) and/or any of its employees where failure to comply would reasonably
be expected to have a Material Adverse Effect.

54



--------------------------------------------------------------------------------



 



     9.10 Investment Company Act. None of the Parent or its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” or a
“subsidiary” of an “investment company,” within the meaning of the Investment
Company Act of 1940.
     9.11 [Reserved]
     9.12 Regulation U. Neither the Parent nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying Margin Stock.
     9.13 Taxes. Each of the Parent and its Subsidiaries has timely and properly
filed all federal tax returns and reports and all other material tax returns and
reports required by law to have been filed by it and each such tax return or
report is true, complete and correct in all material respects. Each of Parent
and its Material Subsidiaries has paid all taxes and governmental charges due
and payable by it (and each Subsidiary that is not a Material Subsidiary has
paid all material taxes and governmental charges due and payable by it), except
any such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books. Each of the Parent and its Subsidiaries
have made adequate reserves on their books and records in accordance with GAAP
for all federal (or its equivalent in a country other than the United States)
and all other material taxes that have accrued but which are not yet due and
payable. There is no proposed tax assessment, audit, action, suit, proceeding or
investigation against the Parent or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect. Neither the Parent nor
any of its Subsidiaries has entered into an agreement or waiver extending any
statute of limitation relating to the payment or collection of taxes of Parent
or any of its Subsidiaries, or is aware of any circumstances that would cause
the taxable years or other taxable periods of the Parent or any of its
Subsidiaries not to be subject to the normally applicable statute of
limitations. None of the Parent or its Subsidiaries has participated in any
transaction that relates to a year of the taxpayer (which is still open under
the applicable statute of limitations) which is a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b)(2) (irrespective
of the date when the transaction was entered into).
     9.14 Solvency, etc. With respect to each of the Parent and each of its
Material Subsidiaries (except Baldwin Graphic Equipment BV as to which no
representation or warranty is being given under this Section 9.14 on an
individual basis) individually as of the Closing Date and as of the date the
Loans contemplated by Section 12.3 are made (and with respect to each Borrower,
BEC BV, the Japanese Subsidiaries and Baldwin IVT AB individually and the Parent
and its Subsidiaries taken as a whole as of any other date the representations
and warranties under this Agreement are made or deemed to be made), (a) the fair
value of its assets is greater than the amount of its liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated in accordance with GAAP, (b) the present fair saleable
value of its assets is not less than the amount that will be required to pay the
probable liability on its debts as they become absolute and matured, (c) it is
able to realize upon its assets and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business, (d) it does not intend to, and does not believe

55



--------------------------------------------------------------------------------



 



that it will, incur debts or liabilities beyond its ability to pay as such debts
and liabilities mature and (e) it is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which its property
would constitute unreasonably small capital. No German Opco has taken any
corporate action nor have any legal proceedings or other procedure or step been
taken, started or threatened in relation to: (i) a petition for insolvency
proceedings in respect of its assets (Antrag auf Eröffnung eines
Insolvenzverfahrens); or (ii) any other actions set out in section 21 of the
German Insolvency Code.
     9.15 Environmental Matters. Except as set forth in Schedule 9.15, the
on-going operations of each of the Parent and its Subsidiaries comply in all
respects with all Environmental Laws, except such non-compliance which would not
(if enforced in accordance with applicable law) reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
Except as set forth in Schedule 9.15, each of the Parent and its Subsidiaries
has obtained, and maintains in good standing, all licenses, permits,
authorizations, registrations and other approvals required under any
Environmental Law (collectively, “Environmental Licenses”) and each of the
Parent and its Subsidiaries is in compliance with all terms and conditions
thereof, except where the failure to do so could not reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
Except as set forth in Schedule 9.15, none of the Parent or its Subsidiaries or
any of its properties or operations is subject to, or reasonably anticipates the
issuance of, any written order from or agreement with any Federal, state or
local governmental authority, nor subject to any judicial or docketed
administrative or other proceeding, respecting any Environmental Law,
Environmental Claim or Hazardous Substance that either individually or in the
aggregate could reasonably be expected to result in a Material Adverse Effect.
Except as set forth in Schedule 9.15, there are no Hazardous Substances or other
conditions or circumstances existing with respect to any property, or relating
to any waste disposal or other operations, of the Parent or any of its
Subsidiaries that would reasonably be expected to result, either individually or
in the aggregate, in a Material Adverse Effect. None of the Parent or its
Subsidiaries has any underground storage tanks that are not properly registered
or permitted under applicable Environmental Laws or that at any time have
released, leaked, disposed of or otherwise discharged Hazardous Substances
except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
     9.16 Insurance. Set forth on Schedule 9.16 is a complete and accurate
summary of the property and casualty insurance program of the Parent and its
Subsidiaries as of the Closing Date. Each of the Parent and its Subsidiaries and
its material properties are insured with financially sound and reputable
insurance companies which are not Affiliates of the Parent or its Subsidiaries,
in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Parent or its Subsidiaries, as the
case may be, operate.
     9.17 Real Property. Set forth on Schedule 9.17 is a complete and accurate
list, as of the Closing Date, of the address of all real property owned or
leased by any Loan Party, together with, in the case of leased property, the
name and mailing address of the lessor of such property.

56



--------------------------------------------------------------------------------



 



     9.18 Information. All material information heretofore or contemporaneously
herewith furnished in writing by or on behalf of the Parent or any of its
Subsidiaries to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement and the transactions contemplated hereby is (when
taken as a whole), and all material written information hereafter furnished by
or on behalf of the Parent or any of its Subsidiaries to the Administrative
Agent or any Lender pursuant hereto or in connection herewith will be (when
taken as a whole), true and accurate in every material respect on the date as of
which such information is dated or certified, and none of such information is or
will be incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which made (it
being recognized by the Administrative Agent and the Lenders that any
projections and forecasts provided by the Parent are based on good faith
estimates and assumptions believed by the Parent to be reasonable as of the date
of the applicable projections or assumptions and that actual results during the
period or periods covered by any such projections and forecasts may materially
differ from projected or forecasted results).
     9.19 Intellectual Property. Each of the Parent and its Material
Subsidiaries owns and possesses or has a license or other right to use all
patents, patent rights, trademarks, trademark rights, trade names, trade name
rights, service marks, service mark rights and copyrights as are necessary for
the conduct of the businesses of the Loan Parties, without any infringement upon
rights of others, except where the failure to so own, possess, have a license or
other right (without infringement) could not reasonably be expected to have a
Material Adverse Effect.
     9.20 Burdensome Obligations; No Default; Compliance with Laws. None of the
Parent or any of its Subsidiaries (i) is a party to any agreement or contract or
subject to any restriction contained in its organizational documents which could
reasonably be expected to have a Material Adverse Effect or (ii) is in default
or in breach of any agreement or instrument where such default or breach could
reasonably be expected to have a Material Adverse Effect. The Parent does not
know of any dispute regarding any agreement or contract of the Parent or its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect. Each of the Parent and its Subsidiaries is in compliance with (i) all
laws, rules and regulations applicable to it or its properties or operations and
(ii) any decree, order or judgment of any governmental authority or arbitrator
where such non-compliance could reasonably be expected to result in a Material
Adverse Effect. Each German Borrower represents that it acts for its own account
within the meaning of section 8 of the German Money Laundering Act (Gesetz über
das Aufspüren von Gewinnen aus schweren Straftaten (Geldwäschegesetz)) for each
Loan made or to be made available to a German Borrower hereunder.
     9.21 Labor Matters. Except as set forth on Schedule 9.21, no Loan Party is
subject to any labor or collective bargaining agreement as of the Closing Date.
Except as set forth on Schedule 9.21, there are no existing or threatened
strikes, lockouts or other labor disputes involving the Parent or any of its
Subsidiaries that singly or in the aggregate could reasonably be expected to
have a Material Adverse Effect. Hours worked by and payment made to employees of
the Loan Parties are not in violation of the Fair Labor Standards Act or any
other applicable law, rule or regulation dealing with such matters.

57



--------------------------------------------------------------------------------



 



     9.22 No Default. No Event of Default or Unmatured Event of Default exists
or would result from the incurrence by any Loan Party of any Debt hereunder or
under any other Loan Document.
     9.23 Related Agreements; Post-Closing Structural Steps; etc.
The Parent has heretofore furnished the Administrative Agent true and correct
copies of the Related Agreements. As of the Closing Date, all applicable waiting
periods, if any, with respect to the Related Transactions will have expired
without any action being taken by any competent governmental authority which
restrains, prevents or imposes material adverse conditions upon the consummation
of the Related Transactions. The purchase of the stock of MTC contemplated by
the Related Agreements and the other Related Transactions shall be consummated
simultaneously with the making of the Bridge Loan and such consummation shall be
made in accordance with the terms and conditions of the Related Agreements and
shall be in compliance with all applicable laws and regulations. All
representations and warranties in the Related Agreements shall be true and
correct in all material respects as of the Closing Date.
     (a) The Post-Closing Structural Steps shall be consummated prior to the
making of the Term Loans, the initial Parent Revolving Loans and the Initial
German Revolving Loan.
     (b) The Post-Closing Structural Steps will comply with all applicable legal
and regulatory requirements in all material respects. All necessary
governmental, regulatory, creditor, shareholder, partner and other material
consents, approvals and exemptions required to be obtained by the Parent and its
Material Subsidiaries in connection with the Post-Closing Structural Steps will
be, prior to consummation of the Post-Closing Structural Steps, duly obtained
and will be in full force and effect. As of the date each Post-Closing
Structural Step is taken, all applicable waiting periods (if any) with respect
thereto will have expired without any action being taken by any competent
governmental authority which restrains, prevents or imposes material adverse
conditions upon the consummation of the Post-Closing Structural Steps.
     (c) The consummation of the Post-Closing Structural Steps, and the
execution, delivery and performance of any agreements or other contracts related
thereto, will not violate any foreign or domestic law or regulation or any
order, judgment or decree of any court or governmental body binding on the
Parent or any of its Material Subsidiaries or result in a breach of, or
constitute a default under, any material agreement, indenture, instrument or
other document to which the Parent or any of its Subsidiaries is a party or by
which is bound except where such breach or default could not reasonably be
expected to have a Material Adverse Effect.
     9.24 Broker’s Fees, etc. Except for the fee payable to Groton Partners LLC
previously disclosed in writing to the Administrative Agent prior to the date
hereof, and except for fees owed to the Lenders and the Administrative Agent,
none of Parent or its Subsidiaries has any obligation to any Person in respect
of any finder’s, broker’s or investment banker’s fee or other similar fee in
connection with the transactions contemplated hereby or the Related Agreements,

58



--------------------------------------------------------------------------------



 



including any finder’s, broker’s or investment banker’s fee in connection with
the purchase contemplated by the Purchase Agreement and the transactions
contemplated hereby and thereby.
     9.25 Foreign Asset Control Regulations, Etc. Neither the Parent nor any of
their Subsidiaries or other Affiliates (a) is or will become a “blocked person”
as described in the Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended), or any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or (b) knowingly engages or will knowingly
engage in any unlicensed dealings or transactions, or be otherwise associated
with, any such “blocked person”.
     9.26 Certain Rabbi Trust Payments. To the best knowledge of the Parent,
(i) as of the Closing Date, the “Funding Amount” (as defined in the Rabbi Trust
Agreement), in respect of the Insurance Policies (as defined in the Rabbi Trust
Agreement) would not exceed (if calculated on the Closing Date) $750,000 and
(ii) as of the Closing Date, the amount of additional cash contributions (i.e.,
the amount in addition to the Rabbi Trust Existing Contributions) necessary to
fully fund the projected liabilities under the Plans (as defined in the Rabbi
Trust Agreement) would not exceed $2,050,000.
     9.27 Distributions, etc. All distributions and other transfers contemplated
by Section 10.6, and all other distributions and other transfers made by the
Parent and its Subsidiaries, shall be in compliance with all corporate (and
other) distribution laws, all capital maintenance laws, and other laws, rules
and regulations.
     SECTION 10 AFFIRMATIVE COVENANTS.
     Until the expiration or termination of the Commitments and thereafter until
all Obligations hereunder and under the other Loan Documents are paid in full
and all Letters of Credit have been terminated (or Cash Collateralized), the
Parent (as to all matters), and each of the other Borrowers as to matters
relating to such other Borrower and its Subsidiaries, agree that, unless at any
time the Required Lenders shall otherwise expressly consent in writing, it will:
     10.1 Reports, Certificates and Other Information. Furnish to the
Administrative Agent and each Lender:
     10.1.1 Annual Report. Promptly when available and in any event within
90 days after the last day of each Fiscal Year: (a) a copy of the annual audit
report of the Parent and its Subsidiaries for such Fiscal Year, including
therein consolidated balance sheets and statements of earnings and cash flows of
the Parent and its consolidated Subsidiaries as at the end of such Fiscal Year,
certified without adverse reference to going concern value and without
qualification by independent auditors of recognized national standing selected
by the Parent and reasonably acceptable to the Administrative Agent, together
with a comparison with the budget for such Fiscal Year and a comparison with the
previous Fiscal Year; and (b) a consolidating balance sheet of the Parent and
its Subsidiaries as of the end of such Fiscal Year and consolidating

59



--------------------------------------------------------------------------------



 



statement of earnings and cash flows for the Parent and its Subsidiaries for
such Fiscal Year, certified by a Senior Officer of the Parent.
     10.1.2 Interim Reports. Promptly when available and in any event within
45 days after the end of each Fiscal Quarter, consolidated and consolidating
balance sheets of the Parent and its Subsidiaries as of the end of such Fiscal
Quarter, together with consolidated and consolidating statements of earnings and
cash flows for such Fiscal Quarter and for the period beginning with the first
day of such Fiscal Year and ending on the last day of such Fiscal Quarter,
together with a comparison with the corresponding period of the previous Fiscal
Year and a comparison with the budget for such period of the current Fiscal
Year, certified by a Senior Officer of the Parent.
     10.1.3 Compliance Certificates. Contemporaneously with the furnishing of a
copy of each annual audit report pursuant to Section 10.1.1 and each set of
quarterly statements pursuant to Section 10.1.2, a duly completed Compliance
Certificate, with appropriate insertions, dated the date of such annual report
or such quarterly statements and signed by a Senior Officer of the Parent,
containing (i) a computation of each of the financial ratios and restrictions
set forth in Section 11.14 and to the effect that such officer has not become
aware of any Event of Default or Unmatured Event of Default that has occurred
and is continuing or, if there is any such event, describing it and the steps,
if any, being taken to cure it and (ii) a written statement of the Parent’s
management setting forth a discussion of the financial condition, changes in
financial condition and results of operations of the Parent and its
Subsidiaries.
     10.1.4 Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, notice (and if requested by the Administrative Agent or any
Lender, copies) of all regular, periodic or special reports of any Loan Party
filed with the SEC; copies of all registration statements of any Loan Party
filed with the SEC (other than on Form S-8); and copies of all proxy statements
or other communications made to security holders generally.
     10.1.5 Notice of Default, Litigation and ERISA Matters. Promptly upon
becoming aware of any of the following, written notice describing the same and
the steps being taken by the Parent or the Subsidiary affected thereby with
respect thereto:
     (a) the occurrence of an Event of Default or an Unmatured Event of Default;
     (b) any litigation, arbitration or governmental investigation or proceeding
not previously disclosed to the Lenders which has been instituted or, to the
knowledge of the Borrowers, is threatened against the Parent or any of its
Subsidiaries or to which any of the properties of any thereof is subject which
could reasonably be expected to have a Material Adverse Effect;
     (c) (i) the institution of any steps by any member of the Controlled Group
or any other Person to terminate any Pension Plan subject to Title IV of ERISA,
or (ii) the failure of any member of the Controlled Group to make a required
contribution to any Pension Plan (if such failure is sufficient to give rise to
a Lien under Section 302(f) of ERISA) or to any Multiemployer Pension Plan or
(iii) the occurrence of any event with respect to any Pension Plan, Foreign
Benefit Plan or Multiemployer Pension Plan which

60



--------------------------------------------------------------------------------



 



could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or (iv) any material increase in the contingent liability of the Parent or any
Subsidiary with respect to any post-retirement welfare benefit plan or other
employee benefit plan of the Parent or another member of the Controlled Group,
or any notice that any Multiemployer Pension Plan is in reorganization, that
increased contributions may be required to avoid a reduction in plan benefits or
the imposition of an excise tax, that any such plan is or has been funded at a
rate less than that required under Section 412 of the Code, that any such plan
is or may be terminated, or that any such plan is or may become insolvent or
(vi) any material change in the rate of contributions to any pension schemes
referred to in paragraph (d) of Section 10.7 paid or recommended to be paid
(whether by scheme actuary or otherwise) or required (by German or European law
or otherwise);
     (d) any material cancellation or material adverse change in any insurance
maintained by any Loan Party; or
     (e) any other event (including (i) any violation of any Environmental Law
or the assertion of any Environmental Claim or (ii) the enactment or
effectiveness of any law, rule or regulation) which could reasonably be expected
to have a Material Adverse Effect.
     10.1.6 [Reserved]
     10.1.7 Management Reports. Promptly upon receipt thereof, copies of all
detailed financial and management reports submitted to the Parent or its
Material Subsidiaries by independent auditors in connection with each annual or
interim audit made by such auditors of the books of the Parent or any of its
Material Subsidiaries.
     10.1.8 Projections. As soon as practicable, and in any event not later than
the last Business Day of the first month of each Fiscal Year, financial
projections for the Parent and its Subsidiaries for such Fiscal Year (including
quarterly operating and cash flow budgets) prepared in a manner consistent with
the projections delivered by the Parent to the Lenders prior to the Closing Date
or otherwise in a manner reasonably satisfactory to the Administrative Agent,
accompanied by a certificate of a Senior Officer of the Parent on behalf of the
Parent to the effect that (a) such projections were prepared by the Parent in
good faith, (b) the Parent believes the assumptions contained in such
projections are reasonable and (c) such projections have been prepared in
accordance with such assumptions.
     10.1.9 Default Notices. Promptly following receipt, copies of any material
notices (including notices of default, breach or acceleration) received from any
holder of Debt or in connection with any of the Related Transactions.
     10.1.10 Other Information. Promptly from time to time, such other
information concerning the Parent or any of its Subsidiaries as any Lender or
the Administrative Agent may reasonably request.

61



--------------------------------------------------------------------------------



 



     10.2 Books, Records and Inspections. Keep, and cause each Subsidiary of the
Parent to keep, its books and records in accordance with sound business
practices sufficient to allow the preparation of financial statements in
accordance with GAAP; permit, and cause each Subsidiary of the Parent to permit,
any Lender or the Administrative Agent or any representative thereof, during
reasonable business hours and upon reasonable notice (provided that no notice
need be given during the existence of an Event of Default), and no more than
three (3) times in the aggregate in any one Fiscal Year so long as no Event of
Default or Unmatured Event of Default exists, to inspect the properties and
operations of the Parent or any of its Subsidiaries and permit, and cause each
Subsidiary of the Parent to permit, at any reasonable time and with reasonable
notice (or at any time without notice if an Event of Default exists), and no
more than three (3) times in the aggregate in any one Fiscal Year so long as no
Event of Default or Unmatured Event of Default exists, any Lender or the
Administrative Agent or any representative thereof to visit any or all of its
offices, to discuss its financial matters with its officers and its independent
auditors (and the Borrowers hereby authorize such independent auditors to
discuss such financial matters with any Lender or the Administrative Agent or
any representative thereof), and to examine (and, at the expense of the
Borrowers, photocopy extracts from) any of its books or other records; and
permit, and cause each Subsidiary of the Parent to permit, the Administrative
Agent and its representatives during reasonable business hours and upon
reasonable notice (provided, that no notice need be given during the existence
of an Event of Default) and no more than three (3) times in the aggregate in any
one Fiscal Year so long as no Event of Default or Unmatured Event of Default
exists, to inspect the Inventory and other tangible assets of the Parent and its
Subsidiaries, and to inspect, audit, check and make copies of and extracts from
the books, records, computer data, computer programs, journals, orders,
receipts, correspondence and other data relating to Inventory, Accounts and
other assets of the Parent and its Subsidiaries. All such inspections or audits
by the Administrative Agent shall be at the Parent’s expense; provided that so
long as no Event of Default or Unmatured Event of Default exists, the Parent
shall not be required to reimburse the Administrative Agent for inspections or
audits more frequently than once each Fiscal Year.
     10.3 Maintenance of Property; Insurance.
     (a) Keep, and cause each Material Subsidiary of the Parent to keep, all
property useful and necessary in the business of the Parent and its Material
Subsidiaries in good working order and condition, ordinary wear and tear
excepted.
     (b) Maintain, and cause each Subsidiary of the Parent to maintain, with
responsible insurance companies, such insurance coverage as may be required by
any law or governmental regulation or court decree or order applicable to it and
such other insurance, to such extent and against such hazards and liabilities,
as is customarily maintained by companies similarly situated; and, upon request
of the Administrative Agent or any Lender, furnish to the Administrative Agent
or such Lender a certificate setting forth in reasonable detail the nature and
extent of all insurance maintained by the Loan Parties. The Parent shall cause
each issuer of an insurance policy to provide the Administrative Agent with an
endorsement (i) showing the Administrative Agent as loss payee with respect to
each applicable policy of property or casualty insurance maintained by the
Borrower or any of its Domestic Subsidiaries and naming the Administrative Agent
and Lenders as an additional insured with respect to each policy of liability

62



--------------------------------------------------------------------------------



 



insurance, (ii) providing that at least 30 days’ notice will be given to the
Administrative Agent prior to any cancellation of, material reduction or change
in coverage provided by or other material adverse modification to such policy
and (iii) reasonably acceptable in all other respects to the Administrative
Agent (provided, that neither the Administrative Agent nor any Lender shall have
any liability for any inadequacy of coverages). The Parent shall cause the
execution and delivery to the Administrative Agent of a collateral assignment,
in form and substance satisfactory to the Administrative Agent, of each business
interruption insurance policy maintained by the Parent and its Domestic
Subsidiaries.
     (c) IN THE EVENT OF ANY FAILURE TO MAINTAIN ANY MATERIAL INSURANCE COVERAGE
REQUIRED BY THIS AGREEMENT, THE ADMINISTRATIVE AGENT MAY (BUT SHALL HAVE NO
OBLIGATION TO), AFTER PROVIDING WRITTEN NOTICE TO THE PARENT OF THE
ADMINISTRATIVE AGENT INTENT TO DO SO, PURCHASE INSURANCE AT THE PARENT’S EXPENSE
TO PROTECT THE ADMINISTRATIVE AGENT’S AND THE LENDERS’ INTERESTS IN THE
COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT ANY LOAN PARTY’S
INTERESTS. THE COVERAGE THAT THE ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY
CLAIM THAT IS MADE AGAINST ANY LOAN PARTY IN CONNECTION WITH THE COLLATERAL. THE
PARENT MAY LATER CANCEL ANY INSURANCE PURCHASED BY THE ADMINISTRATIVE AGENT, BUT
ONLY AFTER PROVIDING THE ADMINISTRATIVE AGENT WITH EVIDENCE THAT THE PARENT HAS
OBTAINED INSURANCE AS REQUIRED BY THIS AGREEMENT. IF THE ADMINISTRATIVE AGENT
PURCHASES INSURANCE FOR THE COLLATERAL, THE PARENT WILL BE RESPONSIBLE FOR THE
COSTS OF THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE
IMPOSED WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE
ADDED TO THE PRINCIPAL AMOUNT OF THE LOANS OWING HEREUNDER. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE THE PARENT AND ITS
SUBSIDIARIES MAY BE ABLE TO OBTAIN ON THEIR OWN.
     10.4 Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply,
and cause each Subsidiary of the Parent to comply, in all material respects with
all applicable laws, rules, regulations, decrees, orders, judgments, licenses
and permits, except where failure to comply could not reasonably be expected to
have a Material Adverse Effect; (b) without limiting clause (a) above, ensure,
and cause each Subsidiary of the Parent to ensure, that no person who owns a
controlling interest in or otherwise controls the Parent or any Subsidiary of
the Parent is or shall be (i) listed on the Specially Designated Nationals and
Blocked Person List maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, and/or any other similar lists maintained by OFAC
pursuant to any authorizing statute, Executive Order or regulation or (ii) a
person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
Executive Orders, (c) without limiting clause (a) above, comply, and cause each
Subsidiary of the Parent to comply, with all applicable Bank Secrecy Act (“BSA”)
and anti-money laundering laws and regulations

63



--------------------------------------------------------------------------------



 



and (d) pay, and cause each Subsidiary of the Parent to pay, prior to
delinquency, all taxes and other governmental charges against it or any of its
properties as well as claims of any kind which, if unpaid, could become a Lien
on any of its properties; provided that the foregoing shall not require the
Parent or any of its Subsidiaries to pay any such tax or charge so long as it
shall contest the validity thereof in good faith by appropriate proceedings and
shall set aside on its books adequate reserves with respect thereto in
accordance with GAAP and, in the case of a claim which could become a Lien on
any properties, such contest proceedings shall stay the foreclosure of such Lien
or the sale of any portion of property(ies) to satisfy such claim. The Parent
and its Subsidiaries shall comply with the provisions of all material agreements
binding on the Parent such Subsidiary or its or their properties except where
failure to comply could not reasonably be expected to have a Material Adverse
Effect. Without limiting the generality of the immediately preceding sentence,
the Parent shall comply with all of its material obligations under the Related
Agreements
     10.5 Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 11.5) cause each Subsidiary of the Parent to maintain and preserve,
(a) its existence and good standing in the jurisdiction of its organization and
(b) its qualification to do business and good standing in each jurisdiction
where the nature of its business makes such qualification necessary (other than
such jurisdictions in which the failure to be qualified or in good standing
could not reasonably be expected to have a Material Adverse Effect).
     10.6 Use of Proceeds. The proceeds of the Bridge Loan shall be (i) used to
finance the Related Transactions and related costs and expenses and also costs
and expenses relating to the transactions contemplated by this Agreement,
(ii) used by the Parent to make a loan in the approximate amount of $7 million
loan to BEC BV and BEC BV shall use the proceeds of such loan to pay in full all
Debt owed to Maple Bank GmbH, (iii) used to fund the redemption of all preferred
stock of MTC, (iv) used to cash collateralize (including without limitation by
making a loan to BEC BV who shall use the loan proceeds to so cash
collateralize) the letters of credit and bank guaranties of Maple Bank set forth
in Schedule 11.1 and (iv) to the extent of any remaining proceeds, to pay for
the Specified Integration Expenses and Specified Restructuring Expenses and for
other working capital purposes and other general business purposes of the Parent
and its Subsidiaries consistent with the other terms and conditions of the Loan
Documents. The proceeds of the Initial German Revolving Loan and the Term Loans
shall be used by Newco to make a distribution to BEC BV, who shall use (x) that
portion of such distribution necessary to repay the approximate loan of
$7,000,000 from the Parent to BEC BV referred to in clause (ii) of the
immediately preceding sentence for such repayment and the Parent shall use such
repayment proceeds towards the repayment of the Bridge Loan and (y) the
remaining portion of such distribution to repay a loan not to exceed $15,000,000
from BEC Inc. to BEC BV and BEC Inc. shall distribute such repayment proceeds to
Parent who shall use such proceeds towards the repayment of the Bridge Loan. The
proceeds of the initial Parent Revolving Loans shall be used by the Parent to
pay (in full) any portion of the Bridge Loan not paid pursuant to the provisions
of the immediately preceding sentence and for any costs and expenses relating to
such borrowings or the borrowings of the Initial German Revolving Loan and the
Term Loans that have not been previously paid by the Parent. All proceeds of any
Parent Revolving Loans other than the initial Parent Revolving Loans shall be
used by the Parent solely for working capital purposes, for Capital Expenditures
and for other general business purposes of the Parent and its

64



--------------------------------------------------------------------------------



 



Subsidiaries and consistent with the other terms and provisions of the Loan
Documents. All German Revolving Loans, other than the Initial German Revolving
Loans, shall be used for working capital purposes, for Capital Expenditures and
for other general business purposes of the German Opcos and consistent with the
other terms and provisions of the Loan Documents. No proceeds of any Loans shall
be used, either directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of “purchasing or carrying” any Margin Stock.
     10.7 Employee Benefit Plans.
     (a) Maintain, and cause each other member of the Controlled Group to
maintain, each Pension Plan in substantial compliance with all applicable
requirements of ERISA and the Code.
     (b) Comply in all material respects with the Multiemployer Pension Plan
contribution requirements under any applicable collective bargaining agreement.
     (c) Not, and not permit any other member of the Controlled Group to
(i) seek a waiver of the minimum funding standards of ERISA, (ii) terminate or
withdraw from any Pension Plan subject to Title IV of ERISA or Multiemployer
Pension Plan or (iii) take any other action with respect to any Pension Plan
subject to Title IV of ERISA that would reasonably be expected to entitle the
PBGC to terminate, impose liability in respect of, or cause a trustee to be
appointed to administer, any Pension Plan, (iv) with respect to a Foreign
Benefit Plan, permit any noncompliance with applicable foreign law or the
incurrence of any liability (other than routine liabilities with respect to the
payment of benefits pursuant to such Foreign Benefit Plan), unless the actions
or events described in clauses (i), (ii), (iii) and (iv) individually or in the
aggregate would not have a Material Adverse Effect.
     (d) Except where any failure to do so, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
each German Borrower shall ensure that all pension schemes maintained or
operated by or for the benefits of any member of their group and/or its
employees: (i) are maintained and operated in all material respects in
accordance with all applicable German and European laws and contracts and their
governing provisions; and (ii) are funded substantially in accordance with the
governing provisions of the scheme with any funding shortfall advised by
actuaries of recognized standing being rectified in accordance with those
governing provisions.
     10.8 Environmental Matters. Comply, and cause each of the Parent’s
Subsidiaries to comply with all Environmental Laws except for any non-compliance
which would not reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect. If any release or threatened release or
other disposal of Hazardous Substances shall occur or shall have occurred on any
real property or any other assets of the Parent or any of its Subsidiaries or as
result of its or their operations, the Parent shall, or shall cause the
applicable Subsidiary to, cause the prompt containment and removal of such
Hazardous Substances and the remediation of such real property or other assets
if and to the extent necessary to comply with all Environmental Laws (subject to
the Parent’s and applicable Subsidiary’s right to challenge, appeal and pursue
all of its other rights and remedies with respect to the same) except for any
such release, threatened release or disposal which would not reasonably be
expected to result,

65



--------------------------------------------------------------------------------



 



either individually or in the aggregate, in a Material Adverse Effect. Without
limiting the generality of the foregoing, the Parent shall, and shall cause each
applicable Subsidiary to, comply with any Federal or state judicial or
administrative order requiring the performance at any real property of the
Parent or any of its Subsidiaries of activities in response to the release or
threatened release of a Hazardous Substance (subject to the Parent’s and
applicable Subsidiary’s right to challenge, appeal and pursue all of its other
rights and remedies with respect to the same). The Parent shall, and shall cause
its Subsidiaries to, dispose of Hazardous Substances, or of any other wastes
generated by them that are required to be disposed of under applicable
Environmental Laws at licensed disposal facilities, to be disposed of only at
licensed disposal facilities which, to the knowledge of the Parent or such
Subsidiary, as applicable, are operating in material compliance with
Environmental Laws. Without limiting the foregoing, each of the Parent and its
Subsidiaries shall obtain all Environmental Licenses required in connection with
its business and shall comply with the terms of all such licenses except where
failure to so obtain or so comply could not reasonably be expected to have a
Material Adverse Effect.
     10.9 Further Assurances. Take, and cause each Subsidiary of the Parent to
take, such actions as are necessary or as the Administrative Agent or the
Required Lenders may reasonably request from time to time to ensure that the
applicable Obligations are secured as contemplated by the Guaranty and
Collateral Agreement (and any other applicable Collateral Document) and
guaranteed as contemplated by the Guaranty and Collateral Agreement including
(a) the execution and delivery of guaranties, security agreements, pledge
agreements, mortgages, deeds of trust, financing statements and other documents,
and the filing or recording of any of the foregoing and (b) the delivery of
certificated securities and other Collateral with respect to which perfection is
obtained by possession.
     10.10 Certain Deposit Accounts. Unless the Administrative Agent otherwise
consents in writing, in order to facilitate the Administrative Agent’s and the
Lenders’ maintenance and monitoring of their security interests in the
Collateral, maintain, on and after that date which is 90 days after the Closing
Date, all principal deposit accounts of the Parent and its Domestic Subsidiaries
in the United States with the Administrative Agent; and each German Borrower
shall maintain, on and after that date which is 90 days after the Closing Date,
a deposit account with the Administrative Agent or an Affiliate of the
Administrative Agent.
     10.11 Interest Rate Protection. Cause Newco to enter into, not later than
90 days after the Closing Date, a Hedging Agreement with a term of at least
three years on an ISDA standard form with one or more Lenders or Affiliates
thereof or with counterparties reasonably acceptable to the Administrative Agent
to hedge the interest rate with respect to not less than 30% of the principal
amount of the Term Loans in form and substance reasonably satisfactory to the
Administrative Agent. The obligations of Newco to any Lenders or Affiliates
thereof under any such Hedging Agreement shall be part of the Obligations and
guaranteed and secured under the Guaranty and Collateral Agreement.
     10.12 Organschaft. The Organschaft will be entered into by June 30, 2007.
     10.13 Delivery of German Pledge Agreements and Netherlands Pledge
Agreements. Cause the German Pledge Agreements and the Netherlands Pledge
Agreements to be executed

66



--------------------------------------------------------------------------------



 



and delivered (in form reasonably satisfactory to the Administrative Agent) by
that date which is the earlier of (i) 15 days after the Closing Date and
(ii) the Permanent Loan Commencement Date.
     10.14 Change of Name. Newco shall change its name to Baldwin Germany
Holding GmbH by March 31, 2007 and shall notify the Administrative Agent of such
change within 5 Business Days after such change.
     SECTION 11 NEGATIVE COVENANTS
     Until the expiration or termination of the Commitments and thereafter until
all Obligations hereunder and under the other Loan Documents are paid in full
and all Letters of Credit have been terminated (or Cash Collateralized), the
Parent (as to all matters) and the other Borrowers (as to matters relating to
such Borrower and its Subsidiaries) agrees that, unless at any time the Required
Lenders shall otherwise expressly consent in writing, it will:
     11.1 Debt. Not, and not permit any Subsidiary of the Parent to, create,
incur, assume or suffer to exist any Debt, except:
          (a) Obligations under this Agreement and the other Loan Documents;
          (b) Debt secured by Liens permitted by Section 11.2(d), and
extensions, renewals and refinancings thereof; provided that the aggregate
amount of all such Debt at any time outstanding shall not exceed $2,500,000
(computed for any such Debt incurred in Euros based on the Euro Currency
Equivalent amount in Dollars);
          (c) Debt of the Parent owed to any Domestic Subsidiary or Debt of any
Domestic Subsidiary owed to the Parent or to another Domestic Subsidiary;
provided that such Debt shall be subordinated to the Obligations to the extent
set forth in the Guaranty and Collateral Agreement;
     (d) (i) the intercompany loans described in clause (ii) of the first
sentence of Section 10.6; (ii) (aa) Debt of any Foreign Subsidiary that is a
Material Subsidiary owed to the Parent or any Material Subsidiary and (bb) any
Debt of the Parent or any Domestic Subsidiary owed to any Foreign Subsidiary
that is a Material Subsidiary, provided, that (1) no Debt described in subclause
(aa) of this clause (ii) shall be created at a time when an Event of Default
exists or if an Event of Default would result therefrom, and (2) in the case of
Debt described in subclause (bb) of this clause (ii), such Debt shall be
subordinated to the extent set forth in the Guaranty and Collateral Agreement;
(iii) (aa) Debt of any Foreign Subsidiary that is not a Material Subsidiary owed
to the Parent or any Material Subsidiary and any (bb) Debt of the Parent or any
Domestic Subsidiary owed to any Foreign Subsidiary that is not a Material
Subsidiary provided that (1) no such Debt described in subclause (aa) of this
clause (iii) shall be created at a time when an Event of Default exists or if an
Event of Default would result therefrom, (2) the sum of the aggregate
outstanding principal of all Debt under this clause (iii) plus all capital
contributions under clause (iii) of Section 11.11(a) shall not exceed (at any
one time existing) $5 million (in the aggregate) and (3) the sum of the
aggregate principal of all Debt under this clause (iii) created in any Fiscal

67



--------------------------------------------------------------------------------



 



Year plus all capital contributions made in such Fiscal Year under clause
(iii) of Section 11.11(a) shall not exceed $2 million (in the aggregate) and
(4) to the extent such Debt is owed to the Parent or any Domestic Subsidiary,
such Debt shall be subordinated to the extent set forth in the Guaranty and
Collateral Agreement; (for the avoidance of doubt, any intercompany Debt covered
by Section 11.1(f) below shall not be part of the Debt covered by the preceding
clauses (ii) and (iii) of this Section 11.1(d) and (iv) Debt of a Subsidiary
that is not a Material Subsidiary to another Subsidiary that is also not a
Material Subsidiary;
     (e) Hedging Obligations incurred in favor of a Lender or an Affiliate
thereof for bona fide hedging purposes and not for speculation;
     (f) Debt (existing as of the Closing Date) described on Schedule 11.1 and
any extension, renewal or refinancing thereof so long as the principal amount
thereof is not increased and the terms of any such refinancing or modification
to such Debt shall not be materially adverse to the interests of the Parent or
its Subsidiaries or the Lenders and shall not violate or conflict with the terms
and provisions of the Loan Documents and provided, further, that any such Debt
among the Parent and any of its Subsidiaries or among the Parent Subsidiaries
shall not be extended, renewed or refinanced with a third party Lender (i.e., it
will remain “intercompany” Debt);
     (g) the Debt to be Repaid (so long as such Debt is repaid on the Closing
Date with the proceeds of the Bridge Loan);
     (h) Contingent Liabilities (i) arising under the indemnification
obligations of the Parent under the Related Agreements, (ii) arising with
respect to customary indemnification obligations in favor of (aa) sellers in
connection with Acquisitions permitted under Section 11.5 and (bb) purchasers in
connection with dispositions permitted under Section 11.5;
     (i) reimbursement obligations with respect to letters of credit (other than
the Letters of Credit) and bank guaranties issued in the ordinary course of
business, and Debt for borrowed money, provided, that (a) such reimbursement
obligations and Debt for borrowed money are unsecured, and (b) the aggregate sum
of (i) the aggregate sum of the outstanding amounts of such letters of credit
and bank guaranties and of any letters of credit and bank guaranties consisting
of Debt permitted under Section 11.1(f), (ii) the aggregate sum of any
outstanding reimbursement obligations with respect any amounts drawn on such
letters of credit and bank guaranties and drawn on any letters of credit and
bank guaranties consisting of Debt permitted under Section 11.1(f) and (iii) the
aggregate amount of such Debt for borrowed money shall not exceed, at any one
time outstanding Euros 5,000,000.
     (j) unsecured Debt of the Japanese Subsidiaries not exceeding the Dollar
Equivalent (at any one time outstanding) of 520,000,000 Yen and
     (k) unsecured Debt under guaranties by the Parent permitted under Sections
11.1(b), 11.1(e), 11.1(h) and 11.1(i).

68



--------------------------------------------------------------------------------



 



     11.2 Liens. Not, and not permit any Subsidiary of the Parent to, create or
permit to exist any Lien on any of its real or personal properties, assets or
rights of whatsoever nature (whether now owned or hereafter acquired), except:
     (a) Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and, in each case, for which it maintains
adequate reserves;
     (b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves;
     (c) Liens described on Schedule 11.2 as of the Closing Date and covering
the respective property listed on Schedule 11.2;
     (d) subject to the limitation set forth in Section 11.1(b), (i) Liens
arising in connection with Capital Leases (and attaching only to the property
being leased), (ii) Liens existing on property at the time of the acquisition
thereof by any Loan Party (and not created in contemplation of such acquisition)
and (iii) Liens that constitute purchase money security interests on any
property securing debt incurred for the purpose of financing all or any part of
the cost of acquiring such property, provided that any such Lien attaches to
such property within 60 days of the acquisition thereof and attaches solely to
the property so acquired;
     (e) attachments, appeal bonds, judgments and other similar Liens, for sums
not exceeding $500,000 arising in connection with court proceedings, provided
the execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;
     (f) (i) zoning, easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of any Loan Party and
(ii) licenses, sublicenses, leases or subleases (but excluding any
sale-leaseback transaction) granted to third Persons in the ordinary course of
business of the Parent and its Subsidiaries and not interfering in any material
respect with the business of the Parent or any of its Subsidiaries;
     (g) Liens arising under the Loan Documents;

69



--------------------------------------------------------------------------------



 



     (h) Liens arising from the precautionary UCC financing statements filed
under any Operating Lease;
     (i) customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code of banks or other
financial institutions where any Loan Party maintains deposits (other than
deposits intended as cash collateral) in the ordinary course of business;
     (j) any Lien consisting of any interest or title of a licensor,
sublicensor, lessor or sublessor (excluding sale-leaseback transactions) in the
property covered by any license or lease agreement entered into by any Loan
Party in the ordinary course of business and not prohibited hereunder provided
that any such Lien attaches solely to the relevant property so licensed,
sublicensed, leased or subleased; and
     (k) the replacement, extension or renewal of any Lien permitted by clauses
(c) or (d) above upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof and without, in the case of clause (d), exceeding the
amount limitation in Section 11.1(b)).
     11.3 [Reserved].
     11.4 Restricted Payments. Not, and not permit any Subsidiary of the Parent
to, (a) make any dividend or other distribution to (or return of capital to) any
holders of its Capital Securities, (b) purchase or redeem any of its Capital
Securities, (c) pay any management fees or similar fees to any of its
equityholders (direct or indirect) or any Affiliate thereof, except for the
payment of management fees by any Subsidiary to the Parent or (d) set aside
funds for any of the foregoing. Notwithstanding the foregoing, (i) any
Subsidiary may pay dividends or make other distributions (either directly or
through concurrent upstream distributions) to the Parent or to a Domestic
Subsidiary that is a Full Pledging Guarantor, (ii) any Subsidiary of the Parent
may pay dividends or make other distributions to another Subsidiary the proceeds
of which are used to make (or make any permitted payment of) a loan representing
Debt permitted by Sections 11.1(c) or 11.1(d) or a capital contribution
permitted by Sections 11.11(a), (iii) the distributions described in the second
sentence of Section 10.6 as part of the Post-Closing Structural Steps, and
(iv) distributions by any Subsidiary of the Parent to a Subsidiary that directly
or indirectly owns such distributing Subsidiary the proceeds of which are used
to pay consolidated taxes or franchise fees, accounting and legal expenses and
similar operating expenses.
     11.5 Mergers, Consolidations, Sales. Not, and not permit any Subsidiary of
the Parent to, (a) be a party to any merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets or any Capital
Securities of any class of, or any partnership or joint venture interest in, any
other Person (or otherwise engage in any Acquisition), or (b) sell, transfer,
convey, lease (except leases permitted under Section 11.2(f)) or otherwise
dispose of all or any substantial part of its assets or Capital Securities
(excluding the sale or issuance of the Capital Securities of the Parent as long
such issuance does not result in a Change of Control or other Event of Default
or Unmatured Event of Default, but including the sale or issuance of

70



--------------------------------------------------------------------------------



 



Capital Securities of any Subsidiary) except for sales of inventory in the
ordinary course of business, the disposition of obsolete, uneconomic or worn-out
equipment or the trade-in of equipment for equipment of equal or better value
provided that such disposition or trade-in is in the ordinary course of business
or the disposition or discount by any Japanese Subsidiary of a note (payable to
it) in the ordinary course of business; except for (i) any such merger,
consolidation, sale, transfer, conveyance, lease or assignment of or by any
Wholly-Owned Subsidiary into the Parent or into any Domestic Subsidiary that is
a Full Pledging Guarantor; (ii) any such purchase or other acquisition by the
Parent or any Domestic Subsidiary that is a Full Pledging Guarantor of the
assets or Capital Securities of any Wholly-Owned Subsidiary and all such
transferred assets are pledged under the Guaranty and Collateral Agreement for
the Obligations of such Full Pledging Guarantor; (iii) the Parent or its
Subsidiaries may sell or discount, in each case without recourse and in the
ordinary course of business, overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof and not as part of any financing transaction; (iv) the Post-Closing
Structural Steps may be consummated; (v) as long as no Event of Default or
Unmatured Event of Default then exists or will arise therefrom, the stock or
assets of Oxy-Dry Foods Blends, Inc. may be sold in an arms-length transaction
provided, that the Net Cash Proceeds of such sale are applied pursuant to
Section 6.2.2(a)(i) (and the $500,000 “deductible” provided for in
Section 6.2.2(a)(i) shall not apply (i.e., the full amount of the Net Cash
Proceeds shall be applied)); (vi) as long as no Event of Default or Unmatured
Event of Default then exists or will arise therefrom, the sale of other assets
to Persons other than Affiliates at arms length terms provided that the Net Cash
Proceeds thereof do not exceed (in the aggregate) $2,000,000 in any Fiscal Year
and the Net Cash Proceeds are applied pursuant to Section 6.2.2 to the extent
required thereunder; and (vii) any Acquisition by the Parent or any Material
Subsidiary where:
          (A) the business or division acquired are for use, or the Person
acquired is engaged, in the businesses engaged in by the Parent and its
Subsidiaries on the Closing Date or a business reasonably related thereto;
          (B) immediately before and after giving effect to such Acquisition, no
Event of Default or Unmatured Event of Default shall exist;
          (C) the sum of the aggregate consideration to be paid by the Loan
Parties (including any Debt assumed or issued in connection therewith, the
amount thereof to be calculated in accordance with GAAP) in connection with all
Acquisitions under this clause (vii) plus all Investments under Section 11.11(j)
shall not exceed $5,000,000;
          (D) immediately after giving effect to such Acquisition, the Parent
and its Subsidiaries are in pro forma compliance with all the financial ratios
and restrictions set forth in Section 11.14;
          (E) in the case of the Acquisition of any Person, the board of
directors or similar governing body of such Person has approved such
Acquisition;
          (F) reasonably prior to such Acquisition, the Administrative Agent
shall have received complete executed or conformed copies of each material
document, instrument and

71



--------------------------------------------------------------------------------



 



agreement to be executed in connection with such Acquisition together with all
lien search reports and lien release letters and other documents as the
Administrative Agent may require to evidence the termination of Liens on the
assets or business to be acquired;
          (G) not less than ten Business Days prior to such Acquisition, the
Administrative Agent shall have received an acquisition summary with respect to
the Person and/or business or division to be acquired, such summary to include a
reasonably detailed description thereof (including financial information) and
operating results (including financial statements for the most recent 12 month
period for which they are available and as otherwise available), the terms and
conditions, including economic terms, of the proposed Acquisition, and the
Parent’s calculation of pro forma EBITDA relating thereto;
          (H) the Administrative Agent and Required Lenders shall have approved
the Parent’s computation of pro forma EBITDA;
          (I) the Parent or the applicable acquiring Subsidiary shall use
reasonable best efforts to obtain consents in favor of the Administrative Agent
and the Lenders to the collateral assignment of rights and indemnities under the
related acquisition documents and opinions of counsel for the Loan Parties and
(if delivered to the Loan Party) the selling party in favor of the
Administrative Agent and the Lenders have been delivered;
          (J) the provisions of Section 10.10 have been satisfied or will be
satisfied within 60 days of the date of the closing of the Acquisition;
          (K) all required actions under the Guaranty and Collateral Agreement
(and any other applicable Collateral Document) will be satisfied simultaneously
with the closing of such Acquisition;
          (L) if the Acquisition is structured as a merger, the Parent or a
Wholly-Owned Subsidiary is the surviving entity; and
          (M) the Required Lenders shall approve of any material contingent
liabilities (including any environmental), if any, of the target company or
relating to the purchased assets.
     11.6 Modification of Organizational Documents. Not permit the charter,
by-laws or other organizational documents of the Parent or any Subsidiary of the
Parent to be amended or modified in any way which could reasonably be expected
to materially adversely affect the interests of the Lenders or the
Administrative Agent; not change, or allow any Loan Party to change, its
jurisdiction of formation or its organizational form provided that any
amendments, modifications or changes contemplated by the Post-Closing Structural
Steps are expressly permitted hereunder.
     11.7 Transactions with Affiliates. Not, and not permit any Subsidiary of
the Parent to, enter into, or cause, suffer or permit to exist any transaction,
arrangement or contract (or modification thereof) with any of its other
Affiliates unless in the ordinary course of business and on terms which are no
less favorable, in all material respects, to the Parent or its Subsidiaries, as
the case may be, than are obtainable from any Person which is not one of its

72



--------------------------------------------------------------------------------



 



Affiliates and such transaction, arrangement or contract (or modification) could
not reasonably be expected to have a Material Adverse Effect; provided that
nothing in this Section 11.7 shall prohibit the Parent, any other Borrower or
any other Subsidiaries from engaging in the following transactions: (i) subject
to the proviso at the end of this Section 11.7, the performance of the Parent’s,
another Borrower’s or any other Subsidiary’s obligations under any employment
contract, collective bargaining agreement, employee benefit plan, related trust
agreement or any other similar arrangement heretofore or hereafter, in each case
entered into in the ordinary course of business, (ii) subject to the proviso at
the end of this Section 11.7, the payment of compensation to employees,
officers, managers, members, directors (other than the payment of directors’
fees to directors that are employees of any Loan Party or any of their
consultants, in each case in the ordinary course of business); (iii) subject to
the proviso at the end of this Section 11.7, the maintenance of benefit programs
or arrangements for employees, officers, managers, members or directors,
including, without limitation, vacation plans, health and life insurance plans,
deferred compensation plans, and retirement or savings plans and similar plans;
in each case in the ordinary course of business; (iv) any transaction with an
Affiliate expressly permitted under Section 11.1, Section 11.2, Section 11.3,
Section 11.4, Section 11.5, or Section 11.11; (v) the payment of management fees
to the Parent; (vi) the taking of and consummation of the Post-Closing
Structural Steps; (vii) any payments of royalties to the Parent; and
(viii) Rabbi Trust Permitted Payments; provided, further, that any compensation
paid or payable to executive officers of the Parent or its Subsidiaries shall be
approved by the Board of Directors of the Parent.
     11.8 [Intentionally Omitted]
     11.9 Inconsistent Agreements, etc. Not, and not permit any Subsidiary of
the Parent to, enter into any agreement containing any provision which would
(a) be violated or breached by any borrowing hereunder or issuance of any Letter
of Credit, or by the performance by the Parent or any of its Subsidiaries of any
of its Obligations hereunder or under any other Loan Document, (b) prohibit the
Parent or any of its Subsidiaries from granting to the Administrative Agent and
the Lenders, a Lien on any of its assets (whether or not such Lien is now
required or granted under the Loan Documents) or (c) create or permit to exist
or become effective any encumbrance or restriction on the ability of any
Subsidiary of the Parent to (i) pay dividends or make other distributions to the
Parent or any other Subsidiary, or pay any Debt owed to the Parent or any other
Subsidiary, (ii) make loans or advances to the Parent or any of its Subsidiaries
or (iii) transfer any of its assets or properties to the Parent or any of its
Subsidiaries, other than (A) restrictions or conditions imposed by any agreement
relating to purchase money Debt, Capital Leases and other secured Debt permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Debt and (B) customary provisions in leases and other
contracts restricting the assignment thereof.
     11.10 Business Activities; Issuance of Equity. Not, and not permit any
Subsidiary of the Parent to, engage in any line of business other than the
businesses engaged in on the date hereof and businesses reasonably related or
incidental thereto. Not, and not permit any Subsidiary of the Parent to, issue
any Capital Securities other than (a) any issuance of shares of the Parent’s
Capital Securities provided such issuance does not result in a Change of Control
or

73



--------------------------------------------------------------------------------



 



other Event of Default or Unmatured Event of Default or (b) any issuance by a
Subsidiary to the Parent or another Subsidiary expressly permitted under
Section 11.5.
     11.11 Investments. Not, and not permit any other Loan Party to, make or
permit to exist any Investment in any other Person, except the following:
     (a) (i) capital contributions (made either directly or through concurrent
downstream contributions) by the Parent or any Subsidiary to any Full Pledging
Guarantor, (ii) capital contributions by the Parent or any Subsidiary of the
Parent to any Foreign Subsidiary that is a Material Subsidiary (made either
directly or through concurrent downstream contributions) provided that no such
capital contribution under this clause (ii) shall be made at a time when an
Event of Default exists or if an Event of Default would result therefrom, and
(iii) capital contributions by the Parent or any Subsidiary of the Parent to any
Foreign Subsidiary that is not a Material Subsidiary (made either directly or
through concurrent downstream contributions) provided, that (aa) no such capital
contribution under this clause (iii) shall be made at a time when an Event of
Default exists or if an Event of Default would result therefrom, (bb) the sum of
the aggregate amount of all capital contributions made under this clause
(iii) plus the outstanding principal of all Debt under clause (iii) of
Section 11.1(d) shall not exceed (at any one time existing) $5,000,000 (in the
aggregate) and (cc) the sum of the aggregate amount of all capital contributions
made under this clause (iii) in any Fiscal Year plus the outstanding principal
of all Debt under clause (iii) of Section 11.1(d) created in such Fiscal Year
shall not exceed $2,000,000 (in the aggregate); (for the avoidance of doubt, any
capital contributions covered by Section 11.11(i) below shall not be part of the
capital contributions covered by the preceding clauses (ii) and (iii) of this
Section 11.11(a);
     (b) Investments constituting Debt permitted by Section 11.1;
     (c) Contingent Liabilities constituting Debt permitted by Section 11.1 or
Liens permitted by Section 11.2;
     (d) Cash Equivalent Investments;
     (e) bank deposits in the ordinary course of business, provided that Section
10.10 is complied with (to the extent applicable);
     (f) Investments in securities of Account Debtors received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such account debtors;
     (g) Investments (subject to the limitation of Section 11.5(vii)(C)) to
consummate (i.e., used to pay the purchase price for) Acquisitions permitted by
Section 11.5;
     (h) Investments contemplated by the Post-Closing Structural Steps;

74



--------------------------------------------------------------------------------



 



     (i) Investments listed on Schedule 11.11 as of the Closing Date; and
     (j) other Investments not consisting of capital contributions to
Subsidiaries and not consisting of Investments to consummate Acquisitions
permitted under Section 11.5 provided that (aa) the sum of all such Investments
under this Section 11.11(j) plus the aggregate consideration referred to in
clause (C) of Section 11.5(vii) and paid by the Loan Parties shall not exceed
$5,000,000, (bb) no Event of Default or Unmatured Event of Default shall exist
at the time or shall result from such Investment under this Section 11.11(j),
(cc) the Loan Party making the Investment under this clause (j) shall not incur
any material liabilities as a result thereof and (dd) all required actions under
the Guaranty and Collateral Agreement (and any other applicable Collateral
Document) will be satisfied in connection with such Investment.
; provided that any Investment which when made complies with the requirements of
the definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements.
     11.12 Restriction of Amendments to Certain Documents. Not materially amend
or otherwise materially modify, or waive any material rights under, the Related
Agreements (without limiting what is otherwise material, any amendment,
modification or other waiver which is adverse to the interests of the Lenders or
the Administrative Agent shall be deemed material).
     11.13 Fiscal Year. Not change Parent’s Fiscal Year. 11.14 Financial
Covenants.
     11.14.1 EBITDA. Not Permit EBITDA for (i) each of the Computation Periods
ending December 31, 2006 and March 31, 2007 to be less than $10,000,000,
(ii) each of the Computation Periods ending June 30, 2007 and September 30, 2007
to be less than $11,000,000 and (iii) any Computation Period ending on or after
December 31, 2007 to be less than $12,000,000.
     11.14.2 Fixed Charge Coverage Ratio. Not permit the Fixed Charge Coverage
Ratio for any Computation Period, commencing with the Computation Period ending
December 31, 2006, to be less than 1.25 to 1.0.
     11.14.3 Total Debt to EBITDA Ratio. Not permit the Total Debt to EBITDA
Ratio as of the last day of any Computation Period, commencing with the
Computation Period ending December 31, 2006, to exceed the applicable ratio set
forth below for such Computation Period:

75



--------------------------------------------------------------------------------



 



          Total Debt to Computation Period   EBITDA Ratio
Any Computation Period ending on or after December 31, 2006 and on or before
March 31, 2009
  3.50 to 1.0
 
   
Any Computation Period ending on or after June 30, 2009
  3.00 to 1.0

     11.14.4 [Intentionally Omitted]
     11.15 Cancellation of Debt.
 Not, and not permit any Subsidiary of the Parent to, cancel any claim or debt
owing to it by the Parent or any Subsidiary, except for reasonable consideration
or in the ordinary course of business, and except for the cancellation of debts
or claims (if an Event of Default does not then exist) not to exceed $100,000 in
any Fiscal Year. In addition, any material management or licensing arrangements
and fees between the Parent and its Subsidiaries shall be maintained in all
material respects.
     11.16 Holding Company Activities.
 The Holding Companies shall only engage in the activities permitted under
Section 5.11 of the Guaranty and Collateral Agreement.
     11.17 Payments on the Rabbi Trust. Not, and not permit any Subsidiary to,
make any payment, contribution or other transfer of monies or other properties
to the Rabbi Trust other than (i) the Rabbi Trust Existing Contributions and
(ii) the Rabbi Trust Permitted Payments.
     SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
     The obligation of each Lender to make its Loans and of the Issuing Lender
to issue Letters of Credit is subject to the following conditions precedent:
     12.1 Bridge Loan. The obligation of the Bridge Lender to make the Bridge
Loan is, in addition to the conditions precedent specified in Section 12.2,
subject to the conditions precedent that (a) all Debt to be Repaid has been (or
concurrently with the initial borrowing will be) paid in full, and that all
agreements and instruments governing the Debt to be Repaid and all Liens
securing such Debt to be Repaid have been (or concurrently with the initial
borrowing will be) terminated (it being understood and agreed that the Debt set
forth in Schedule 11.1 may remain outstanding) and (b) the Administrative Agent
shall have received (i) evidence, reasonably satisfactory to the Administrative
Agent, that the Parent has consummated, simultaneously with the making of the
Bridge Loan, the Related Transactions in accordance with the terms of the
Related Agreements (without any material amendment thereto or material waiver
thereunder, or change to the disclosure schedules thereto, unless consented
thereto by the Administrative Agent) and (ii) all of the following, each duly
executed and dated the Closing Date (or such earlier date as shall be
satisfactory to the Administrative Agent), in form and substance

76



--------------------------------------------------------------------------------



 



satisfactory to the Administrative Agent (and the date on which all such
conditions precedent have been satisfied or waived in writing by the
Administrative Agent and the Bridge Lender is called the “Closing Date”):
     12.1.1 Bridge Loan Note. The Bridge Loan Note.
     12.1.2 Authorization Documents. (i) For each of the Parent and its Material
Subsidiaries, such Person’s (a) charter (or similar formation document),
certified by the appropriate governmental authority to the extent available in
any relevant jurisdiction; (b) good standing certificates (except for Baldwin
U.K. Holding Limited and Acrotec UK Ltd.) in its jurisdiction of incorporation
(or formation) and in each other jurisdiction requested by the Administrative
Agent in which such Person is registered as a foreign qualified entity to the
extent available in any relevant jurisdiction; and (c) bylaws (or similar
governing document) (without limiting the generality of the foregoing, with
respect to each German Borrower the following constitutional documents shall be
delivered: a certified copy of its articles of association (Satzung) and an
up-to-date certified extract from the commercial register (Handelsregister) as
at a date no earlier than 15 days prior to the date of this Agreement); and
(ii) solely with respect to the Parent and those Material Subsidiaries executing
any Loan Document, (x) resolutions of its board of directors or any supervisory
board (or similar governing body), and (to the extent necessary) any
shareholders’ meeting, approving and authorizing such Person’s execution,
delivery and performance of the Loan Documents to which it is party and the
transactions contemplated thereby; and (y) signature and incumbency certificates
of its officers executing any of the Loan Documents (it being understood that
the Administrative Agent and each Lender may conclusively rely on each such
certificate until formally advised by a like certificate of any changes
therein), all certified by its secretary or an assistant secretary (or similar
officer) as being in full force and effect without modification.
     12.1.3 Consents, etc. Certified copies of all documents evidencing any
necessary corporate or partnership action, consents, governmental approvals and
powers of attorney (if any) required for the execution, delivery and performance
by the Parent and its applicable Subsidiaries of the documents referred to in
this Section 12.
     12.1.4 Letter of Direction. A letter of direction containing funds flow
information with respect to the proceeds of the Loans on the Closing Date.
     12.1.5 Guaranty and Collateral Agreement and Other Collateral Documents.
(i) A counterpart of the Guaranty and Collateral Agreement executed by each
Borrower, each Domestic Subsidiary and BEC BV, together with all instruments,
transfer powers and other items required to be delivered in connection therewith
and (ii) original counterparts of the Foreign Pledge Agreements not consisting
of the German Pledge Agreements or the Netherlands Pledge Agreements along with
such documents and other items required to be delivered in connection therewith.
     12.1.6 Perfection Certificate. A Perfection Certificate completed and
executed by the Parent.

77



--------------------------------------------------------------------------------



 



     12.1.7 Collateral Access Agreements. A Collateral Access Agreement with
respect to each leased location for which the Administrative Agent requires such
an agreement.
     12.1.8 [Reserved]
     12.1.9 [Reserved].
     12.1.10 Opinions of Counsel. Opinions of counsel for the Borrowers and the
Domestic Subsidiaries of the Parent, including local counsel reasonably
requested by the Administrative Agent with respect to the Loan Documents and
transactions thereunder, and all opinions issued pursuant to the Related
Transactions with reliance language acceptable to the Administrative Agent.
     12.1.11 Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that the
Administrative Agent has been named as a lender’s loss payee and an additional
insured on the Parent’s and the Domestic Subsidiaries’ related insurance
policies in the United States. A collateral assignment (to the Administrative
Agent) of business interruption insurance policies shall also be required.
     12.1.12 Copies of Documents. (i) Copies of the Related Agreements certified
by the secretary or assistant secretary (or similar officer) of the Parent as
being true, accurate and complete and (ii) copies of any material agreements or
other material contracts requested by the Administrative Agent.
     12.1.13 Payment of Fees. Evidence of payment by the Parent of all accrued
and unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Administrative Agent to
the extent invoiced prior to the Closing Date.
     12.1.14 Solvency Certificate. A Solvency Certificate executed by a Senior
Officer of the Parent on behalf of the Parent.
     12.1.15 Pro Forma. A consolidated pro forma unaudited balance sheet of the
Parent and its Subsidiaries (based on the September 30, 2006 financial
statements) adjusted to give effect to the consummation of the Related
Transactions and the financings contemplated hereby as if such transactions had
occurred on such date, consistent in all material respects with the sources and
uses of cash as previously described to the Administrative Agent and Lenders and
the forecasts previously provided to the Lenders.
     12.1.16 [Intentionally Omitted].
     12.1.17 Search Results; Lien Terminations. Certified copies of Uniform
Commercial Code search reports dated a date no more than 30 days prior to the
Closing Date, listing all effective financing statements which name the Parent
or any of its Subsidiaries (under their present names and any previous names and
including, for the avoidance of doubt, MTC and its Subsidiaries) as debtors,
together with (a) copies of such financing statements, and (b) payoff letters
evidencing repayment in full of all Debt to be Repaid, the termination of all
agreements relating thereto and the release of all Liens granted in connection
therewith, with Uniform

78



--------------------------------------------------------------------------------



 



Commercial Code or other appropriate termination statements and documents
effective to evidence the foregoing (other than Liens permitted by Section 11.2)
and (c) such other Uniform Commercial Code termination statements and other
releases as the Administrative Agent may reasonably request to reflect the
release of any other liens that are not Permitted Liens. Without limiting the
generality of the foregoing, there shall be delivered, for each German Borrower,
a copy of an executed release agreement evidencing that all Liens on any of
their assets not consisting of Permitted Liens will be released prior to or
simultaneously with the making of the Bridge Loan. Copies of such tax and
judgment lien searches as shall be required by the Administrative Agent shall
also be required.
     12.1.18 Filings, Registrations and Recordings. The Administrative Agent
shall have received each document (including Uniform Commercial Code financing
statements) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the collateral described therein, prior to any
other Liens (subject only to Liens permitted pursuant to Section 11.2), in
proper form for filing, registration or recording; and such other steps shall be
taken as shall be necessary to properly perfect (and establish the priority of)
the Liens under the Collateral Documents
     12.1.19 Financial Statements. All of the financial statements referred to
in Section 9.4, and all projections required by the Lenders, shall have been
delivered to the Administrative Agent (for delivery to the Lenders).
     12.1.20 Closing Certificate, Consents and Permits. A certificate executed
by an officer of the Parent on behalf of the Parent certifying (a) the matters
set forth in Section 12.2.1 as of the Closing Date, (b) that the trailing EBITDA
of the Parent and its Subsidiaries on a trailing twelve-month basis (assuming
the Related Transactions have been consummated) for the twelve months ending
September 30, 2006 is at least $10.0 million, (c) that the Total Debt to EBITDA
Ratio as of the Closing Date (assuming the Bridge Loan has been made and the
Related Transactions have been consummated and using the EBITDA for the twelve
months ending September 30, 2006) is 3.50 to 1.00 or less, (d) that there has
been no material adverse change in the business, assets, liabilities,
properties, condition (financial or otherwise), results of operations or
prospects of (i) Parent and its Subsidiaries (including without limitation MTC
and its Subsidiaries) taken as a whole since September 30, 2006, and (ii) the
Parent and its Subsidiaries (not taking into account MTC and its Subsidiaries)
taken as a whole since September 30, 2006, (e) that the Parent and its
Subsidiaries shall have no Debt, as of the Closing Date, other than the Bridge
Loan and Debt permitted under Section 11.1, (f) the occurrence of the closing of
the Related Transactions and that such closing has been consummated in
accordance with the terms of the Related Agreements without any material
amendment or waiver thereof, or any change to the disclosure schedules thereto,
which has not been approved in writing by the Administrative Agent, together
with evidence that (i) all necessary governmental, regulatory, creditor,
shareholder, partner and other material consents, approvals and exemptions
required to be obtained by the Parent (or its Subsidiaries) in connection with
the Related Transactions, the Loans or the continuing operations of the Parent
and its Subsidiaries have been duly obtained and are in full force and effect
and (ii) all material permits necessary for the operation of any business(es) of
the Parent and its Subsidiaries (including those acquired in connection with the
Related Transactions) have been

79



--------------------------------------------------------------------------------



 



obtained, and (g) that the costs and expenses of the Related Transactions and
the closing of the Bridge Loan and the initial Permanent Loans shall not exceed
$3,250,000.
     12.1.21 Other. Such other documents as the Administrative Agent or any
Lender may reasonably request.
     12.2 Conditions.The obligation (a) of each Lender to make each Loan and
(b) of the Issuing Lender to issue each Letter of Credit is subject to the
following further conditions precedent that:
     12.2.1 Compliance with Warranties, No Default, etc. Both before and after
giving effect to any borrowing of any Loan and the issuance of any Letter of
Credit, the following statements shall be true and correct:
     (a) the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all respects
(or if the applicable representation or warranty is not qualified by a
materiality qualifier, true and correct in all material respects) with the same
effect as if then made (except to the extent stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all respects (or if the applicable representation or warranty is
not qualified by a materiality qualifier, true and correct in all material
respects) as of such earlier date); and
     (b) no Event of Default or Unmatured Event of Default shall have then
occurred and be continuing.
     12.2.2 Confirmatory Certificate. If requested by the Administrative Agent
or any Lender, the Administrative Agent shall have received (in sufficient
counterparts to provide one to each Lender) a certificate dated the date of such
requested Loan or Letter of Credit and signed by a duly authorized
representative of the applicable Borrower (or the Parent as representative of
the applicable Borrower) as to the matters set out in Section 12.2.1; provided,
that it is understood and agreed, that, regardless of whether such a certificate
is requested, each request by any Borrower for the making of a Loan or the
issuance of a Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrowers that the conditions precedent set forth in
Section 12.2.1 will be satisfied at the time of the making of such Loan or the
issuance of such Letter of Credit.
     12.3 Additional Conditions to Term Loans, Initial German Revolving Loan,
and the Initial Parent Revolving Loans. In addition to, and not in limitation
of, all other applicable conditions, the making of the Term Loans, the Initial
German Revolving Loan and the initial Parent Revolving Loan is subject to the
following additional conditions:
     12.3.1 Post-Closing Structural Steps. The Post-Closing Structural Steps
shall be completed prior to, or simultaneously with, the making of such Loans.
     12.3.2 Bridge Loan. (a) The Bridge Loan shall be paid in full with the use
of the proceeds of such Loans in accordance with the requirements of this
Agreement and (b) and the

80



--------------------------------------------------------------------------------



 



Parent shall pay to the Issuing Lender all unpaid fees accrued on the Initial
Letters of Credit from the Closing Date until the Permanent Loan Commencement
Date.
     12.3.3 Permanent Loans Notes. The Permanent Loans Notes shall be executed
and delivered by the Borrowers.
     12.3.4 Additional Fees and Expenses. Any additional fees and any additional
amounts of Attorneys Costs, associated with such Loans or the making thereof (or
otherwise incurred in connection herewith), shall be paid by the Parent.
     12.3.5 Authorizing Resolutions; Legal Opinion. Delivery of such
(i) authorizing resolutions and other corporate/company documentation regarding
the Permanent Loans Notes and (ii) legal opinions as to the Permanent Loans
Notes and the German Pledge Agreements (including, if requested, as to the
confirmation agreements contemplated by the German Pledge Agreements in
connection with the change in ownership of the German Borrowers as a result of
the Post-Closing Structural Steps), in each case as shall be reasonably required
by the Administrative Agent.
     12.3.6 Notice. The Parent shall provide to the Administrative Agent at
least four Business Days prior written notice of the proposed date of the
funding of such Loans.
     12.3.7 Confirmations. (a) If the Term Loans are made in Euros, any
confirmation required by the Administrative Agent pursuant to Section 6.4.2 is
executed and delivered and (b) any confirmation agreements contemplated by the
German Pledge Agreements in connection with the change in ownership of the
German Borrowers as a result of the Post-Closing Structural Steps are executed
and delivered.
     12.3.8 Timing. Such Loans must be made on or prior to December 29, 2006.
     12.4 Additional Conditions to Issuance of Letters of Credit. In addition
to, and not in limitation of, any other conditions to the issuance of any Letter
of Credit, the Issuing Lender shall not be under any obligation to issue (or
amend) any Letter of Credit if:
     (i) any order, judgment or decree of any governmental authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing (or amending) such Letter of Credit, or any law, rule or regulation
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any governmental authority with jurisdiction over
the Issuing Lender shall prohibit, or request that the Issuing Lender refrain
from, the issuance (or amendment) of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
the Issuing Lender is not otherwise compensated hereunder) not in effect on the
date hereof, or shall impose upon the Issuing Lender any unreimbursed loss, cost
or expense

81



--------------------------------------------------------------------------------



 



which was not applicable on the date hereof and which the Issuing Lender in good
faith deems material to it;
     (ii) the issuance (or amendment) of such Letter of Credit would violate
(A) any laws, rules or regulations or (B) one or more policies of the Issuing
Lender, provided that such policies have been adopted in good faith;
     (iii) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (iv) a default of any Lender’s obligations to fund under Section 2.3.4
exists or any Lender which has a Revolving Credit Commitment has failed to fund
any portion of any participations in connection with any Letter of Credit
required to be funded by it hereunder, unless the Issuing Lender has entered
into satisfactory arrangements with the applicable Borrower or such Lender to
eliminate the Issuing Lender’s risk with respect to such Lender.
     SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT.
     13.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:
     13.1.1 Non-Payment of the Loans, etc. Default in the payment when due of
the principal of any Loan; or default, and continuance thereof for five days, in
the payment when due of any interest, fee, reimbursement obligation with respect
to any Letter of Credit or other amount payable by the Parent or any of its
Subsidiaries hereunder or under any other Loan Document.
     13.1.2 Non-Payment of Other Debt. Any default shall occur under the terms
applicable to any Debt of the Parent or any of its Subsidiaries in an aggregate
amount (for all such Debt so affected and including undrawn committed or
available amounts and amounts owing to all creditors under any combined or
syndicated credit arrangement) exceeding $1,000,000 and such default shall
(a) consist of the failure to pay such Debt when due (after the expiration of
any applicable grace period), whether by acceleration or otherwise, or
(b) accelerate the maturity of such Debt or permit the holder or holders
thereof, or any trustee or agent for such holder or holders, to cause such Debt
to become due and payable (or require any Loan Party to purchase or redeem such
Debt or post cash collateral in respect thereof) prior to its expressed maturity
but excluding mandatory prepayments by reason of casualty or condemnation.
     13.1.3 [Intentionally Omitted]
     13.1.4 Bankruptcy, Insolvency, etc. The Parent or any of its Material
Subsidiaries becomes insolvent or generally fails to pay, or admits in writing
its inability or refusal to pay, debts as they become due; or the Parent or any
of its Material Subsidiaries applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for the Parent or any of
its Material Subsidiaries or any property thereof, or makes a general assignment
for the benefit

82



--------------------------------------------------------------------------------



 



of creditors; or, in the absence of such application, consent or acquiescence, a
trustee, receiver or other custodian is appointed for the Parent or any of its
Material Subsidiaries or for a substantial part of the property of any thereof
and is not discharged within 60 days; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding, is commenced in respect of the
Parent or any of its Material Subsidiaries, and if such case or proceeding is
not commenced by the Parent or any of its Material Subsidiaries, it is consented
to or acquiesced in by the Parent or any of its Material Subsidiaries, or
remains for 60 days undismissed; or the Parent or any of its Material
Subsidiaries takes any action to authorize, or in furtherance of, any of the
foregoing. Without limiting the generality of the foregoing, it shall be an
Event of Default if a German Borrower (i) becomes insolvent or (ii) a German
Borrower’s insolvency is imminent or (iii) a German Borrower is over-indebted,
respectively, each in accordance with sections 17, 18 or 19 of the German
Insolvency Code (Insolvenzordnung), or (iv) an application for the opening of
insolvency proceedings over a Borrower’s assets has been made or (v) similar
proceedings in any other jurisdiction have been opened unless any application
for the opening of insolvency proceedings or similar proceedings is frivolous or
vexatious (rechtsmißbräuchlich oder offensichtlich unbegründet) and is
discharged or dismissed within 14 days of its submission to the court.
     13.1.5 Non-Compliance with Loan Documents. (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Sections 10.1.5, 10.3(b)
(unless such failure is of a non-material nature in which case such failure
shall be covered by clause (c) below), 10.5, 10.6, or 10.11, or Section 11;
(b) failure of any Loan Party to comply with any provisions of the Agent Fee
Letter (and not constituting an Event of Default under any other provision of
this Section 13 above) and the continuance of such failure described in this
clause (b) for 20 days after the earlier to occur of (i) any Lender or the
Administrative Agent providing notice of such failure or (ii) any Senior Officer
of the Parent or any of its Subsidiaries becoming aware of such failure or
(c) failure by any Loan Party to comply with or to perform any other provision
of this Agreement or any other Loan Document (and not constituting an Event of
Default under any other provision of this Section 13) and continuance of such
failure described in this clause (c) for 30 days after the earlier to occur of
(i) any Lender or the Administrative Agent providing notice of such failure or
(ii) any Senior Officer or the Parent or any of its Material Subsidiaries
becoming aware of such failure.
     13.1.6 Representations; Warranties. Any representation or warranty made by
any Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Loan Party to the
Administrative Agent or any Lender in connection herewith is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified.
     13.1.7 Pension Plans. (a) Any Person institutes steps to terminate a
Pension Plan that is subject to Title IV of ERISA if as a result of such
termination the Parent or any member of the Controlled Group could reasonably be
expected to be required to make a contribution to such Pension Plan; (b) a
contribution failure occurs with respect to any Pension Plan sufficient to give
rise to a Lien under Section 302(f) of ERISA; (c) the Unfunded Liability exceeds
twenty percent

83



--------------------------------------------------------------------------------



 



of the Total Plan Liability, (d) there shall occur any withdrawal or partial
withdrawal from a Multiemployer Pension Plan; or (e) with respect to any Foreign
Benefit Plan or German pension scheme (as described in Section 10.7(d)),
noncompliance with applicable foreign law or the incurrence of any liability
(excluding claims for benefits that are funded pursuant to the terms of such
plan or scheme), to the extent that the foregoing in clauses (a), (b), (c),
(d) or (e), individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
     13.1.8 Judgments. Any judgments which individually or in the aggregate
exceed $500,000 shall be rendered against any Loan Party and shall not have been
paid, discharged or vacated or had execution thereof stayed pending appeal
within 30 days after entry or filing of such judgments.
     13.1.9 Invalidity of Loan Documents, etc. Any Loan Document (or any Lien
granted thereunder), or any subordination provisions in favor of the
Administrative Agent or the Lenders, shall cease to be in full force and effect;
or any Loan Party (or any Person by, through or on behalf of any Loan Party)
shall contest in any manner the validity, binding nature or enforceability of
any Loan Document (or any such Lien) or any such subordination provisions.
     13.1.10 [Intentionally Omitted]
     13.1.11 Change of Control. A Change of Control shall occur.
     13.1.12 Material Adverse Effect. The occurrence of any event having a
Material Adverse Effect.
     13.2 Effect of Event of Default. If any Event of Default described in
Section 13.1.4 shall occur, the Commitments (if they have not theretofore
terminated) shall immediately terminate and the Loans and all other Obligations
hereunder shall become immediately due and payable and the Parent and other
applicable Borrowers shall become immediately obligated to Cash Collateralize
all Letters of Credit then outstanding, all without presentment, demand, protest
or notice of any kind; and, if any other Event of Default shall occur and be
continuing, the Administrative Agent may (and, upon the written request of the
Required Lenders shall) declare the Commitments (if they have not theretofore
terminated) to be terminated in whole or in part and/or declare all or any part
of the Loans and all other Obligations hereunder or any other Loan Document to
be due and payable and/or demand that the Parent and other applicable Borrowers
immediately Cash Collateralize all or any outstanding Letters of Credit,
whereupon the Commitments shall immediately terminate (or be reduced, as
applicable) and/or the Loans and other Obligations hereunder shall become
immediately due and payable (in whole or in part, as applicable) and/or the
Parent and other applicable Borrowers shall immediately become obligated to Cash
Collateralize the Letters of Credit (all or any, as applicable), in each case as
so declared and demanded, all without presentment, demand, protest or notice of
any kind. The Administrative Agent shall promptly advise the Parent of any such
declaration, or demand, but failure to do so shall not impair the effect of such
declaration or demand. Any cash collateral delivered hereunder shall be held by
the Administrative Agent (without liability for interest thereon) and applied to
the Obligations (with respect to which the Person delivering such cash
collateral is liable for) arising in connection with any drawing under a Letters
of Credit then

84



--------------------------------------------------------------------------------



 



outstanding. After the expiration or termination of all Letters of Credit, such
cash collateral shall be applied by the Administrative Agent to any remaining
Obligations (with respect to which the Person delivering such cash collateral is
liable for) hereunder and any excess shall be delivered to the Borrowers or as a
court of competent jurisdiction may elect.
     SECTION 14 THE AGENT.
     14.1 Appointment and Authorization. Each Lender hereby irrevocably (subject
to Section 14.10) appoints, designates and authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
     14.2 Issuing Lender. The Issuing Lender shall act on behalf of the Lenders
(according to their Pro Rata Shares) with respect to any Letters of Credit
issued by it and the documents associated therewith. The Issuing Lender shall
have all of the benefits and immunities (a) provided to the Administrative Agent
in this Section 14 with respect to any acts taken or omissions suffered by the
Issuing Lender in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 14, included the Issuing Lender with respect to
such acts or omissions and (b) as additionally provided in this Agreement with
respect to the Issuing Lender.
     14.3 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct in such selection.
     14.4 Exculpation of Administrative Agent. None of the Administrative Agent
nor any of its directors, officers, employees or agents shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as

85



--------------------------------------------------------------------------------



 



determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
Affiliate of any Loan Party, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of any Borrower or
any other party to any Loan Document to perform its Obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Parent or any of
its Subsidiaries or Affiliates.
     14.5 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Parent or the other Borrowers), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, confirmation from the Lenders of their
obligation to indemnify the Administrative Agent against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon each Lender. For purposes of determining compliance with
the conditions specified in Section 12, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Closing Date specifying its objection thereto.
     14.6 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Event of Default or Unmatured
Event of Default except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender, the Parent or another Borrower referring to this
Agreement, describing such Event of Default or Unmatured Event of Default and
stating that such notice is a “notice of default”. The Administrative Agent will
notify the Lenders of its receipt of any such notice. The Administrative Agent
shall take such action with respect to such Event of Default or Unmatured Event
of Default as may be requested by the Required Lenders in accordance with
Section 13; provided that unless and until the Administrative Agent has

86



--------------------------------------------------------------------------------



 



received any such request, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default or Unmatured Event of Default as it shall deem
advisable or in the best interest of the applicable Lenders.
     14.7 Credit Decision. Each Lender acknowledges that the Administrative
Agent has not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties, and made its own decision to enter into
this Agreement and to extend credit to the Borrowers hereunder. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Parent and its Subsidiaries.
Except for notices, reports and other documents expressly herein required to be
furnished to the Lenders by the Administrative Agent, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, prospects, operations, property,
financial or other condition or creditworthiness of the Parent or its
Subsidiaries which may come into the possession of the Administrative Agent.
     14.8 Indemnification. Whether or not the transactions contemplated hereby
are consummated, each Lender shall indemnify upon demand the Administrative
Agent and its directors, officers, employees and agents (to the extent not
reimbursed by or on behalf of the Borrowers and without limiting the obligation
of the Borrowers to do so), according to its applicable Pro Rata Share, from and
against any and all Indemnified Liabilities (as hereinafter defined) and any
costs, expenses and indemnities owed to the Administrative Agent under
Section 15.5 or other applicable provisions of the Loan Documents; provided that
no Lender shall be liable for any payment to any such Person of any portion of
the Indemnified Liabilities (or such costs, expenses and indemnities) to the
extent determined by a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from the applicable Person’s own gross negligence
or willful misconduct. No action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs and
Taxes) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not

87



--------------------------------------------------------------------------------



 



reimbursed for such expenses by or on behalf of the Borrowers . The undertaking
in this Section shall survive repayment of the Loans, cancellation of the Notes,
expiration or termination of the Letters of Credit, any foreclosure under, or
modification, release or discharge of, any or all of the Collateral Documents,
termination of this Agreement and the resignation or replacement of the
Administrative Agent.
     14.9 Administrative Agent in Individual Capacity. LaSalle and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the Loan
Parties and Affiliates as though LaSalle were not the Administrative Agent
hereunder and without notice to or consent of any Lender. Each Lender
acknowledges that, pursuant to such activities, LaSalle or its Affiliates may
receive information regarding the Parent or its Subsidiaries or other Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Parent, its Subsidiaries or such Affiliates) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them. With respect to their Loans (if any), LaSalle and its
Affiliates shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though LaSalle were not the
Administrative Agent, and the terms “Lender” and “Lenders” include LaSalle and
its Affiliates, to the extent applicable, in their individual capacities.
     14.10 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon 30 days’ notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall,
with (so long as no Event of Default exists) the consent of the Parent (which
shall not be unreasonably withheld or delayed), appoint from among the Lenders a
successor agent for the Lenders. If no successor agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders, the Parent,
and the other Borrowers, a successor agent from among the Lenders. Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent” shall mean such
successor agent, and the retiring Administrative Agent’s appointment, powers and
duties as Administrative Agent shall be terminated. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 14 and Sections 15.5 and 15.16 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as Administrative Agent by the date which is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.
     14.11 Collateral Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, (a) to release any
Lien granted to or held by the Administrative Agent under any Collateral
Document (i) upon termination of the Commitments and payment in full of all
Loans and all other obligations of the Borrowers hereunder and the other Loan
Documents and the expiration or termination of all Letters of Credit; (ii) with
respect to property sold or to be sold or disposed of as part of or in
connection with any disposition permitted

88



--------------------------------------------------------------------------------



 



hereunder; (iii) with respect to particular collateral under the Collateral
Documents if all Obligations which such collateral secures have been paid in
full in full and all Commitments relating to such Obligations have terminated
and all Letters of Credit relating to such Obligations have expired or
terminated; or (iv) subject to Section 15.1, if approved, authorized or ratified
in writing by the Required Lenders; or (b) to subordinate its interest in any
Collateral to any holder of a Lien on such Collateral which is permitted by
Section 11.2(d)(i) or (d)(iii) (it being understood that the Administrative
Agent may conclusively rely on a certificate from any Borrower in determining
whether the Debt secured by any such Lien is permitted by Section 11.1(b)). Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release, or subordinate its
interest in, particular types or items of Collateral pursuant to this
Section 14.11. Each Lender hereby authorizes the Administrative Agent to give
blockage notices in connection with any Subordinated Debt at the direction of
Required Lenders and agrees that it will not act unilaterally to deliver such
notices.
     14.12 Administrative Agent as German law security agent
(Sicherheitentreuhänder). Except as expressly provided in this Section 14.1
above, and without limiting or affecting the Parallel Debt as defined in the
Guaranty and Collateral Agreement, each Lender appoints the Administrative Agent
to act as a German law security agent (Sicherheitentreuhänder) in connection
with the German law governed Foreign Pledge Agreements and any other German law
governed security document, if any, and the Administrative Agent agrees, in its
capacity as German security agent, to hold all collateral governed by German law
for the benefit of the Lenders as security for the obligations secured by such
Foreign Pledge Agreements and other German law governed security documents. This
shall not affect or limit the Parallel Debt nor the applicability of the
provisions of this Agreement with respect to any security document which is
expressed to be or is construed to be governed by any law other than the laws of
the State of New York or any security arising under any such security document.
The protective provisions of Section 14 shall benefit the Administrative Agent
in its role as such German law security agent.
     14.13 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 5, 15.5 and 15.17) allowed in such judicial
proceedings; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

89



--------------------------------------------------------------------------------



 



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.17.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
     14.14 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
     SECTION 15 GENERAL.
     15.1 Waiver; Amendments. No delay on the part of the Administrative Agent
or any Lender in the exercise of any right, power or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise by any of them of any
right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy. No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement or the
other Loan Documents shall in any event be effective unless the same shall be in
writing and acknowledged by Lenders having an aggregate Pro Rata Shares of not
less than the aggregate Pro Rata Shares expressly designated herein with respect
thereto or, in the absence of such designation as to any provision of this
Agreement, by the Required Lenders, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No amendment, modification, waiver or consent
shall (a) extend or increase the Commitment of any Lender without the written
consent of such Lender, (b) extend the date scheduled for payment of any
principal (excluding mandatory prepayments required under Section 6.2.2) of or
interest on the Loans or any fees payable hereunder without the written consent
of each Lender directly affected thereby, (c) reduce the principal amount of any
Loan or any reimbursement obligation relating to the Letters of Credit, the rate
of interest on any Loan or any fees payable hereunder, without the consent of
each Lender directly affected thereby (except for periodic adjustments of
interest rates and fees resulting from a change in the Applicable Margin as
provided for in this Agreement); or (d)

90



--------------------------------------------------------------------------------



 



release the Parent, any Borrower, or any other material Subsidiary, from its
obligations under the Guaranty and Collateral Agreement, release all or any
substantial part of the collateral granted under the Collateral Documents,
change the definition of Required Lenders, any provision of this Section 15.1 or
reduce the aggregate Pro Rata Share required to effect an amendment,
modification, waiver or consent, without, in each case, the written consent of
all Lenders. No provision of Sections 6.2.2 or 6.3 with respect to the timing or
application of mandatory prepayments of the Loans shall be amended, modified or
waived without the consent of Lenders having a majority of the aggregate Pro
Rata Shares of the Term Loans affected thereby. No provision of Section 14 or
other provision of this Agreement affecting the Administrative Agent in its
capacity as such shall be amended, modified or waived without the consent of the
Administrative Agent. No provision of this Agreement relating to the rights or
duties of the Issuing Lender in its capacity as such shall be amended, modified
or waived without the consent of the Issuing Lender.
     15.2 Confirmations. The Borrowers and each holder of a Note agree from time
to time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
such Note.
     15.3 Notices. Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Annex B or at such
other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given five Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received (or when delivery is refused). For purposes of
Sections 2.2.2 and 2.2.3, the Administrative Agent shall be entitled to rely on
telephonic instructions from any person that the Administrative Agent in good
faith believes is an authorized officer or employee of any Borrower, and the
Borrowers shall hold the Administrative Agent and each other Lender harmless
from any loss, cost or expense resulting from any such reliance.
     15.4 Computations. Where the character or amount of any asset or liability
or item of income or expense is required to be determined, or any consolidation
or other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Parent or any other Borrower
notifies the Administrative Agent that the Parent wishes to amend any covenant
in Sections 10 or 11.14 (or any related definition) to eliminate or to take into
account the effect of any change in GAAP on the operation of such covenant (or
if the Administrative Agent notifies the Parent and the other Borrowers that the
Required Lenders wish to amend Sections 10 or 11.14 (or any related definition)
for such purpose), then the Borrowers’ compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
(or related definition) is amended in a manner satisfactory to the Parent and
the Required Lenders.

91



--------------------------------------------------------------------------------



 



     15.5 Costs, Expenses and Taxes. The Parent as to all costs and expenses set
forth below, Newco (with respect to Newco’s share of the costs and expenses set
forth below) and the German Opcos (jointly and severally with respect to the
German Opcos’ share of the costs and expenses set forth below) each agree to pay
on demand all reasonable out-of-pocket costs and expenses of the Administrative
Agent (including Attorney Costs) in connection with the preparation, execution,
syndication, delivery and administration (including perfection and protection of
any Collateral) of this Agreement, the other Loan Documents and all other
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith (including any amendment, supplement or waiver to any Loan
Document), whether or not the transactions contemplated hereby or thereby shall
be consummated, and all reasonable out-of-pocket costs and expenses (including
Attorney Costs) incurred by the Administrative Agent and each Lender in
connection with the collection of the Obligations or the other enforcement of
this Agreement or the other Loan Documents or any such other documents or during
any workout, restructuring or negotiations in respect thereof. (Without limiting
the generality of the foregoing, the Parent agrees to pay for the costs of any
environmental studies, required by any potential lender as part of the
syndication of the Permanent Loans.). The Administrative Agent acting it is good
faith discretion shall have the right to determine what the share of Newco and
the German Opcos shall be under the first sentence of this Section 15.5 (for the
avoidance of doubt, the Parent shall be liable for all costs and expenses
referred to in such first sentence and the Administrative Agent and (to the
extent applicable) the Lenders shall have the right to enforce such first
sentence against the Parent prior to enforcing it against the other Borrowers or
vice-versa or may enforce against all of them simultaneously). In addition, the
Borrowers agree to pay, and to save the Administrative Agent and the Lenders
harmless from all liability for, any fees of the Parent’s auditors in connection
with any reasonable exercise by the Administrative Agent and the Lenders of
their rights pursuant to Section 10.2. All Obligations provided for in this
Section 15.5 shall survive repayment of the Loans, cancellation of the Notes,
expiration or termination of the Letters of Credit and termination of this
Agreement.
     15.6 Assignments; Participations.
     15.6.1 Assignments.
     (a) Any Lender may at any time assign to one or more Persons (any such
Person, an “Assignee”) all or any portion of such Lender’s Loans and
Commitments, with the prior written consent of the Administrative Agent, the
Issuing Lender (for an assignment of the Revolving Loans and the Revolving
Commitment) and, so long as no Event of Default exists, the Parent (which
consents shall not be unreasonably withheld or delayed and shall not be required
for an assignment by a Lender to a Lender or an Affiliate of a Lender). Any
assignment of less than all of such Lender’s Loans and Commitments shall be made
as an assignment of a proportionate share of all of the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans and
Commitments (i.e., such assignment shall be of the same percentage of all Loans
and Commitments). Except as the Administrative Agent may otherwise agree, any
such assignment shall be in a minimum aggregate amount equal to $5,000,000 or,
if less, the remaining Commitments and Loans held by the assigning Lender.
Borrowers and the Administrative Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned to an Assignee until the Administrative Agent shall

92



--------------------------------------------------------------------------------



 



have received and accepted an effective assignment agreement in substantially
the form of Exhibit D hereto (an “Assignment Agreement”) executed, delivered and
fully completed by the applicable parties thereto and a processing fee of
$3,500. Any attempted assignment not made in accordance with this Section 15.6.1
shall be treated as the sale of a participation under Section 15.6.2. The Parent
shall be deemed to have granted its consent to any assignment requiring its
consent hereunder unless the Parent has expressly objected to such assignment
within three Business Days after notice thereof.
     (b) From and after the date on which the conditions described above have
been met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. The Borrowers agree
that such Assignee shall be entitled to the benefits of Section 7.6 as if it
were a Lender (provided that on the date of such assignment or transfer such
Assignee shall not be entitled to any greater compensation pursuant to
Section 7.6 than would have been paid to the assigning Lender on such date if
such assignment or transfer had not been made and that such Assignee complies
with Section 7.6(d)). Upon the request of the Assignee (and, as applicable, the
assigning Lender) pursuant to an effective Assignment Agreement within five
(5) business days after the effectiveness of such assignment, the Borrowers
shall execute and deliver to the Administrative Agent for delivery to the
Assignee (and, as applicable, the assigning Lender) Notes in the respective
principal amounts of the Assignee’s Pro Rata Share of the Revolving Commitments
and the principal amount of the Assignee’s Term Loans (and, as applicable, Notes
in the principal amount of the Pro Rata Share of the Revolving Commitments
retained by the assigning Lender and the principal amount of the Term Loans
retained by the assigning Lender). Each such Note shall be dated the effective
date of such assignment provided that such date shall not impair the obligations
of the Borrowers to pay any accrued interest. Upon receipt by the assigning
Lender of such Note, the assigning Lender shall return to the Parent any prior
Note held by it.
     (c) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     15.6.2 Participations. Any Lender may at any time sell to one or more
Persons participating interests in any Loan(s) owing to such Lender, any
Commitment of such Lender or other interests hereunder (any such Person, a
“Participant”). In the event of a sale by a Lender of a participating interest
to a Participant, (a) such Lender’s obligations hereunder shall remain unchanged
for all purposes, (b) the Borrowers and the Administrative Agent shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations hereunder and (c) all amounts payable by the Borrowers
shall be determined as if such Lender had not sold such participation and shall
be paid directly to such Lender. No Participant shall

93



--------------------------------------------------------------------------------



 



have any direct or indirect voting rights hereunder except with respect to any
event described in Section 15.1 expressly requiring the unanimous vote of all
Lenders or, as applicable, all affected Lenders. Each Lender agrees to
incorporate the requirements of the preceding sentence into each participation
agreement which such Lender enters into with any Participant. The Borrowers
agree that if amounts outstanding under this Agreement are due and payable (as a
result of acceleration or otherwise), each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement and with respect to any Letter of Credit to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided that such right of set-off shall be
subject to the obligation of each Participant to share with the Lenders, and the
Lenders agree to share with each Participant, as provided in Section 7.5. The
Borrowers also agree that each Participant shall be entitled to the benefits of
Section 7.6 or 8 as if it were a Lender (provided that no Participant shall be
entitled to any greater compensation pursuant to Section 7.6 or 8 than would
have been paid to the participating Lender at such time if no participation had
been sold and that each Participant complies with Section 7.6(d) as if it were
an Assignee).
     15.7 Register. The Administrative Agent shall maintain a copy of each
Assignment Agreement delivered and accepted by it and register (the “Register”)
for the recordation of names and addresses of the Lenders and the Commitment of
each Lender from time to time and whether such Lender is the original Lender or
the Assignee. No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. The Administrative Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register.
     15.8 Governing Law. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
     15.9 Confidentiality. As required by federal law and the Administrative
Agent’s policies and practices, the Administrative Agent may need to obtain,
verify, and record certain customer identification information and documentation
in connection with opening or maintaining accounts, or establishing or
continuing to provide services. The Administrative Agent and each Lender agree
to use commercially reasonable efforts (equivalent to the efforts the
Administrative Agent or such Lender applies to maintain the confidentiality of
its own confidential information) to maintain as confidential all information
provided to them by any Loan Party and designated as confidential, except that
the Administrative Agent and each Lender may disclose such information (a) to
Persons employed or engaged by the Administrative Agent or such Lender in
evaluating, approving, structuring or administering the Loans and the
Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by

94



--------------------------------------------------------------------------------



 



any federal or state regulatory authority or examiner, or as reasonably believed
by the Administrative Agent or such Lender to be compelled by any court decree,
subpoena or legal or administrative order or process; (d) as, on the advice of
the Administrative Agent’s or such Lender’s counsel, is required by law; (e) in
connection with the exercise of any right or remedy under the Loan Documents or
in connection with any litigation to which the Administrative Agent or such
Lender is a party; (f) to any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender; (g) to any Affiliate of the
Administrative Agent, the Issuing Lender or any other Lender who may provide
Bank Products to the Loan Parties; or (h) that ceases to be confidential through
no fault of the Administrative Agent or any Lender. Notwithstanding the
foregoing, the Borrowers consent to the publication by the Administrative Agent
or any Lender of a tombstone or similar advertising material relating to the
financing transactions contemplated by this Agreement, and the Administrative
Agent reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
     15.10 Severability. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All obligations of the
Loan Parties and rights of the Administrative Agent and the Lenders expressed
herein or in any other Loan Document shall be in addition to and not in
limitation of those provided by applicable law.
     15.11 Nature of Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.
     15.12 Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof (except as relates to the fees described in Section 5.3) and any prior
arrangements made with respect to the payment by the Parent of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Administrative Agent or the Lenders.
     15.13 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by the Lenders shall deemed to be originals.
     15.14 Successors and Assigns. This Agreement shall be binding upon the
Borrowers, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall

95



--------------------------------------------------------------------------------



 



inure to the benefit of the Borrowers, the Lenders and the Administrative Agent
and the successors and assigns of the Lenders and the Administrative Agent. No
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents. The Borrowers may not assign or transfer any
of their rights or obligations under this Agreement without the prior written
consent of the Administrative Agent and each Lender.
     15.15 Captions. Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.
     15.16 Customer Identification — USA Patriot Act Notice. Each Lender and
LaSalle (for itself and not on behalf of any other party) hereby notifies the
Loan Parties that, pursuant to the requirements of the USA Patriot Act, Title
III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or LaSalle, as applicable, to
identify the Loan Parties in accordance with the Act.
     15.17 Indemnification by the Borrowers. IN CONSIDERATION OF THE EXECUTION
AND DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND
THE AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, EACH OF THE PARENT
(AS TO ALL MATTERS REFERRED TO BELOW) AND THE OTHER BORROWERS (AS TO MATTERS
REFERRED TO BELOW WHICH RELATE TO SUCH OTHER BORROWERS AND THEIR SUBSIDIARIES)
HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT, EACH
LENDER AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF
THE ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND
HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS (INCLUDING THE RELATED
TRANSACTIONS) OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED
IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE
LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION,
STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED
OR LEASED BY THE PARENT OR ANY OF ITS SUBSIDIARIES, (C) ANY VIOLATION OF ANY
ENVIRONMENTAL LAWS BY THE PARENT OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO
CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY THE PARENT OR ANY OF ITS
SUBSIDIARIES OR THE OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION, CLEANUP
OR REMEDIATION OF HAZARDOUS SUBSTANCES AT OR RELEASED AT OFFSITE LOCATIONS AT
WHICH THE PARENT OR ANY OF ITS SUBSIDIARIES OR THEIR RESPECTIVE PREDECESSORS ARE
ALLEGED TO HAVE LIABILITY ARISING OUT OF

96



--------------------------------------------------------------------------------



 



THE PARENT OR ANY OF ITS SUBSIDIARIES (OR SUCH PREDECESSORS) HAVING DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES, OR (E) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, EACH BORROWER HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 15.17 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF
THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT, ANY FORECLOSURE
UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE
COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.
     15.18 Nonliability of Lenders. The relationship between the Borrowers on
the one hand and the Lenders and the Administrative Agent on the other hand
shall be solely that of borrowers and lender. Neither the Administrative Agent
nor any Lender has any fiduciary relationship with or duty to any Loan Party
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Loan Parties, on the one hand, and
the Administrative Agent and the Lenders, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor. Neither the
Administrative Agent nor any Lender undertakes any responsibility to any Loan
Party to review or inform any Loan Party of any matter in connection with any
phase of any Loan Party’s business or operations. Borrowers agree, on behalf of
themselves and each other Loan Party, that neither the Administrative Agent nor
any Lender shall have liability to any Loan Party (whether sounding in tort,
contract or otherwise) for losses suffered by any Loan Party in connection with,
arising out of, or in any way related to the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. NO LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM
THE USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH
INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH
THIS AGREEMENT, NOR SHALL ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO,
AND THE BORROWERS ON BEHALF OF THEMSELVES AND EACH OTHER LOAN PARTY, HEREBY
WAIVE, RELEASE AND AGREE NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY,
INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ARISING OUT OF THE ACTIVITIES OF ANY LENDING PARTY IN CONNECTION
HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE). The Borrowers
acknowledge that they (and the other Loan Parties) have been advised by counsel
in the negotiation, execution

97



--------------------------------------------------------------------------------



 



and delivery of this Agreement and the other Loan Documents. No joint venture is
created hereby or by the other Loan Documents or otherwise exists by virtue of
the transactions contemplated hereby among the Lenders or among the Loan Parties
and the Lenders.
     15.19 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT ANY FOREIGN PLEDGE AGREEMENT), SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF; PROVIDED THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT
OR THE LENDERS FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION. THE BORROWERS HEREBY EXPRESSLY AND IRREVOCABLY SUBMIT TO THE
JURISDICTION OF SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH BORROWER
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, BY FEDERAL EXPRESS OR OTHER OVERNIGHT COURIER, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH BORROWER HEREBY EXPRESSLY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
     15.20 Waiver of Jury Trial. EACH BORROWER, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.
     15.21 Certain Liabilities; Oxy-Dry GmbH as a Party.
     (a) Notwithstanding anything herein to the contrary, the Parent covenants
and agrees that all Obligations with respect to all Loans, Reimbursement
Obligations and any other Obligations payable to the Administrative Agent or any
of the Lenders shall constitute the obligations of the Parent (whether as a
borrower or as a guarantor, as the case may be). Notwithstanding any other
provision hereof or of any other Loan Document, the German Opcos shall have no
liability for the payment of the Bridge Loan, the Term Loans or the Initial
German

98



--------------------------------------------------------------------------------



 



Revolving Loan. Newco shall be liable as borrower with respect to the Term Loans
and the Initial German Revolving Loan and shall be liable as a guarantor to the
extent provided for in the Guaranty and Collateral Agreement.
     (b) The Borrowers other than Oxy-Dry GmbH are executing and delivering this
Agreement on the date of this Agreement and prior to the time of the
consummation of the purchase by the Parent of the Capital Securities of MTC
contemplated by the Purchase Agreement. Oxy-Dry GmbH is executing and delivering
this Agreement simultaneously with the consummation of such purchase.
     15.22 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this Credit
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).
[signature pages follow]

99



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Agreement to be duly executed and
delivered by their duly authorized officers as of the date first set forth
above.

              BALDWIN TECHNOLOGY COMPANY, INC.
 
       
 
  By:   /s/ Gerald A Nathe
 
       
 
  Name:   Gerald A Nathe
 
  Title:   Chairman and Chief Executive Officer
 
            MAINSEE 430. VV GMBH (TO BE RENAMED “BALDWIN GERMANY HOLDING GMBH”)
 
       
 
  By:   /s/ Karl S. Puehringer
 
       
 
  Name:   Karl S. Puehringer
 
  Title:   Managing Director
 
            BALDWIN GERMANY GMBH
 
       
 
  By:   /s/ Karl S. Puehringer
 
       
 
  Name:   Karl S. Puehringer
 
  Title:   Managing Director
 
            OXY-DRY MASCHINEN GMBH
 
       
 
  By:   /s/ Vijay C. Tharani
 
       
 
      Vijay C. Tharani
 
      Unauthorized Representative
 
      (Vollmachtloser Vertreter) subject
to the consent (Genehmigung) of
Oxy-Dry Maschinen GmbH’s
managing director

Signature Page to Credit
Agreement

 



--------------------------------------------------------------------------------



 



              LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent and as
Issuing Lender
 
       
 
  By:   /s/ Lincoln Schoff
 
       
 
  Name:   Lincoln Schoff
 
  Title:   SVP
 
            LASALLE BANK NATIONAL ASSOCIATION, as Bridge Lender
 
       
 
  By:   /s/ Lincoln Schoff
 
       
 
  Name:   Lincoln Schoff
 
  Title:   SVP
 
            LASALLE BANK NATIONAL ASSOCIATION, as Permanent Lender
 
       
 
  By:   /s/ Lincoln Schoff
 
       
 
  Name:   Lincoln Schoff
 
  Title:   SVP

 



--------------------------------------------------------------------------------



 



ANNEX A
LENDERS, COMMITMENTS AND PRO RATA SHARES

A.   Bridge Loan. LaSalle Bank has the entire Bridge Loan Commitment of
$35,000,000.   B.   Permanent Loan Commitments:

                                                      Parent Revolving   Pro  
German   Pro                 Commitment   Rata   Revolving   Rata   Term Loan  
Pro Rata Lender   Amount   Share*/   Commitment   Share*/   Commitment   Share*/
LaSalle Bank National Association
  $ 20,000,000       100 %   $ 15,000,000       100 %   $ 15,000,000       100 %
TOTALS
  $ 20,000,000       100 %   $ 15,000,000       100 %   $ 15,000,000       100 %

 

    */ Carry out to nine decimal places.

 



--------------------------------------------------------------------------------



 



ANNEX B
ADDRESSES FOR NOTICES
ALL BORROWERS:
c/o BALDWIN TECHNOLOGY COMPANY, INC.
2 Trap Falls Road, Suite 402
Shelton, CT 06484
Attention: Vijay C. Tharani
Telephone: 203-402-1002
Facsimile: 203-402-5500
LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender
Notices of Borrowing , Conversion, Continuation and Letter of Credit Issuance
135 South LaSalle Street
Chicago, Illinois 60603
Attention: Maria M. Coronado
Telephone: (312) 904-7517
Facsimile: (312) 904-4448
with a copy to:
301 Merritt Seven, 5th Floor
Norwalk, CT 06581
Attention: Ursa Mooney
Telephone: (203) 899-6000
Facsimile: (203) 849-6010
All Other Notices
301 Merritt Seven, 5th Floor
Norwalk, CT 06581
Attention: Lincoln Schoff
Telephone: (203) 899-6002
Facsimile: (203) 849-6010

 